

Collective Bargaining Agreement








NVE Logo [nvelogo.jpg]
 




NV Energy
6226 W Sahara Ave
Las Vegas, NV 89151-0001
(702) 402-5000


 




Effective 09/01/2011 – 01/31/2013




IBEW Logo [ibewgraphic.jpg]







IBEW Local 396
3520 Boulder Highway
Las Vegas, NV 89121
(702) 457-3011



 
 

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013



Table of Contents
 
 
GENERAL

 
 
 
AGREEMENT...........................................................................................................................................................................................................................................................................................3

 
 
ARTICLE NO. 1      Introduction/Continuity of
Service/Non-Discrimination...............................................................................................................................................................3

 
 
ARTICLE NO. 2     Union
Security...................................................................................................................................................................................................................................................5

 
 
ARTICLE NO. 3     Exclusive Functions of
Management.........................................................................................................................................................................................................6

 
 
ARTICLE NO. 4     Union
Activity....................................................................................................................................................................................................................................................7

 
 
ARTICLE NO. 5     Status of
Employees........................................................................................................................................................................................................................................8

 
 
ARTICLE NO. 6     Working Hours and Rates of
Pay.............................................................................................................................................................................................................15

 
 
ARTICLE NO. 7     Seniority and
Promotions...........................................................................................................................................................................................................................22

 
 
ARTICLE NO. 8     Grievance
Procedure....................................................................................................................................................................................................................................25

 
 
ARTICLE
NO. 9     Safety.................................................................................................................................................................................................................................................................27

 
 
ARTICLE
NO. 10     Holidays...........................................................................................................................................................................................................................................................29

 
 
ARTICLE
NO. 11     Vacations........................................................................................................................................................................................................................................................31

 
 
ARTICLE NO. 12     Sick
Leave/Disability.................................................................................................................................................................................................................................33

 
 
ARTICLE NO. 13     Employee Benefit
Programs....................................................................................................................................................................................................................38

 
 
ARTICLE NO. 14     Leaves of
Absence........................................................................................................................................................................................................................................45

 
 
ARTICLE NO. 15     General
Provisions.....................................................................................................................................................................................................................................48

 
 
ARTICLE NO. 16     Working
Rules..............................................................................................................................................................................................................................................50

 
 
ARTICLE NO. 17     Term of
Agreement.....................................................................................................................................................................................................................................53

 
 
EXHIBIT III     Check Off
Authorization....................................................................................................................................................................................................................................55

 
 
EXHIBIT IV    Temporary Layoff
Provisions...........................................................................................................................................................................................................................56

 
 
 
 
CLERICAL

 
 
ARTICLE NO. 4     Union
Activity..................................................................................................................................................................................................................................................58

 
 
ARTICLE NO. 5     Status
Designation........................................................................................................................................................................................................................................59

 
 
ARTICLE NO. 6     Working Hours and Rates of
Pay.............................................................................................................................................................................................................61

 
 
Alternative Shift Agreements     Four-Ten Hour Shift
Schedule................................................................................................................................................................................67

 
 
EXHIBIT I           Job Classificaiton
Description.....................................................................................................................................................................................................................69

 
 
 
 
TRANSMISSION & DISTRIBUTION

 
 
 
ARTICLE NO. 4     Union
Activity.................................................................................................................................................................................................................................................73

 
 
ARTICLE NO. 6     Working Hours and Rates of
Pay............................................................................................................................................................................................................75

 
 
ARTICLE NO. 16     Working
Rules..............................................................................................................................................................................................................................................80

 
 
EXHIBIT I           Job Classificaiton
Description............................................................................................................................................................................................................81

 
 
Alternative Shift Agreements     Four-Ten Hour Shift
Schedule..............................................................................................................................................................................102

 
 
 
1

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 

 
 
 
GENERATION

 
 
 
ARTICLE NO. 4     Union
Activity..............................................................................................................................................................................................................................................104

 
 
ARTICLE NO. 6     Working Hours and Rates of
Pay.........................................................................................................................................................................................................105

 
 
Alternative Shift Agreements     Twelve-Hour Shift
Schedule................................................................................................................................................................................109

 
 
Alternative Shift Agreements     Four-Ten Hour Shift
Schedule..............................................................................................................................................................................114

 
 
Alternative Shift Agreements     Thirty-Six for
Forty.................................................................................................................................................................................................116

 
 
ARTICLE NO. 16     Working
Rules...........................................................................................................................................................................................................................................119

 
 
EXHIBIT I           Job Classificaiton
Description...................................................................................................................................................................................................................120

 
 
LOA                             Charles lenzie/Harry Allen Complex
Agreement......................................................................................................................................................................132

 
 
LOA                             Electric System Control Center
Operators...............................................................................................................................................................................138

 
 
 
 

 
2

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 

AGREEMENT
 
This Agreement, made and entered into as of September 1, 2011, by and between NV
Energy, a corporation, hereinafter referred to as the Company, and Local Union
No. 396 of the International Brotherhood of Electrical Workers, an affiliate of
the A.F.L./C.I.O., hereinafter referred to as the Union.
 
WITNESSETH
 
Whereas, for the purpose of facilitating the peaceful adjustments of differences
that may arise from time to time between the parties hereto, and to promote
harmony and efficiency to the end that the Company, the Union and the general
public may mutually benefit. Now therefore, in consideration of the provisions,
covenants and conditions herein contained, the parties hereto agree as follows,
to-wit:
 
 
ARTICLE NO. 1
Introduction / Continuity of Service / Non-Discrimination
 
1.1
INTRODUCTION:  The Company, in Clark and Nye counties, in the state of Nevada, a
public utility engaged in the service of generating, transmitting and
distributing electric power and energy, hereby recognizes Local Union No. 396 of
the International Brotherhood of Electrical Workers, A.F.L./C.I.O., as the
exclusive bargaining agent for its employees who are employed in Customer
Service, Districts, Material/Warehousing, Reprographic Services, Mail
Room/Receiving Departments, Lines, Fleet Services, Meter Services,
Communications, Materials, Generation, Substations, and Survey
Organizations  excluding all supervisory, confidential and professional
employees within the meaning of the National Labor Relations Act, such covered
employees more specifically defined in Exhibit I (CLASSIFICATION DESCRIPTIONS),
for the purpose of collective bargaining with respect to rates of pay, wages,
hours of employment and other conditions of employment which may be subject to
collective bargaining.

 
1.2
CONTINUITY OF SERVICE:  It is mutually recognized that the interest of the
Company, the Union and the welfare of the general public, requires the
continuous rendering of service by the Company, and the parties agree that
recognition of such obligations of continuous service is imposed upon both the
Company and its employees.

 
 
The Company, to facilitate the continuous performance of such service, agrees to
meet with the Business Manager of the Union or his designated representative in
reference to any matter within the scope of the Agreement, and agrees that it
will cooperate with the Union in its efforts to promote harmony and efficiency
among all of the employees of the Company.

 
 
The Union agrees that the employees covered by this Agreement, will not be
called upon or permitted to cease or abstain from the continuous performance of
the duties pertaining to the positions held by them with the Company. The
Company agrees to do nothing to provoke interruption of or to prevent such
continuity of performance as required in the normal and usual operations of the
Company's property. It is mutually agreed that any difference that may arise
between the above parties shall be settled in the manner hereinafter provided.

 
 
The Union agrees that the employees covered by this Agreement will individually
and collectively perform loyal and efficient work and service and that they will
cooperate in promoting and advancing the welfare of the Company and the
protection of its service to the public at all times.

 
 
The Union agrees that there will be no strikes, stoppages of work or slowdowns
of the Company's operations during the term of this Agreement, and the Company
agrees that there will be no lockouts during the term of this Agreement.

 


 
3

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 

 
1.3
NON-DISCRIMINATION:  Neither the Company nor the Union will discriminate against
any employee in the application of the terms of this Agreement because of race,
religion, sex, age, color, national origin, veteran status, disability or any
other legally protected status.  It is understood that job titles used in this
Agreement, which indicate the male gender, are not intended to restrict
classifications to employees of the female gender.

 
1.4
LAWS:  It is understood and agreed that if mandatory laws or government rules or
regulations applicable to or in conflict with any of the provisions of this
Agreement become effective and binding upon the parties, such conflicting
provisions of this Agreement shall be subject to modification as required and
the parties shall meet and confer to determine mutually agreeable language to
conform to the laws, government rules and/or regulations.

 
If laws, government rules and/or regulations hereafter enacted require changes
in the structure and/or services provided by the Company, then the Company and
Union will, upon mutual consent, reopen negotiations concerning the terms of
this Agreement that are directly affected by the changes.
 
1.5
AMENDMENT:  This Agreement shall be subject to amendment at any time by mutual
consent of the parties. Such amendment must be written, state the effective date
of the amendment, and be executed in the same manner as this Agreement.

 
1.6
PICKET: No employee covered hereunder shall be required, as a condition of
employment, to pass through a picket line recognized by the Union provided that
said picket line is in connection with a lawful strike sanctioned by a Union
which has a legal right to represent the employees of the struck Employer and
the strike and picket line in connection with a primary dispute with said struck
Employer until a neutral gate is established. However, in the event of an
emergency the employee may be required to pass through the picket line.


 
4

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 

ARTICLE NO. 2
Union Security
 
 
2.1
UNION DUES:  The Company shall deduct money from Union employees' wages and pay
it to the proper officers of the Union, provided the employee who is a member of
the Union individually and voluntarily authorized such deduction to be made. The
form of the check-off authorization is attached to this Agreement as Exhibit III
(CHECK OFF AUTHORIZATION).  The Union shall hold the Company free and harmless
from any claims or damages from any party whatsoever for making deductions and
shall indemnify the Company against any and all claims or damages, which may
originate from the dues check-off process.

 
2.2
NEW EMPLOYEES:  The Company agrees to notify the Union of the name and address
of new employees within thirty (30) calendar days of their date of hire. The
Union Business Manager and / or a designated representative and the Human
Resources (HR) Representative will participate jointly in New Employee
Orientation; this will provide an overview of Nevada work law and the goals and
responsibilities of both the Union and the Company.

 

 
5

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 

ARTICLE NO. 3
Exclusive Functions of Management
 
 
3.1
BUSINESS MANAGEMENT:  The supervision and control of all operations and the
direction of all working forces, including the right to hire, to suspend or
discharge for proper cause, to transfer employees, to relieve employees from
duty because of lack of work and for other legitimate reasons, is vested
exclusively with the Company.

 
3.2
DISCIPLINE: The Company retains the right to exercise discipline in the interest
of good service and the proper conduct of its business, provided an employee who
has been laid off, discharged, or disciplined shall be advised in writing of the
reason or reasons for such action and shall be offered suitable representation,
if so desired, at the time such reasons are provided. Furthermore, should the
employee or the Union feel that the terms or conditions of this Agreement have
been violated; either shall be entitled to grieve such action in accordance with
the provisions set forth in Article 8 (GRIEVANCE PROCEDURE) of the Agreement.


 
6

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 

ARTICLE NO. 4
Union Activity
 
 
4.1
UNION BUSINESS: An employee who requests time off for Union activities, in
addition to regular time off, shall be granted such request if such time off
will not inconvenience the operations of the Company or increase its operating
expenses; provided further, that such employee shall receive no compensation
from the Company for such time off.

 
 
UNION STEWARD BUSINESS: The Union steward shall, upon request to the supervisor,
be allowed reasonable time during regular working hours, without loss of pay, to
attend to Union matters on the job, provided such time is not used for
solicitation of membership or collection of dues, and does not interfere with
regular work schedules.

 
UNION LEADERSHIP ACCESS: The Company shall allow the Business Manager/Financial
Secretary and their designated representatives of the Union access to Company
property twenty-four (24) hours a day, seven (7) days a week provided that the
Union prearranges access with an e-mail request to HR and a copy to the manager
and supervisor of requested area before entering any Company property. Union
Leadership will give at least three (3) business days notice and in turn HR will
approve the request within two (2) business days so long as such access does not
interfere with the operations of the Company. In situations where such
timeframes are not feasible, the Company may grant access.
 
4.2
BULLETIN BOARDS: The Company agrees to permit the Union to use reasonable space
for the purpose of posting officially signed Union bulletins upon the bulletin
boards and/or electronic mail, which are furnished by the Company.

 
4.3  
 CONTRACTING WORK: Refer to Tabs.


 
7

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 

ARTICLE NO. 5
Status of Employees
 
 
5.1
EMPLOYEE STATUS DESIGNATION: Employees shall be designated as temporary,
probationary, or regular.

 
TEMPORARY: Temporary employees are eligible for 401(k) Plan after completing one
year of service and having worked at least 1,000 hours in that year.
 
Temporary employees are not eligible for Medical, dental, vision, prescription
drug program, LTD, Basic Life, Accidental Death Dismemberment (AD&D), Business
Travel Accident, Supplemental Life, Pension unless subsequently hired as a
regular employee, Dependent Care Flexible Spending Account (DCFSA), Health Care
Flexible Spending Account (HCFSA). All benefits for which temporary employees
may be eligible are set forth in this article.
 
TEMPORARY (Applicable only in Clerical): A temporary employee is one who is
hired to fill a position for which there is a temporary authorization.
Typically, temporary employees are not hired to perform duties normally assigned
to regular employees; temporary employees are hired to perform administrative
functions to assist regular employees; and are hired for a specific function and
set period of time not to exceed 1,040 hours.
 
If a temporary employee is offered and accepts a regular position, an adjusted
date of hire, crediting actual time worked, will be calculated.  If the
temporary employee has worked at least 1,040 straight time hours, without
cumulative absences of thirty (30) calendar days or more at the time the regular
position is awarded, the employee shall be eligible for all applicable benefits
on the effective date of the award.
 
If a temporary employee is offered and accepts a regular position that the
employee has not previously occupied while at the Company, the employee must
complete a probationary period to evaluate work performance.  If, however, the
employee has previously occupied the position being awarded, the employee shall
receive credit toward the probationary period for actual time worked in that
position.
 
If a TEMPORARY OR LEASED/AGENCY employee works at least 1,040 straight time
hours during a twelve month (12) period in the same temporary position, the
position will become authorized.  The selection for the position will be made in
accordance with Article 7, Seniority and Promotions.
 
The Company will endeavor to provide the Union with a list of temporary and
leased/agency employees and hours worked.
 
TEMPORARY (Applicable only in T&D & Generation): (Does not apply to T&D UDC or
Mapping classifications) A temporary employee is one who is hired to fill a
position for which there is temporary authorization. If a temporary employee is
offered and accepts a regular position, an adjusted date of hire, crediting
actual time worked, will be calculated. If the temporary employee has worked at
least 1,040 straight time hours, without cumulative absences of thirty (30)
calendar days or more at the time the regular position is awarded, the employee
shall be eligible for all applicable benefits on the effective date of the
award.
 
 
If a temporary employee is offered and accepts a regular position that the
employee has not previously occupied while at the Company, the employee must
complete a probationary period to evaluate work performance.  If, however, the
employee has previously occupied the position being awarded, the employee shall
receive credit toward the probationary period for actual time worked in that
position.

 


 
8

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 

 
If an employee works at least 1,500 hours during a twelve (12) month period in
the same temporary position, the position will become authorized and the
employee will be offered regular status in that position.

 
PROBATIONARY:  A probationary employee is one who is hired to fill an authorized
full-time or part-time position. Full-time probationary employees shall be
eligible for benefits the first of the month following the date of hire.
Part-time probationary employees shall be eligible for benefits in accordance
with this agreement.
 
This language is not intended to conflict with the six (6) month probation
period.
 
 
During the probationary period, the employee may be terminated at the discretion
of the Company as long as the termination is not discriminatory and is not for
the purpose of keeping jobs filled with probationary employees. Probationary
employees who have not satisfactorily completed a formal departmental training
and appraisal program may, at the discretion of supervision, have their
probationary period extended by up to three (3) months.  Supervisors shall not
extend the probationary period if they do not have a formal training and
appraisal program in place or have failed to use those programs.  No later than
two (2) weeks prior to the completion of the first six (6) months, the
supervisor must notify the employee and the Union Business Manager in writing,
if the probationary period will be extended.

 
 
In computing the effective date of a change in status from a probationary to
regular employee, interruptions in employment, caused by the following
circumstances, shall not be credited:

 
•   Discharge
 
•
Resignation

 
•
Absence for more than an accumulative total of thirty (30) calendar days due to:

•   Lay off
•   Sickness
•   Industrial disability
•   Other causes.
 
 
If the employee's combined absences, during the probationary period, are for a
period greater than the employee's combined actual work time, the employee shall
be terminated.  The transfer of a probationary employee from one job to another
without interruption of work time shall not be considered a break in
employment.  At the end of the probationary period as defined above, the
employee will become a regular employee and will rank in seniority from the
original date of hire.

 
 
REGULAR: A regular employee is one who has completed a probationary period and
is in an authorized full-time or part-time position.

 
RETURN TO BARGAINING UNIT: A member of the bargaining unit being transferred to
a non-represented position due to the lack of Bargaining Unit work shall retain
Company seniority for all purposes including layoff, if the employee is returned
to the bargaining unit within one (1) year of the initial transfer.
 
Any employee who bids and accepts a MPAT position within the Company and for any
reason returns to the bargaining unit in a full-time regular position shall have
an adjusted hire date crediting regular hours worked with the Company for
purposes of Company seniority after five (5) years of completed service in a
Bargaining Unit position. This language is not intended for any classification
that is organized by the Union or granted voluntary recognition by the Company.
 


 
9

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 

5.2  
APPLICATION REFERRAL: The Company recognizes the Union as a valuable source for
employment referrals, due to the mutual interest in the profitability of the
Company.  As such, when additional employees are needed to do work which comes
under this Agreement, the Company will indicate its requirements, relative to
knowledge, skills, and abilities, and will give the Union an equal opportunity
to refer applicants for employment.  The Company retains the right to evaluate
each candidate and make the final hiring decision.

 
5.3
TEMPORARY LAYOFF PROVISIONS:  In recognition of the competitive nature of the
utility business, innovative solutions are required when unforeseen challenges
present themselves.  Accordingly, there may be operational circumstances that
would permit the temporary layoff of employees for short-term periods of time,
out of line of seniority, on a voluntary basis.  These provisions are detailed
in Exhibit IV (TEMPORARY LAYOFF PROVISIONS) of this Agreement.

 
5.4
LAYOFF PROVISIONS:

 
DEFINITION OF QUALIFIED:  For purposes of defining "qualified", as used in this
Article, the definition shall be that an employee is qualified to perform any
position, in the CBA, which the employee has previously occupied at the Company.

 
 
NOTIFICATION:  If it becomes necessary for the Company to layoff regular
employees due to lack of work, the Company shall give affected employees as much
notice as possible; but in no event shall employees receive less than twenty-one
(21) calendar days notice of layoff.  Where temporary, part-time and
probationary employees are involved, no notice of layoff is required.

 
SENIORITY:  Layoff in all cases due to lack of work will be determined by
Company seniority within the classification affected by the layoff.  If two (2)
or more employees have the same Company seniority date, the following process
will be used for breaking the tie:  Alphabetically by Hired Last Name … if last
names are the same, then First Name …if last name and first name are the same,
Middle Name; if last name, first name and middle name are the same, month, day
of birth, and year will be used.  Employees who are to be laid-off will be
permitted to displace a less senior person in any classification for which they
are qualified, or may be qualified with minimal training.
 
RETURN TO BARGAINING UNIT: A member of the bargaining unit being transferred to
a non-represented position shall retain Company seniority for all purposes
including layoff, if the employee is returned to the bargaining unit within one
(1) year of the initial transfer. Employees who leave employment for any reason
and return to the bargaining unit within 12 months or less will have their time
bridged for seniority, vacation, sick leave, and benefits. There will be no
probationary period.
 
 
FOUR (4) YEAR QUALIFIER:  Any MPAT employee of the Company who accepts a
position in the bargaining unit will establish a new date of seniority for the
purpose of future layoffs, except as defined above.  This date will reflect the
day in which these employees accept such a position and will be effective for
four (4) years. If there is a reduction in classifications in the bargaining
unit, these employees will use the above-mentioned date as their seniority date
for the purpose of this reduction or layoff.  After four (4) years of service in
the bargaining unit, any employee impacted by this language, will be credited
with all Company seniority for the purposes of reduction in classification or
layoff.

 
 
RECALL:  In the event of a recall, the Company shall provide notification to
affected employees by certified mail to their address of record.  Such employees
must keep the Company informed of the address where they can be
reached.  Recalled employees must report to work no later than fourteen (14)
calendar days from the date the certified letter was received.  Employees who do
not report to work within fourteen (14) days from the date the letter was
received will be considered a voluntary resignation of employment.  Employees
will only be considered for recall to the classification from which they were
laid-off, unless they make a written application within fourteen (14) calendar
days from the date of notification of layoff, to human resources, for any

 
 
10

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 

 
other position for which they are qualified.  Applications that do not meet this
time frame will only be considered after all timely applications have been
honored.  Employees must submit a written notice to human resources to rescind
their application for consideration for previously held positions prior to
formal notification of return to work.  Any employee who refuses a recall to any
requested position will be considered voluntary resignation of employment and
will waive all recall rights to any other position.  Employees who have
displaced a less senior person in any classification shall be given an offer to
return to their former jobs if the vacancy is in their former
classification.  Recall rights shall cease on any layoff in excess of twelve
(12) months.

 
 
TEMPORARY RECALL: In the event of a temporary recall, in accordance with Article
4.3 (Contracting Work), an employee may decline such temporary recall without
waiving their rights for recall to a regular position, provided the temporary
assignment is for less than ninety (90) days. If an employee accepts a temporary
assignment, all benefits will be reinstated upon return to work and they will
have recall rights for one (1) year from the date of any subsequent layoff. This
right does not expire until the employee has returned to work or refused an
offer to return to work. Any subsequent layoff will not create a liability for
an additional severance benefit in accordance with this Article.

 
EMPLOYMENT STATUS:  Any regular employee who is laid-off due to lack of work has
a right to replace any part-time or temporary employee within (5) working days
after notification of layoff, provided the regular employee is qualified to
perform the duties of the position filled by the temporary employee.  If a
regular employee is laid-off because of lack of work and is subsequently offered
and accepts the first recall for employment within one (1) year after layoff,
the employee shall resume the status of regular employee and shall be credited
with Company seniority previously accrued.  Employees who are recalled in a
classification previously held, or for one in which they are qualified, will not
be required to serve another probationary period and will be eligible for
benefits immediately.  However, employees who leave the service of the Company
due to voluntary severance in accordance with this Article, or layoff and who
are re-hired after one (1) year from the date of layoff or severance shall not
be credited with Company seniority at the time of re-employment and shall be
required to serve a new probationary period.  Upon completion of five (5) years
of subsequent service, an adjusted date of hire will be calculated crediting
actual time worked with the Company.  This date will be used for the purposes of
Company seniority and all related benefits.
 
5.5  
SEVERANCE:

Bargaining Unit Severance Pay Plan: Severance Provision is for employees laid
off due to lack of work. For the duration of the severance benefit period,
employees will receive medical/dental/vision benefits based on whatever plan
they were enrolled in at the time of layoff provided that they make any required
premium contributions.
 
# Of weeks for each full year of continuous service (Max. 17 years) + Minimum #
of weeks of severance One (1) = Maximum # of weeks of severance Eighteen (18)
 
Enhanced Severance & Retirement Bridge Program: Employees are eligible for the
“enhanced severance & retirement bridge program” options specified below if they
are determined to be no longer required due to displacement as a result of sale,
divestiture, merger, bankruptcy or any other business event as defined by the
Company. Affected employees who are covered under the traditional retirement
plan component of the Retirement Plan and have 85 points (age plus years of
benefit accrual service) at the time of their displacement will be eligible for
severance pay, if they choose to retire in lieu of exercising their “bumping
rights”.  The 85 point provision does not apply to affected employees covered
under the cash balance plan component of the Retirement Plan.
 
Notification Of Individuals: Company will notify Union and employees affected by
the event as soon as possible.
 
 
 
11

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 
Placement: The Company and the Union will work to place affected employees in
available positions for which they are qualified.
 
 
Volunteers will be requested and selected by Company seniority. If there are no
volunteers, reverse seniority will be used to select employees for the enhanced
severance and retirement bridge program.

Employees may be offered a comparable position, defined as the same headquarters
location and wage (i.e. comparable or higher wage if qualified).
 
•  
The Employee will have 5 (five) working days to notify the Company of their
decision. If the employee accepts the comparable position, it will be awarded to
them at the appropriate wage rate.

 
•  
If the Employee refuses the comparable position, the Employee will be terminated
with no severance.

 
Employees may be offered a non-comparable position (defined as requiring
relocation of greater than a 35 mile radius and/or a wage reduction):
 
•  
If the Employee accepts and is awarded the non-comparable position, he/she will
be eligible for re-training, if required, and up to $2000 relocation expense.

 
•  
If the Employee declines, he/she will be eligible for the Enhanced Severance
Option or Retirement Bridge Option described below.

 
Enhanced Severance Option:

•  
Two (2) weeks of base pay for each year of service, with a maximum of 52 weeks.

•  
A lump sum payment of $4,500 for training or outplacement services

•  
Six (6) months of Company paid COBRA

 
 
OR

Retirement Bridge Option (applicable only to Traditional Retirement Plan
Component):
 
For affected employees covered under the traditional retirement plan component
of the Retirement Plan, if an affected employee who achieved eighty (80) points
(in combination of age and benefit accrual service at the time they are
displaced, the affected employee will not have to reach the minimum age 55
requirement to be eligible to retire upon the displacement under the traditional
retirement plan component or for post retirement medical benefits for which the
affected employee is eligible. The affected employee’s retirement benefit under
the traditional retirement plan component will be reduced by 5% per year for
each year under age 62.
 
Example:
An affected employee who is covered under the traditional retirement
plan component of the Retirement Plan and is age 49 with 31 years of benefit
accrual service (for a total of 80 points) at the time he/she are displaced
would be
eligible to “retire” and receive post retirement medical benefits for which they
are eligible.
 
Alternatively, an affected employee who is covered under the traditional
retirement plan component of the Retirement Plan may add the following schedule
of points to either their age or years of service, or a combination thereof, to
affect their retirement eligibility. The employee must achieve a minimum age of
55 (including points) with at least ten (10) years of service to be eligible to
retire under the traditional retirement plan component and receive post
retirement medical benefits.
 
 
 
12

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 

 
Years of Service                    Points

                                                                         
0-9                                        0
                                                                       
10-14                                      3
                                                                       
15-19                                      4
                                                                         
20+                                       5
 
 
Example:

 
An employee who is age 52 with 28 years of vesting service at the time they are

 
affected can add 3 points to their age and effectively become age 55, and 2
points

 
to their years of service, which gives them 85 points. This qualifies them for
an

 
unreduced full retirement benefit under the traditional retirement plan
component

 
at the time they retire.

 
 
The Retirement Bridge Option is not applicable to employees covered under the
cash balance plan component of the Retirement Plan.  Eligible employees can
select only one option – either Severance or Retirement Bridge. Employees who
are eligible to retire without using the Retirement Bridge Program (and
employees covered under the cash balance plan component) are still eligible for
severance pay. If an employee declines both the Enhanced Severance and
Retirement Bridge Program options, they will be eligible for consideration under
Article 5.4 “bumping rights”.

 
 
The severance calculation will apply with one (1) week per year with a minimum
of one (1) week severance, i.e. a one-year employee would receive two (2) weeks
of severance pay. Rehire rights will be limited to one (1) year.  The Company
will provide a list of affected employees and listings of job openings as they
occur. The Union will be responsible for monitoring the program. When an
employee exercises Article 5.4 “bumping rights”, the affected employee (bumped
employee) will start at the “placement” step of the enhanced severance and
retirement bridge program.

 
See EXHIBIT A     ARTICLE No. 5.5 Severance Flow Chart
 
For purposes of the Flow Chart, the Retirement Bridge Option is shown but is
only relevant if applicable. The Retirement Bridge Option is only applicable to
individuals covered under the traditional retirement plan component of the
Retirement Plan, and is not applicable to individuals covered under the cash
balance plan component of the Retirement Plan.
 
 
 
 

 
13

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 

EXHIBIT A
ARTICLE NO.  5.5
  Severance Flow Chart
 
 
Exhibit A to CBA [exhibitatocba.jpg]
 
 
 
14

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 

ARTICLE NO. 6
Working Hours and Rates of Pay
 
 
ALTERNATIVE SHIFTS:
It is understood that with a thirty (30) calendar days notice the Company or the
Union may notify each other and discontinue use of alternative shifts.
 
RED CIRCLE/GRANDFATHER:
All current Red Circle wages, as of the ratification of the 2005 CBA, shall be
“Grandfathered” at such wage and shall continue to receive yearly wage
increases; however the wage schedule for “Grandfathered” employees will not be
included in the CBA.  All “Grandfathered” employees shall be identified at their
current wage and a list shall be shared with the Union & Company.  Going
forward, Red Circled employees shall be defined as employees frozen at their
current rate and shall not receive pay increases until annual increases catch
up.  In the event an employee is involuntarily forced to a lower classification,
other than as a result of discipline, such employee shall be “Grandfathered” and
shall continue to receive annual wage increases for as long as they remain in
their “Grandfathered” position.
 
6.2  
BREAK PERIODS (Applicable only in Clerical): A fifteen (15) minute relief period
shall be provided for all employees not working seven day coverage during each
one-half (1/2) of the shift.  Work conditions permitting, each break period
shall be given as near the middle of each one-half (1/2) of the shift as
possible.  If an employee is required to work four (4) continuous hours of
overtime, then a fifteen (15) minute break shall be provided, halfway between
the four (4) hour period.

 
 
BREAK PERIODS (Applicable only in T&D and Generation): A fifteen (15) minute
relief period shall be provided for all employees not working seven day coverage
during each one-half (1/2) of the shift.  Work conditions permitting, each break
period shall be given as near the middle of each one-half (1/2) of the shift as
possible.

 
6.3
LUNCH PERIODS (Applicable only in Clerical): With the exception of part-time
employees, supervisors will establish a meal period, without pay, of either
one-half (1/2) or one (1) hour.


 
 
LUNCH PERIODS (Applicable only in T&D & Generation):  Supervisors will establish
a meal period without pay, approximately four (4) hours after the start of a
shift, but no later than six (6) hours after the start of the shift.  Employees
who are required by management to begin their lunch more than one (1) hour
before or after the regular start of lunchtime shall be paid during the lunch
period at the straight time rate.  There are two (2) pay possibilities for
employees with an unpaid lunch.  For this example the employees shift is from
7:00 am to 3:30 pm with a one-half (1/2) hour lunch from 11:30 am to noon.

 
Example #1
Earlier or Late Lunch
 
Employees who are required to take their lunch either one (1) or more hours
before or one (1)
or more hours after their regular established lunch period, shall have one-half
(1/2) hour of
straight time pay added to the hours they worked for that day.
 
Example #2
No Lunch
 
Employees who take no lunch period shall have their allotted lunch period added
to the end of their work day at time and one half (1 ½).
 
 
REGULAR DAY-SHIFT AND SHIFT EMPLOYEES:  The unpaid lunch period shall not exceed
one-half (1/2) hour unless mutually agreed to by the Company and the Union.

 
 
 
 
15

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 

 
 
SEVEN DAY COVERAGE EMPLOYEES:  These employees will be considered to have a paid
lunch period as part of their regular shift.

 
Example
A line troubleman whose shift is from 7:00 am to 3:00 pm will have a thirty (30)
minute paid
lunch period to be taken in accordance with operational efficiencies.

 
6.4
OVERTIME: Refer to Tabs.

 
6.5
OVERTIME EQUALIZATION (Does not apply to UDC or Mapping Classifications): The
Company will endeavor to distribute overtime work as evenly as possible among
those employees qualified to perform such work. For the purpose of distributing
overtime, the Company will maintain and post overtime lists in each
sub-department indicating time offered and time worked. Each department will
create policies and procedures (BY LOCATION, SHIFT – as defined by Article 6.1
AND CLASSIFICATION REFER TO TABS), for overtime equalization through
labor/management meetings.

 
6.6
PAY PROVISIONS:

 
PAY DAYS:  Pay days shall be at biweekly intervals.

 
 
WAGES: The schedule of job classifications and wage rates, as mutually agreed
to, are made a part of this Agreement, and are marked "Exhibits I and II"
respectively.

 
 
Wages shall be paid at biweekly intervals on the Thursday following the close of
the two-week pay period provided that if the regular payday falls on a holiday,
payment shall be made on the preceding workday.

 
 
SPECIAL PAY REQUESTS: The Company recognizes there will be circumstances such as
weeks of vacation and vacation in association with holidays, which will create
special requests of the payroll department.  Unless the situation is an
emergency, all special checks will be limited to individuals who are absent for
at least the Wednesday through Friday of a pay week.  Exceptions to this
practice will require written approval from the department manager and must be
presented to payroll no later than forty-eight (48) hours in advance of the
requested time for payment.

 
RECOVERING OVERPAYMENTS: Deductions from an employee's wages, to recover
overpayments made in error, will not be made unless the employee is notified
prior to the end of the month following the month in which the check in question
was delivered to the employee.  The Company and the employee will agree upon a
schedule for re-payment.
 
6.7
CALL-OUTS: Call out is defined as when an employee who is neither working
regular time or overtime hours, is directed or asked to report by an authorized
representative to work for hours which had not been previously assigned.  In all
call out situations, an employee will receive double time for the hours worked
as a result of the call out.

 
Employees called out for overtime duty shall receive at least two (2) hours pay
at the appropriate rate.
 
The employee(s) authorized to assign call out work will be as defined by
departmental policy.
 
6.8  
REST TIME: Employees who are required to work overtime within the eight (8), ten
(10), twelve (12) hour period immediately preceding their scheduled starting
time, according to the employees assigned shift, shall be entitled to time off
with straight time pay equal to time worked during this time frame.  This is not
applicable to a call out or scheduled overtime of three (3) hours or less
immediately preceding the employee's normal starting time.

 
 
 
16

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 

 
 
If an employee is entitled to rest time off, such time off would normally begin
at the start of the regular shift.  By mutual Agreement between the supervisor
and the employee, rest time may be taken during the last part of the regular
shift. An employee shall not be required to work during his rest period provided
adequate relief is available, however, should an employee be required to work
during this period, he shall receive straight time for all time worked during
his rest period in addition to his rest period pay.

 
6.10
SHIFT DIFFERENTIAL: Fixed shift employees will be paid their shift differential
for all hours worked on that day.  For example, a second shift employee who
works ten (10) hours on a particular day would be paid ten (10) hours of second
shift differential.

 
 
FIRST SHIFT:  No shift differential shall be paid for the first shift.

 
 
SECOND SHIFT: A differential shall be paid for the second shift according to the
following schedule:

 
 
September 1, 2011 through January 31, 2013 ....................$1.45 per hour

 
 
THIRD SHIFT:  A differential shall be paid for the third shift according to the
following schedule:

 
 
September 1, 2011 through January 31, 2013 ………………$1.60 per hour

 
 
The appropriate overtime rate will be applied to the shift differential.  Shift
differentials shall be payable only for hours actually worked and shall not be
payable for non-work time such as holidays, sick leave, vacation and rest time.

 
SEVEN-DAY COVERAGE EMPLOYEES (Applicable only in T&D): Employees will be paid
the shift differential applicable to the shift under which any hours worked may
fall.

 
6.11
ESTABLISHING PERMANENT SCHEDULES (Applicable only in T&D and Generation): The
right to establish working schedules and methods of shift rotation for
employees, to assign individuals to schedules and to make changes in schedules,
rests with the Company.  Whenever the Company assigns an employee to a schedule
that is different than the schedule they are regularly assigned and such
assignment is expected to last ninety (90) calendar days or more, the following
conditions shall apply:

 
 
NOTIFICATION (Applicable only in T&D and Generation): Employees will be given as
much notice as possible and in all cases, at least twenty-four (24) hours and
prior to the end of their last regular shift.  In this notification, the
employee will be informed of the hours of work, including the days off and meal
periods if applicable, work location, expected duration of the shift if other
than indefinite, estimated composition of the work force, and the type of the
shift (regular day, fixed shift, or rotating).  The Company will limit days off
to days inclusive of or in conjunction with Saturday or Sunday providing that
such schedules will not interfere with the continuous rendering of service by
the Company. If the Company fails to satisfy the twenty-four (24) hour
notification requirement, the premium for the first five (5) days of the new
shift will be extended until the notification requirement has been satisfied.

 
 
STAFFING OF SCHEDULES:

 
VOLUNTEERS (Applicable only in T&D and Generation): When new shifts are
announced, the Company will permit affected employees to volunteer for these
assignments.  The highest Company seniority will be used to select from the
volunteers and these employees will not receive a premium for their first five
(5) days of this new assignment.

 
 
LEAST SENIOR QUALIFIED (Applicable only in T&D and Generation): The least
senior, qualified employee in the classification affected, may be assigned.  Any
employee so assigned

 
 
 
17

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 
 
 
 
will receive a premium of time and one-half (1 1/2) for the first five (5) days
of this assignment for all hours worked outside of their previous schedule.

 
 
RIGHT OF ASSIGNMENT (Applicable only in T&D and Generation): The Company may
assign employees to these schedules for operational efficiency purposes.  Any
employee so assigned will receive a premium of time and one-half (1 1/2) for the
first five (5) days of this assignment for all hours worked outside of their
previous schedule.

 
 
SHIFT DIFFERENTIAL (Applicable only in T&D and Generation): The appropriate
shift differential, if any, shall apply immediately to all hours worked for
those who volunteer for these shifts. For those employees paid a premium for the
first five (5) days of such an assignment, the shift differential will apply
beginning on the sixth day of the assignment, or the first day on which the
premium is not paid.

 
 
RETURN TO ORIGINAL OR OTHER SCHEDULE (Applicable only in T&D and Generation):
Employees, who are assigned to a new schedule and are returned to their original
schedule before five (5) days have elapsed, will be entitled to the premium
mentioned above for the five (5) day period.  Employees assigned to a second,
new schedule during the initial five (5) day premium payment period will receive
an additional five (5) days of premium from the date the new schedule begins.

 
Example #1
Employees who receive four (4) hours of premium per day who are returned to
their former shift after only two (2) days would continue to receive this
premium for three (3) additional workdays.
 
Example #2
Employees who have worked only two (2) days of a new schedule and are notified
they will start a second new schedule on the fourth day, will receive eight (8)
days of premium pay (three (3) for the first schedule and five (5) for the
second).
 
Example #3 (Applicable only in Generation)
Employees who are assigned a new schedule during their regular work schedule are
entitled to premium pay as outlined in Article 6 for the next forty (40) regular
straight time hours.
 
 
TRAINING EXCEPTIONS: The Company may, for the purposes of training only, change
schedules without incurring the premium penalties mentioned above.  The Company
will notify all employees as far in advance as possible, but not later than the
end of their last scheduled work day in the week prior to such training.  This
notification will detail the nature, location, and duration of the training.  If
such notification is not given, and an employee is called at home and informed
of a change in schedule for training purposes, this employee will be paid time
and one-half (1 1/2) for the first two (2) days of the training for all hours
worked outside of their normal schedule.

 
 
TRAVEL TIME FOR OUT OF TOWN TRAINING:  Any employee who is required to travel
out of town on a normal day off or after normal working hours for the purpose of
Company training, will be paid actual driving time to and from the training
site.  When flying to such training, employees will be paid one (1) hour from
their home to the airport, actual flying time to the destination, and one (1)
hour from the airport to the hotel.  All compensation for such travel time will
be at a straight time rate and will not be considered time worked.

 
SCHEDULE PREFERENCE AGREEMENTS (Applicable only in T&D and Generation):  The
Company recognizes that in departments where multiple schedules exist, there may
be a desire to create a mechanism for movement between such schedules, while
protecting the operational efficiencies of the organization.  To satisfy these
mutual interests, departments are encouraged to create shift preference
Agreements, which will define the terms and conditions for the transfer from one
schedule to another.  Under no circumstances, would such transfers create
 
 
 
18

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 

premium pay liability in accordance with the provisions of this Article.  Each
schedule preference Agreement will be created through labor/management meetings
within the affected work group and will be acknowledged by memorandum of
Agreement between the Company and the Union.
 
6.12
ASSIGNMENT TO AN ESTABLISHED SCHEDULE (Applicable only in T&D and
Generation):  When seven (7) day coverage employees, other than relief
employees, are transferred from one schedule of work days or work hours to
another established and populated schedule, they shall not be entitled to
overtime compensation for work performed during regular work hours of any day
involved in the transfer, provided that:

 
 
•
They have been notified of such transfer not less than twenty-four (24) hours in
advance of the starting time of the new shift or work period;

 
 
•
They have had a minimum of one shift off between schedules;

 
 
•
As a result of such transfer they have not been required to work more than forty
(40) hours at the straight time rate in any workweek involved;

 
 
•
They have not been required to work more than one (1) short change in the work
week involved, provided, however, that such short change was not the result of a
voluntary action on the part of an employee, (i.e., Calling in sick, taking an
unauthorized day off for personal reasons, etc.).

 
6.13
EMERGENCY OR TEMPORARY SCHEDULES (Applicable only in T&D and Generation): The
Company may schedule employees to work for periods other than their regular work
hours when additional schedules are required for emergency or temporary
conditions.  Such conditions are expected to last for less than ninety (90)
calendar days and, if they exceed this time frame they will be considered to be
established schedules requiring compliance with the procedures for staffing and
establishing schedules defined above, unless mutual Agreement to extend such
schedules is established by the Company and Union.

 
 
NOTIFICATION (Applicable only in T&D and Generation): The Company shall
communicate the hours of work, meal periods, days off, location, nature of the
work, estimated composition of the workforce, and expected duration of this
schedule.

 
 
STAFFING OF EMERGENCY OR TEMPORARY SCHEDULES:

 
VOLUNTEERS (Applicable only in T&D and Generation): The Company may solicit
volunteers for assignment to these schedules.  If employees volunteer for these
assignments, they will receive a premium of time and one-half (1 1/2) for all
straight time hours worked outside of their normal schedule or shift for the
first five (5) days of this assignment.  When there are more volunteers than
required for the shift, the most senior, qualified employees will be assigned.

 
 
LEAST SENIOR QUALIFIED (Applicable only in T&D and Generation): The least
senior, qualified employee in the classification affected, may be assigned. Any
employee so assigned will receive a premium of time and one-half (1 1/2) for the
first five (5) days of this assignment for all hours worked outside of their
previous schedule.

 
 

 
RIGHT OF ASSIGNMENT (Applicable only in T&D and Generation): The Company may
assign employees to these shifts for operational efficiency purposes. Any
employee so assigned will receive a premium of time and one-half (1 1/2) for the
first five (5) days of this assignment for all hours worked outside of their
previous schedule.

 
 
SHIFT DIFFERENTIAL (Applicable only in T&D and Generation): After the five (5)
day premium requirement has been fulfilled, the appropriate shift differential
shall apply.

 
 
 
 
19

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 

 
RATE OF PAY AND ROTATION (Applicable only in T&D and Generation): On the first
day that there is no requirement for a premium and each day thereafter, the
appropriate rate of pay and shift differential, if applicable, will be provided
for all hours worked.  If any such schedule extends beyond forty-five (45)
calendar days, the Company and the Union may agree to rotate the assigned
employees.  Employees returned to their former schedule as a result of this
rotation, will not be entitled to the premium mentioned above.

 
 
RETURN TO ORIGINAL SCHEDULE (Applicable only in T&D and Generation): At the
completion of this assignment, employees will be returned to their original
schedule without a requirement for any additional premium payment. Employees,
who are assigned to an emergency or temporary schedule and are returned to their
original schedule before five (5) days have elapsed, will be entitled to the
premium mentioned above for the five (5) day period.

 
 
Example (Applicable only in Generation):

Employees who are assigned a new schedule during their regular work schedule are
entitled to premium pay as outlines in Article 6 for the next forty (40) regular
straight time hours.
 
6.14
OUT OF TOWN WORK:

 
BOARD AND LODGING (Applicable only in T&D and Generation): The Company will
furnish adequate board and lodging for all employees sent out of the service
territory (for the purpose of this article Laughlin is considered out of the
service territory). This rule does not apply to lunch meals where employees
start from and return to headquarters every day, nor does it apply to employees
hired for any particular job, which may be outside the city, or where employees
travel to and from regularly assigned headquarters on Company time.

 
 
EQUALIZING ASSIGNMENTS (Applicable only in T&D and Generation): When making
temporary out of town assignments, the Company will endeavor to distribute such
assignments equally among all employees qualified to perform such work.

 
 
MILEAGE ALLOWANCE (Applicable only in T&D and Generation): Except as provided
herein, employees electing to travel to and from their assigned work locations
shall do so at their own expense. When an employee is authorized to drive his
own car to conduct Company business, he will receive a mileage allowance equal
to Internal Revenue Services (IRS) maximum allowable mileage expense. Requests
for the allowance described herein shall be submitted to, and distributed by the
Company every two (2) weeks and in accordance with procedures established by the
Company.

 
6.15
MEALS:

 
MEAL TIMES:  When working overtime before or after the regular day, or shift, or
when called out for overtime work, and such work is continuous for two (2) hours
or more, the Company shall provide all meals unless employees are released
before the meal time. The normal unpaid meal times shall be:

 
§  
one and one-half (1-1/2) hours before the employee's normal starting time,

§  
eight (8) hours before the employee's normal starting time,

§  
four (4) hours after the normal starting time, and

§  
two (2) hours after the normal quitting time

 
 
Meals will be provided as close to these times as circumstances of the work will
permit.  Employees may elect to complete their assignment and take their meal
period upon completion of their task. This meal period would be unpaid time
unless directed by supervision to work through the meal period and such work
continues more than one (1) hour from the stated mealtime.  This paid meal
period will be limited to one-half (1/2) hour at the appropriate rate of pay.

 
 
 
20

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 

 
 
 
CALL OUT (Applicable only in T&D and Generation): When an employee is called out
one and one-half (1 1/2) hours or more previous to his starting time, the
Company shall provide breakfast and reasonable time to eat.

 
Applicable only in Clerical: For purposes of this Article, no meal allowances
will be provided for any scheduled overtime work on an employee’s usual days off
when the Company has given advance notice more than twelve (12) hours prior to
the start of scheduled overtime and prior to the end of the last shift.
 
 
MEAL RATES:  When employees are released on or after a normal meal period, or
periods as outlined above, and do not elect to eat a Company provided meal, they
shall be given a meal allowance. These allowances will be paid through the
payroll system in the employee's next paycheck.

 
 
September 1, 2011 through January 31, 2013……………..$16.00

 
 
If an employee elects to consume a Company provided meal in lieu of the
allowance, the cost of any meal shall not exceed the allowance as provided for
above.  If the cost of the meal exceeds this amount, the employee will be
notified of the amount of the difference and the employee must reimburse the
amount within thirty (30) calendar days after receipt of such notification.  The
department’s Vice-President may waive these limitations if such limitations
place an undue hardship on the employee.

 
6.17
EARLY RELEASE:  Employees relieved from duty, for reasons other than misconduct,
during the first half of the regular day or regular shift shall be paid for not
less than one-half (1/2) of the   shift; if relieved after having been on duty
more than one-half (1/2) of the regular day, they shall be paid for a full
shift, except that if they are relieved at their own request they shall be paid
only for time worked.  These provisions do not apply to overtime assignments.

 
 

 
21

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 

ARTICLE NO. 7
Seniority and Promotions
 
 
7.1
SENIORITY: There shall be one (1) type of seniority, namely, Company
seniority.  Company seniority shall be considered in such matters as retirement,
layoff, and whenever provisions of this Agreement refer to seniority.  In cases,
where two (2) or more employees have the same Company seniority date, the
following process will be used for breaking the tie:  Alphabetically by hired
last name … if last names are the same, then first name … if last name and first
name are the same, middle name; if last name, first name and middle name are the
same, month, date of birth, and year will be used.

 
7.2
SENIORITY POSTINGS: The Company shall post a Company seniority list on the
Company Intranet (Matrix) to be updated annually. Any seniority corrections
should be made in writing to HR. Upon request, the HR office will furnish the
Union Leadership or his designee a copy of the current seniority list.

 
7.3
STAFFING VACANCIES:

 
POSTING REQUIREMENT:  When there are no qualified employees who have requested
an intra-departmental work location change into job vacancies, which are
expected to last for more than ninety (90) calendar days, the Company shall post
such job vacancies or new jobs on the Company Intranet, or at www.NVEnergy.com,
and on reader boards* throughout the company facilities for a period of fourteen
(14) calendar days. It shall be the duty of the Company to include the nature of
the job, its location and duties, reasonable qualifications required and the
rate of pay, unless such information is listed in the CBA. Positions posted will
be available for Union review on the Company Intranet, or at www.NVEnergy.com.
Employees may file their applications via the Company Intranet or at
www.NVEnergy.com. However, the Company may not consider any application received
after the job bid closing date. The successful candidate will be transferred to
their new department no later than thirty (30) calendar days after the award of
the job. If the successful candidate is not transferred to their new department
after thirty (30) calendar days, the employee will begin receiving the new pay
wage on the thirty-first (31) day after the date of the award.

 
*Subject to IT&T technology and feasibility.
 
 
JOB POSTING SYSTEM: The Company shall publish job posting and awarding
procedures, which, at a minimum, comply with the provisions of this Agreement.
These procedures will constitute the Company's job posting system.  Any
bargaining unit employee covered by the CBA may apply and compete equally for
any position within the Company. Employees are disqualified from bidding if they
have a letter of discipline, which is less than one (1) year old in their HR
personnel file.  Employees will not be disqualified from bidding if they have a
letter of discipline for meter reading accuracy, which is less than one (1) year
old in their HR personnel file, provided that the job for which they are bidding
does not involve reading meters as part of their regular duties. Employees will
not be disqualified from bidding if they have a letter of discipline which is
less than one (1) year old in their HR personnel file for cash handling provided
that the job for which they are bidding does not involve cash handling as part
of the regular duties. Any employee who is hired or voluntary returns to their
former position in accordance with article 7.8 (Trial Period) to any position
within the CBA shall not be considered for another position for six (6) months
from their hire date or date of return. However, if there are no internal
applicants for a position, the Company and Union agree to consider the
aforementioned employees.

 
 
 
In addition, any employee who is hired, promoted, or transferred to a Meter
Reader position shall not be permitted to apply for another position for six (6)
months from their hire date or date of promotion/transfer.







 


 
22

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 

 





 
SELECTION CRITERIA:  Exclusive of the provisions of Articles 7.9
(INTRA-DEPARTMENTAL WORK LOCATION CHANGE), in filling vacancies the following
factors shall be considered:

§  
Trade Knowledge

 
§  
Training

 
§  
Past performance with the Company

 
§  
Ability, skill, adaptability, efficiency

 
§  
In addition, the Company retains the right to administer equally fair tests,
demonstrations, or physical assessments when such tests will assist materially
in determining the qualifications of employees.

 
When, in the discretion of the Company, all factors are substantially equal,
Company seniority shall govern.
 
INTERVIEW:  If an interview is scheduled, then the Company will contact the
Union Business Manager or Assistant Business Manager at least three (3) days
prior to any scheduled interviews. The Union Business Manager or designated
representative will observe as a neutral.
 
 
HEARING PROCEDURES:  In lieu of any grievance procedure concerning Article 7.3
(STAFFING VACANCIES), the Company shall offer the three (3) most senior bidders
(if applicable) and the employee with the second highest matrix score (if
applicable) who are more senior than the successful bidder a hearing before the
bid committee with the steward for the department, the senior person or persons
and one (1) other Union member.  If the number of senior bidders exceeds the
parameters mentioned above, a group meeting will be conducted with the remaining
senior bidders to explain the decision and answer any relevant questions.  The
Company shall not assume any penalty for bid hearings that are delayed.

 
 

 
NO QUALIFIED BIDDERS:  If no applications are received from any qualified
bargaining unit employees within the posting period, before filling the position
from outside of the bargaining unit, the Company shall follow the provisions
described in the Transfer Policy.

 
7.5  
MOVING EXPENSES:  Should the Company assign an employee, who has not

volunteered, for reassignment, to an established Company headquarters located
more than thirty (30) driving miles by the most reasonable route from his
regularly established Company headquarters, and such assignment is not temporary
in nature, the Company will pay the employee $2000 for moving expenses, for the
purpose of establishing a new primary residence, within a two (2) month period
immediately following such assignment.  In addition, the Company shall pay the
actual costs to relocate a mobile home, which is the employee's primary
residence.
 
7.6  
SUBDEPARTMENTS: Refer to Tabs

 
7.7
PAY PROVISIONS: When employees are awarded bids in accordance with Article 7.3
(STAFFING VACANCIES) of this Agreement, their rate of pay for the awarded job
shall be the rate established for the classification as listed in the
appropriate Agreement.  If the awarded job has more than one rate, such rates
being based on time spent in classification, the employees shall be assigned the
lowest rate in the classification, which will provide an increase to the
employee. Employees thus assigned a rate step above the starting rate will not
advance to a higher step until they have served the time indicated by the
assigned step. Should no rate in the classification provide an increase, the
employee shall be assigned the highest rate of the new classification as defined
in the CBA.

 
7.8
TRIAL PERIOD:  Employees promoted or transferred in accordance with this Article
shall be employed on the job to which they were promoted or transferred for a
reasonable trial period not to exceed ninety (90) calendar days.  If, following
the trial period, they are still unable to

 


 
23

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 
 
 
 
perform the job to which they are promoted or transferred, they shall be
returned to the former job classification they held or to another job
classification of similar requirements and the previous rate of pay, as
determined by the Company.

 
Example:
An FSR is awarded an FSI position. Before forty-five (45) calendar days, he
decides that he no longer wants to be an FSI. He is then returned to an FSR
position (or similar position) at his previous rate of pay.
 
7.9  
INTRA-DEPARTMENTAL WORK LOCATION CHANGE: Employees desiring to change work
location within the same sub-department and classification shall submit a work
location change form to the appropriate department head. Through
labor/management meetings, departments shall develop procedures for work
locations changes.

 
(Applicable only in Generation): The transfer will be awarded to the most senior
eligible employee within the classification. Successful candidates will agree to
a six (6) month trial period with associated goals and measures, mutually agreed
upon by the Company and the Union. At three (3) months the Company shall present
the transferred employee with an evaluation of his/her progress thus far. The
Company will be responsible for providing any and all assistance available to
the employee in order for them to become proficient in this time period. If at
the end of the evaluation period the transferred employee is unable to perform
the work, the employee will be returned to the location and classification from
which they transferred. The next senior qualified employee requesting a transfer
will be given the same opportunity. Employees hired after February 1, 2002 will
follow article 7.3 Selection Criteria and Article 7.8 prior to being granted an
intradepartmental transfer. The most qualified individuals will be offered the
opportunity first; when all factors are substantially equal seniority will
prevail. Successful candidates will agree to a ninety (90) day trial period with
associated goals and measures.
 
7.10
BRIDGED TIME FOR RE-HIRED EMPLOYEES: Previous employees, who are rehired as a
regular employee, one year after the date they left the Company (as regular
employees), shall not be credited with Company seniority at the time of
re-employment and shall be required to serve a new probationary period.

 
When the employee has completed five (5) years of subsequent service, in a
full-time regular position, an adjusted hire date will be calculated, crediting
regular hours worked with the Company for purposes of Company seniority and all
related benefits other than retirement benefits in which case the Plan document
control.
 
This agreement is separate and not intended to conflict with Article 5.4 of the
CBA.

 
24

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 

ARTICLE NO. 8
Grievance Procedure
 
 
8.1  
DEFINITION:  A grievance shall be defined as a dispute regarding the
interpretation and application of the provisions of this Agreement filed by the
Union or by an employee covered by this Agreement alleging a violation of the
terms and provisions of this Agreement.  Disputes specifically excluded in other
Articles of this Agreement from the Grievance Procedure shall not be construed
as grievances within the definition set forth above.

 
8.2  
TIME LIMITATIONS:  The Company and the Union recognize the grievance process as
an effective tool in resolving differences in the work place. Once timely
notification of a grievance has been given, the Union and Company may mutually
agree to extend the time limitations set forth below in writing.  However, it is
in the interest of both the Company and the Union to expedite the process and
encourage the timely resolution of the issue.  Except for the time period for
the Union to file a grievance, if the Union fails to adhere to the other time
periods set forth below, the Company may provide the Union with notice of such
failure and provide the Union 3 working days to cure any such failure.  If the
failure is not cured by the expiration of the 3 working day notice period, a
procedural forfeit of the grievance will occur.  If the Company fails to adhere
to the time periods set forth below, the Union may provide the Company with
notice of such failure and provide the Company 3 working days to cure any such
failure.  If the failure is not cured by the expiration of the 3 working days
notice period, a procedural forfeit of the grievance will occur and the Union
would be awarded the remedy requested as long as such request was, (i)
reasonable,  (ii) consistent with the violated article or articles, and (iii)
applicable only to the actual Grievant or Grievants. Any procedural forfeits
will be considered non precedent setting and shall not be considered in the
arbitration or the consideration of any other grievance.

 
The Union and Company, by mutual Agreement, may elect to bypass certain steps,
due to the nature of the grievance.
 
Except by mutual agreement to extend the time limitations set forth in this
Article in writing, or as otherwise provided herein, an arbitrator shall not
have the authority to excuse a failure by the Union, the Company or the
aggrieved employee to comply with the time limitations set forth, regardless of
the reason given for such failure.
 
8.3  
GRIEVANCE PROCESS:

NOTIFICATION:  When a dispute arises relative to the administration of the
provisions of this Agreement, the employee and/or Union Steward must complete a
grievance form citing the article or articles allegedly violated by the Company
and submit it to the appropriate supervisor for signature (with an electronic
copy to the Labor Manager) no later than twenty-one (21) calendar days after the
grievance arises.  The time period to file a grievance shall start from the
first day the Company can show that the Union or an employee affected by the
Company’s action knew or should have known of the situation.
 
It is in the best interest of both parties to keep the same Steward involved
from start to finish.  The Company will make a reasonable effort to use the same
Steward throughout the process.
 
After each step in the process, the Union shall officially sign the grievance
form, verifying that their interests have been satisfied or to pursue resolution
at the next step.
 
STEP ONE (GRIEVANCE MEETING – SUPERVISOR):  The highest level supervisor or
their designee over that workgroup shall schedule a meeting with the grievant
and steward within twenty-one (21) calendar days of receipt of the grievance
form.  Absent unusual circumstances, such meeting should be held within 30 days
of receipt of the grievance form.  The grievant and the supervisor will define
interests and work on resolving the issue in a manner satisfying those
interests.  If the issue is not resolved at Step One (1), the Supervisor will
refer the grievance to
 
 
25

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 

the next Step, accompanied by any and all pertinent documentation gathered
during the initial investigation, with the reason or reasons for denying the
grievance within twenty-one (21) calendar days of the Step One (1) meeting.
 
 
STEP TWO (GRIEVANCE MEETING—LABOR MANAGER):  Within twenty-one (21) calendar
days after receipt of the Step 1 answer, or in the case of a termination,
twenty-one (21) calendar days after notification of the termination decision, if
the Union and/or the employee want to pursue the grievance, the Union must
notify the Labor Manager of the decision to pursue the grievance and give the
grievance to the Labor Manager.  The notification must be sent via electronic
mail.  The Labor Manager or their designee shall schedule a meeting with the
grievant, steward, supervisor, HR Partner and the Business Manager or their
designees within twenty-one (21) calendar days of receipt of the grievance form
from the Union.  The Company and Union shall review all information provided and
conduct further investigation if necessary. If the grievance is not settled at
the Step Two (2) meeting, the Company will communicate its position in writing
within twenty-one (21) calendar days of the Step Two (2) meeting.  This written
notification will be sent via electronic mail.
 
The parties may mutually agree that they may resolve a dispute at any step in
the process; however, resolution at Step 2 or below is non-precedent setting and
without prejudice to the position of either party, unless mutually agreed to
otherwise.
 
STEP THREE (ARBITRATION):  Within twenty-one (21) calendar days of receipt of
management’s Step 2 response, the Union may request arbitration by delivering a
written notice (sent via electronic mail) to the Labor Manager of its intent to
arbitrate the dispute.  If the Union does not respond within twenty-one (21)
calendar days of receipt of the Step 2 response, the issues involved in the
grievance will be considered resolved and the matter closed.
 
Within fourteen (14) calendar days after receipt of the notice of intent to
arbitrate, the parties will request the Federal Mediation and Conciliation
Service to furnish a list of seven (7) arbitrators primarily from the southwest
region of the United States from which the arbitrator shall be selected.  Such
selection shall be accomplished by the Union and the Company striking one (1)
name from the list in turn until only one (1) name remains.  Each party has the
right to strike one complete list.  The parties may also mutually agree to use
this same selection process from an agreed upon panel of arbitrators instead of
using the Federal Mediation and Conciliation Service.
 
TERMINATIONS
In recognition of the significance of terminations, arbitration relative to
termination grievances shall be expedited whenever possible.  In this regard,
termination grievances must proceed directly to Step Two (2) of this
procedure.  However, if either the Company or the Union fails to process the
grievance in a timely manner, the Arbitrator shall have the authority to excuse
such failure if the Arbitrator finds the failure has a reasonable basis and did
not result in a disadvantage or prejudice to the other party.  Unless mutually
agreed to extend the time limitations in writing, termination grievances should
be arbitrated within six (6) months of the termination date.
 
SCOPE OF ARBITRATION
The arbitrator’s decision shall be submitted in writing and shall be final and
binding on all parties to this Agreement.  The cost of the arbitrator and the
cost of necessary expenses required for paying for facilities and recording of
the hearing of cases shall be borne equally by the Company and the Union.  The
arbitrator shall not have the authority to modify, amend, alter, add to, or
subtract from any provision of this Agreement.
 

 
26

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 

ARTICLE NO. 9
 Safety 
 
 
9.1
MUTUAL INTERESTS: The Company and the Union share a mutual interest in fostering
safe working conditions for all employees.  The Company and the Union will
endeavor to create programs, procedures and policies which will define the
Company and the Union as leaders in providing and promoting a safe
workplace.  The Company shall make reasonable provisions for the safety of
employees in the performance of their work.  The Union shall cooperate in
promoting the realization of the responsibility of the individual employee with
regard to the prevention of accidents.

 
9.2
SAFETY COMMITTEE: Each department shall have their own Safety Sub-committee, and
at least one (1) representative from each departmental Safety Sub-committee
shall serve on the Company's Safety Committee.  The selection of the Company's
Safety Committee members shall be made jointly by the Chairman of the Committee
and the Business Manager of the Union.  The Chairman of this Committee shall be
selected by the Company. Each year thirty three and one third percent (33-1/3%)
of the Committee members shall be replaced in accordance with the selection
provision.

 
9.3
REPORTING DEFICIENCIES: Each member of the Safety Committee shall be expected to
actively participate in identifying and reporting to the area safety
representative any deficiency or unsafe condition discovered in the assigned
work area. Recommendations to improve the operational safety shall be made to
the manager, safety services, and to the department supervisor. A copy shall
also be presented to the Chairman at the next Safety Committee meeting.

 
9.4
SAFETY MEETINGS: The Chairman shall hold Safety meetings at reasonable intervals
subject to call.

 
9.5
SEMI-ANNUAL INSPECTIONS: Every six (6) months the Safety Committee Chairman
shall appoint at least three (3) members to perform an inspection of the Company
facilities.  If required, these inspections may occur more often at particular
facilities. The Committee Chairman may request additional employees who work at
the site to assist in the inspection. The Company will allow the appointees
reasonable time, as determined by the Chairman, to perform this inspection. They
will prepare a written report, including recommendations for corrective actions
and forward it to the Committee Chairman and Company President.

 
9.6
RULE VIOLATIONS: In the event employees violate safety rules published by the
Company, the Company reserves the right to administer appropriate disciplinary
action.

 
9.7
SAFETY INVESTIGATIONS: When a lost time disabling injury occurs as a result of a
suspected careless act or unsafe working condition, a safety investigating
committee shall be chaired by Safety Services to review the facts and reconcile
safety deficiencies and recommend corrective action.  A safety committee member
designated by the Union and assigned to the work area in which the injury
occurred, shall serve on the investigating committee.

 
9.8  
INCLEMENT WEATHER:  Employees who report for work on a straight-time work day
and who, because of inclement weather or other similar cause, are unable to work
in the field that day, shall receive pay for the full day.  However, they may be
held pending emergency calls and may be given first-aid, safety or other
instruction, or they may be required to perform miscellaneous work in the yard,
warehouse, or other sheltered locations.  Through labor/management meetings, and
in conjunction with safety services, each department shall establish policies,
which clarify safe work procedures during inclement weather. Employees on

 


 
27

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 

 
  
overtime days excluding emergencies shall receive pay for time worked or time
held on Company property or two (2) hours, whichever is greater.

 
9.9
RAIN GEAR: Employees who are required to work in the field will be assigned
appropriate rain gear, which will be maintained by the employees and replaced by
the Company when such gear is worn out in the course of employment and returned
to the Company by the employee.

 
9.10
ENERGIZED PANELS:  Employees who are assigned to work in the field will not be
required to work on exposed and energized metering panels during rainy weather
but may be assigned related duties as necessary.

 
9.11
HEALTH AND SAFETY: The parties hereto agree to cooperate in using all reasonable
means to eliminate conditions of danger to either the general public, the
Company or its employees. No employee shall knowingly engage in an unsafe act.
Whenever it becomes necessary to employ day shift employees assigned to the
Company's business offices, where security personnel are assigned, outside the
normal work hours, and such work is during the hours of darkness, all arrivals
and departures from Company owned parking facilities shall be observed and
controlled by security personnel. Parking facilities shall, when possible, be
adjacent to the Company's business offices.

 
 
The Company agrees to furnish such safety devices and equipment including but
not limited to first aid kits, AED, CPR protection mask, hard hats, all PPE,
safety glasses, leather gloves, sun block, as may be reasonable and necessary
for the health and safety of its employees and the Union agrees, on behalf of
the employees, that such equipment will be used.

 

-  -
 
28

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 

ARTICLE NO. 10
Holidays
 
 
10.1
ELIGIBLE EMPLOYEES: Regular employees and probationary employees, who are
eligible for benefits, shall be entitled to holidays off with pay. Employees on
leaves of absence or disability leave are not entitled to holiday pay, except if
the employee begins leave or returns from leave during the week of a holiday.

 
10.2
WORKED HOLIDAYS: Shift employees may be permitted to take holidays off which
fall on their scheduled workdays. Employees scheduled to work on a holiday shall
be paid at the rate of time and one-half (1 1/2) for time worked during regular
working hours in addition to holiday pay. Employees who are called out to work
on a holiday shall be paid at the rate of double time for time worked in
addition to holiday pay. Time worked in excess of the regular workday will be
paid at the appropriate overtime premium. Except for shift employees, holidays
shall not be considered scheduled workdays.

 
10.3
COMPANY HOLIDAYS: When a holiday falls on a Saturday, the preceding Friday shall
be observed, and when a holiday falls on a Sunday the following Monday shall be
observed. Whenever an employee's regular days off are other than Saturday and
Sunday, the first day off within the workweek shall be considered as Saturday
and the second day off within the workweek shall be considered as Sunday for the
purpose of this Article. A rotating shift employee working on a schedule which
provides four (4) consecutive days off shall observe the day prior to the four
(4) days if the holiday falls on the first of the four (4) days, and shall
observe the day following the four (4) days if the holiday falls on any of the
other three (3) days for the purpose of this Article.

 
Holidays
2011
2012
2013
New Years Day
Dec 31
Jan 2
Jan 1
Martin L King Day
Jan 17
Jan 16
Jan 214
Presidents Day
Feb 21
Feb 20
Feb 18
Memorial Day
May 30
May 28
May 27
Independence Day
July 4
July 4
July 4
Labor Day
Sept 5
Sept 3
Sept 2
Veterans Day
Nov 11
Nov 12
Nov 11
Thanksgiving Day
Nov 24
Nov 22
Nov 21
Thanksgiving Friday
Nov 25
Nov 23
Nov 22
Christmas Eve
Dec 23
Dec 24
Dec 24
Christmas
Dec 26
Dec 25
Dec 25
 
One (1) floating holiday
One (1) floating holiday
One (1) floating holiday

 
In addition to the designated Company holidays, eligible employees shall observe
one (1) floating holiday in accordance with the provisions of Article 10.4.  It
is understood that the one (1) floating holiday does not apply to the Generation
12 hour shift or 36 for 40 shift agreements.
 
10.4
FLOATING HOLIDAY: An employee may observe a floating holiday on any day the
employee desires so long as a seven-day notice has been given regardless of
operational or other needs. For the purpose of this article, the calendar week
begins Sunday and ends Saturday. Should an employee be called in or be required
to work on a previously approved “holiday”, the employee shall be paid the
applicable overtime rate, except if both the employee and supervisor mutually
agree to change the observance of the holiday. The floating holiday does not
carry over from one payroll year to the next, and must be used in the payroll
year in which it is received.

 


 
29

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 

 
 
10.5
BANKED HOLIDAYS (Applicable only in T&D and Generation): If eligible employees
are required to work on any day observed as a holiday and are authorized to work
for the straight time hourly rate of pay, then an equal number of hours will be
allocated to their banked holiday account.  With written consent of the Company,
employees may carry over up to sixteen (16) hours of banked holidays to the next
year.

 
10.6
TEMPORARY EMPLOYEES: Temporary employees will not receive pay for holidays not
worked but shall be paid the appropriate overtime premium for all time worked on
holidays.

 
10.7
SICK LEAVE IN CONJUNCTION WITH A HOLIDAY: An employee who does not report for
work either the day before and/or the day after a paid holiday, including the
floating holiday, and who has not been excused by his or her supervisor for
either the day before and/or the day after a paid holiday shall receive no pay
for the holiday. The Company may require satisfactory evidence of an employee's
illness or injury before holiday pay will be granted.  If the Company requires
medical evidence, the Company must inform the employee of the requirement to
provide evidence no later than two (2) hours after the employee's regular
starting time on the day of the absence.  If required and the employee does not
comply with this request, the employee will not be paid for the holiday or the
day of absence, and may be subject to disciplinary action.

 
10.8
ALTERNATIVE SCHEDULES:  As a result of the implementation of alternative work
schedules, any issues associated with the provisions of Article 10 (Holidays)
will be resolved by Memorandum of Understanding between the Company and the
Union.


 
30

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 

ARTICLE NO. 11
Vacations
 
 
11.1
CONSIDERATIONS:  Vacation with pay may be granted at any time during the
calendar year in which it is earned, subject to the following considerations.

 
 
•
Desirability of scheduling in such a manner as will cause a minimum of
interference with service to the Company's customers, and;

 
 
•
The selection of all vacation periods based on the employee's Company seniority,
provided the selection is made no later than January 31st.

 
11.2
FIRST TWO (2) CALENDAR YEARS OF EMPLOYMENT: Probationary and regular employees
shall earn vacation during the first two (2) calendar years of their employment
according to the month in which they are hired.  Probationary and regular
employees may request and be granted vacation anytime during this period.

 
 
Month HiredVacation Hours

 
January80 hours

 
February77 hours

 
March73 hours

 
April70 hours

 
May67 hours

 
June63 hours

 
July60 hours

 
August57 hours

 
September53 hours

 
October50 hours

 
November47 hours

 
December43 hours

 
 
Example:

If an employee is hired March 2008, the employee is granted 73 hours vacation to
be used by payroll year-end. New employees may carry their 73 hours vacation
over in this scenario. In the beginning of the payroll calendar year of the
second year of employment, 80 hours of vacation will be front loaded to be used
by payroll year-end.
 
11.3
ACCRUED VACATION: Regular employees will be granted vacations, with straight
time pay, according to the following schedule:

 
After Continuous Service
of                                                                                                  Vacation
Hours
2 years through 5 years 80 hours
6 years through 12 years 120 hours
13 years through 20 years 160 hours
21 years through 30 years 200 hours
31 years and above 240 hours
 
11.4
VACATION ADJUSTMENTS:  An employee's vacation accrual shall be adjusted for all
periods of leave of absence including leaves for illness or injury as defined
elsewhere in this Agreement by reducing the number of vacation hours accrued in
direct proportion to the number of hours of leave within the employee's
anniversary year.  Such reductions shall be applied to any accrued and unused
vacation available in the calendar year the adjustment is made, or when such
adjustment exceeds the employee's available vacation, the excess shall be
applied against the employee's next vacation accrual or the employee's final
paycheck, whichever occurs first.  It is

 


 
31

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 
 
 
 
 understood that no adjustment to vacation accrual will be made for sick leave
or during the first sixty (60) calendar days of any disability leave.

 
11.5
VACATION BONUS:  In addition to the vacation accrued in accordance with the
above schedule, (ARTICLE 11.3 ACCRUED VACATION) any employee who completes ten
(10) years continuous service and each five (5) years of continuous service
thereafter, shall be granted a vacation bonus of forty (40) hours in the year
such term of employment is attained.  The vacation bonus will accrue, and may be
taken subject to the provisions of this Article. Vacation bonuses will be
determined based on the employee’s rehire date and not the original hire date
which is used to determine the years of service the employee would receive based
on Article (7.10 Bridged Time for Re-Hired Employees).

 
11.6
UNUSED VACATION:  All unused or carried over vacation time accumulated in the
year of termination of employment after an employee's first anniversary date, up
to and including the employee's last day worked, shall be paid at termination of
employment, at the employee's current base rate.  This does not apply to the
vacation bonus when the employee has not completed the minimum service
specified.

 
 
Example:

An employee terminates employment in June, the employee will only receive
vacation pay for
six months of that year; i.e. the employees’ vacation allotment is 120 hours a
year at time of
termination he will be eligible for 60 hours of pay provided he hasn’t used any
vacation.
 
 
It is understood that employees may not carry vacation time over to the
following year without the written consent of the Company. This does not apply
to Article 11.2 (Vacation First Two (2) Calendar Years of Employment).

 
 
A regular employee who has been laid off for lack of work and is recalled within
one (1) year, who has in excess of one (1) year Company seniority, shall accrue
vacation in accordance with Article 11.4 (VACATION ADJUSTMENTS).

 
11.7
DEPARTMENTAL POLICIES:  Each department will develop standards and procedures
for scheduling vacations, which, at a minimum comply with Article 11.1
(CONSIDERATIONS).

 
11.8
HOLIDAY WHILE ON VACATION:  If a holiday occurs on a workday during an
employee's vacation, it shall not be counted as hours of vacation.  The employee
shall receive straight time pay for the holiday.

 
11.9
HOSPITALIZED WHILE ON VACATION:  Employees on vacation, who becomes hospitalized
for at least one day, shall not be required to use vacation time during the
period of incapacitation.  Employees who are capable of completing any light
duty must choose to remain on vacation or report for light duty.

 
11.10
CALL-OUT WHILE ON VACATION:  An employee shall not be expected to work on his
regularly scheduled days off immediately preceding or following pre-scheduled
vacation.  However, if an employee is called out and accepts such an assignment
on the regularly scheduled days off immediately preceding or following
pre-scheduled vacation, the employee shall receive the appropriate overtime rate
for this work.  An employee called out during scheduled vacation will be paid
double time for all hours worked and the employee may reschedule the unused
portion of his vacation hours in accordance with Article 11.1 CONSIDERATIONS
above, if the call-out was for work during the employee's normal work
hours.  Additionally, if the call-out creates rest time, the employee may
reschedule vacation equal to the rest time earned from this assignment.

 

 
32

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 

ARTICLE NO. 12
Sick Leave / Disability
 
 
INTRODUCTION
The Union agrees to share the responsibility in protecting the sick leave plan
from abuse by any of its members, recognizing that the plan is intended to
provide pay coverage under situations of actual need.
 
MEDICAL ATTENTION
Sick leave may be used for obtaining medical information or treatment including
exams or treatments for care of the eyes or teeth of eligible employees. Such
absences should be approved in advance where possible and limited to the time
necessary for treatment, examination or recovery.
 
12.1
ELIGIBILITY: Full-time employees shall be entitled to accumulate sick leave with
pay at the rate of eight (8) hours of sick leave for each month worked.

 
12.2
NOTIFICATION AND VALIDATION:  The Company may require satisfactory evidence of
an employee's illness or disability before sick leave will be granted. If an
employee abuses the sick leave provisions of this Agreement by misrepresentation
or falsification, the employee shall restore to the Company all sick leave
payments received as a result of such abuse.  An employee must notify their
supervisor or a member of management, or see that their supervisor is notified,
as soon as it is apparent that the employee will be unable to report for
work.  The employee must provide this notification before the beginning of the
normal workday.  The employee should notify the supervisor as far in advance as
possible of the expected date of return.  Lack of notification without a
reasonable explanation will result in denial of sick pay benefits.

 
12.3
EXCLUSIONS AND EXCEPTIONS.  Employees shall not be entitled to sick leave while
on vacations (except as provided in Article 11.9 HOSPITALIZED WHILE ON
VACATION), while temporarily laid off by the Company, during the period of
notice of severance of employment, upon severance of employment, or while
receiving disability payments or industrial compensation.

 
12.4
SICK LEAVE BONUS: Employees who are eligible for sick leave in accordance with
Article 12.1 (ELIGIBILITY), who use no more than two hundred twenty (220) hours
of sick leave each five (5) years, shall be granted a bonus of five (5) days
vacation in addition to that granted under the provisions of Article 11.3
(ACCRUED VACATION), each five (5) years based on the following considerations:

 
■  
On January 1, 1987, and January 1, of each fifth year thereafter, the sick leave
records of those employees with hire dates prior to August 1, 1981, will be
audited. Those employees who have used no more than two hundred twenty (220)
hours of sick leave during the five (5) year period immediately preceding the
audit will be granted five (5) days vacation to be taken within the twelve (12)
month period immediately following the audit date and in accordance with the
provisions of Article 11 (VACATIONS).

 
■  
For employees hired after July 31, 1981, their sick leave records will be
audited as of the first day following the completion of five (5) years and six
(6) months of service and each fifth (5th) year following the initial audit.
Those employees who have used no more than two hundred twenty (220) hours of
sick leave during the five (5) year period immediately preceding the audit will
be granted five (5) days vacation to be taken within the next twelve (12) month
period immediately following the audit in accordance with Article 11
(VACATIONS).

 


 
33

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 

 
 
 
■  
All unused vacation accumulated under the provisions of this sick leave bonus
plan shall be paid at termination of employment as provided under Article 11.6
(UNUSED VACATION) except that no proration of vacation entitlements will be
allowed for time periods of less than five (5) years.

 
12.5
LIGHT DUTY:  Injured employees who are temporarily unable to perform the
functions of their own jobs but are capable of performing light duty work shall
be released for light duty assignments either within their own department or
another area of the Company where work is available.  In the interest of
effective case management, the HR department shall administer the light duty
work program.  Employees working in light duty assignments shall be eligible for
a percentage of their base pay according to the following schedule:

■  
100% of base pay for the first ninety (90) calendar days

■  
85% of base pay thereafter

 
■  
The employee must have a light duty work release from a doctor. The employee may
be allowed to work overtime if it is a continuation of their shift. Employees on
light duty will not be eligible for callouts or scheduled overtime. Any employee
who returns to work for regular duty must have a full duty release from a
doctor. Employees will be eligible for a full light duty benefit after they have
worked thirty (30) calendar days from the time of that release. If an employee
returned to regular duty status works for less than thirty (30) calendar days
and is then returned to light duty status for the same injury or illness, the
employee will then continue with the original time period.

 
Employees, who are injured on the job and are unable to perform their regular
duties indefinitely due to partial disability, may be subject to the provisions
outlined in Article 12.7 (JOB INCURRED INJURY/PARTIALLY DISABLED EMPLOYEES).
 
12.6  
JOB INCURRED INJURY/SALARY PROTECTION: Any employee who suffers a job incurred
injury during the term of this Agreement and who is awarded temporary total
compensation benefits as defined in the Nevada Industrial Insurance Act shall
receive supplemental disability payments in such amounts and under such
conditions as described below:

 
■  
The combined amount of disability compensation to which the employee is entitled
under any federal, state, and local law, and from the Company shall not exceed
the percent of the employee's weekly earnings, from the table listed below,
where such earnings are computed at the employee's regular rate for a forty (40)
hour, seven (7) day period.

■  
Supplemental payments shall be made for the first day recognized by the Workers’
Compensation Administration, and shall terminate with the date of the last day
of disability recognized by the Workers’ Compensation Administration, as
evidenced by the remittance portion of the disability check from the Workers’
Compensation Administration, which must be presented to the Company, for a
maximum period of benefits as defined in the following schedule of benefits, for
any one accident regardless of the various periods of disability which may be
compensated for the one accident.

 
LENGTH
OF SERVICE
MAXIMUM
PERIOD
OF BENEFITS
PERCENT OF
BASE
EARNINGS
6 months
13 weeks
55
5 years
26 weeks
60
10 years
52 weeks
65
15 years
60 weeks
70
20 years
65 weeks
75

 
■  
For a job-incurred disability of less than five (5) days, which does not qualify
for Workers’ Compensation Administration compensation, employees must use any
accrued sick leave, and upon exhaustion of such accrued sick leave shall receive
disability benefits as defined above. Any medical absence of five (5) days or
more due to a work related injury or illness will be paid by the Workers’
Compensation Benefit; employees will not use accrued sick leave.





 


 
34

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 

 



■  
No supplemental disability payments shall be made for any disabling accident
caused by the injured employee's violation of any safety rule.

■  
Any employee who performs activities for which compensation is received or which
exceed the scope of the prescribed physical limitation pertaining to such
disability while receiving disability compensation described in this section,
shall forfeit his entitlement to all disability benefits and his employment
shall be terminated.

 
12.7
JOB INCURRED INJURY/PARTIALLY DISABLED EMPLOYEES: When, in the opinion of the
Company's doctor after consultation with the employees' doctor, regular
employees with at least one (1) year of Company service cannot perform their
regular work because of partial disability, but can perform other work, the
following plan shall be applicable:

 
 
Each case shall be considered on its merits by a committee consisting of the
Business Manager of the Union and a HR Representative, and two (2) additional
members, one (1) of whom shall be designated by the Union and the other by the
Company. The committee shall have the authority to waive the seniority and
bidding provisions of this Agreement in order to place the disabled employee,
and it shall determine the seniority rights of such employee. This committee may
call on anyone who may be able to furnish pertinent information.

 
 
In no event will this Article apply if the employee's disability occurs while
self-employed or working for others, for remuneration (except on Union
business), or is involved in misconduct or an extreme violation of Company
safety rules.

 
 
The panel shall complete an evaluation of the type of work the employee is able
to perform or may be able to perform in the future. Evaluation of the employee's
capabilities may include but shall not be limited to a physical examination and
doctor’s reports, the employee's physical and mental ability, willingness to
work, and trainability.

 
 
Depending upon the evaluation of the employee and where necessary and practical,
the Company shall provide job related education and training. The panel shall
also conduct periodic review of these cases to determine if an employee's
condition has changed; if the employee's condition has changed, the panel will
reevaluate the employee's job assignment.

 
 
The panel will determine the job classification which is appropriate for the
work the employee is able to perform, as well as the proper pay rate, taking
into account the new classification pay rate or the rate indicated on the
following schedule, whichever is greater.

 
Years Of Company Service
A Pay Rate That Is Not Less Than
1 to 4 years inclusive
70% base rate when injured
5 to 14 years inclusive
80% base rate when injured
15 to 24 years inclusive
85% base rate when injured
25 years and over
90% base rate when injured

 
As long as such employee is paid more than the maximum rate for the job
classification in which the employee is placed, the employee shall receive only
fifty (50) percent of any base wage increase or lump sum payment in lieu of a
base wage increase. Such fifty (50) percent shall be calculated on the
employee's personal rate at the time of the increase.
 
The placing of a disabled employee in a different job shall not constitute an
increase in the Company's normal work force. However, the Company may
temporarily increase the number of
 


 
35

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 

 
authorized positions to accommodate an individual when a future vacancy is
clearly defined and recognizable.
 
If the committee is unable to place an individual in accordance with these
provisions they would be eligible for vocational rehabilitation training, and
benefits through the Workers Compensation Insurance. Upon this determination,
the individual's employment with the Company will be terminated, and any accrued
benefits will be paid at the time of termination.
 
The parties agree that the provisions of this Article may be suspended with
sixty (60) days written notice, documenting the reasons for this request and the
interests, which would need to be addressed for the continuance of this program.
 
 
INJURIES RELATIVE TO DOG BITES

The Company and Union discussed meter reading injuries relative to dog bites.
The Company and Union agreed to communicate and reinforce, with a representative
from the Call Center and Commercial Offices, the importance of their initial
contact with the customer in annotating relevant information regarding animals.
The Company will endeavor to locate and provide a list of local attorneys who
might be interested in representing employees negatively impacted by dog bites.
 
12.8
SHORT TERM DISABILITY BENEFIT: A full-time employee, who has worked more than
one thousand forty (1040) straight time hours who shall suffer any disabling
illness or injury while not in work status, shall be entitled to disability
payments in such amounts and under such conditions as described herein:

 
■  
An eligible employee shall be entitled to receive payments not to exceed the
percent of the employee's weekly straight time earnings, such earnings to be
computed on the employee's regular rate for a forty (40) hour, seven (7) day
period, for a maximum period of benefits at the percent of earnings as defined
in the following schedule of benefits.

 
LENGTH
OF SERVICE
MAXIMUM
PERIOD
OF BENEFITS
PERCENT OF
BASE
EARNINGS
6 months*
13 weeks
55
5 years
26 weeks
60
10 years
52 weeks
65
15 years
60 weeks
70
20 years
65 weeks
75

 
 
* Employees in this category may be granted up to thirteen (13) additional weeks
of leave without pay for continued disability.

 
■  
No disability payments for an illness shall be made until at least a three (3)
business days waiting period has been observed, however, an employee must use
accrued sick leave to satisfy the waiting period or to extend the waiting period
to the maximum of the amount of accrued sick leave.

■  
Any female employee who becomes pregnant and is unable to work shall be entitled
to disability benefits under this Article, as described above, subject to the
following conditions. She must present a document from her attending physician
saying that she is under the doctor's care because of the pregnancy and is
unable to work. The period of the disability shall begin at least three (3) days
after the attending physician declares the employee disabled and shall end when
the employee is no longer disabled as determined by the attending physician.
Pregnant employees must use all accumulated sick leave before disability
payments will start. A female employee will not be eligible for pregnancy
related disability benefits except for her own disability. An employee who is on
maternity









 


 
36

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 

 



  
leave and recovering from disability may request to have her leave extended for
up to three (3) months after termination of pregnancy for child care or other
reasons.

■  
Any employee who performs activities for which compensation is received or which
exceed the scope of the prescribed physical limitation pertaining to such
disability while receiving disability compensation described in this section,
shall forfeit their entitlement to all disability benefits and their employment
shall be terminated.

■  
Any employee who returns to work in a light-duty status from short-term
disability will not create a new benefit eligibility until they have had a
full-duty release and worked for thirty (30) calendar days from the time of that
release. If an employee returns to short-term disability without satisfying this
requirement, their short-term disability benefit will reflect their prior usage
and continue until expiration of such benefits.

■  
Any employee, who is unable to perform the duties of their position as a result
of a non-job-incurred injury, would be considered for any vacancy for which they
are qualified. If awarded a position in accordance with Article 7 (SENIORITY AND
PROMOTIONS), the employee would receive the appropriate rate of pay for that
position.

■  
Any employee that exhausts their short-term disability benefit and is unable to
return to work at that time, may request one unpaid leave of absence for up to
ninety (90) calendar days to allow time for further recuperation or possible
vacancies for which they are qualified. Such employees will be allowed to
continue their medical coverage at the appropriate COBRA rate for this period of
time. If this individual is unable to return to work at the expiration of this
unpaid leave, their employment with the Company will be terminated and all
accrued benefits will be paid at the time of termination.

 
 
 
12.10
FAMILY SICK LEAVE (FSL): Employees will be allowed to use up to thirty-two (32)
hours, in four (4) hour increments, of accrued sick leave per payroll year to
care for an immediate family illness or emergency. Unused hours cannot be
carried over to the next year. There will be no occurrences when sick leave is
used for this purpose. FSL cannot be used in conjunction with a Holiday or
Vacation.  However, if an employee is on an approved leave under the Family and
Medical Leave (“FLMA”) for the care of another, such employee will be permitted
to exceed 32 hours of FSL use, and will be required to use any available accrued
sick leave while on FMLA leave.


 
37

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 

ARTICLE NO. 13
Employee Benefit Programs
 
 
This Article is amended and restated as of September 1, 2011, except as
otherwise set forth herein.
 
13.1  
MEDICAL/PRESCRIPTION DRUG/DENTAL/VISION

The NV Energy Comprehensive Welfare Benefit and Cafeteria Plan (“Welfare Plan”)
shall be incorporated, by reference, into the Agreement for purposes of
establishing the terms and conditions governing benefits for Medical,
Prescription Drug, Dental, Vision, Disability, Group Life Insurance, Flexible
Spending Accounts, and Wellness Benefits.
 
The Company agrees to maintain all of these benefits for eligible employees
during the term of this Agreement and will provide corresponding medical
expense, vision expense, and dental expense coverage for eligible dependents in
accordance with the terms and conditions of the Welfare Plan document for the
life of this Agreement.  The Company reserves the right to select any insurance
carrier or to self-insure all or any portion of these benefits.
 
OPTIONS:  The Company will permit employees to select between health care plan
options which may be available under the plan.  Currently, such options are:
 
 
 
1.
Fully-insured PPO (Administered and governed by the respective insurance
carrier)

 
2.
Health Maintenance Organization (HMO) (Administered and governed by the
respective insurance carrier)

 
3.
No coverage, contingent upon proof of other insurance.

 
OPEN ENROLLMENT:  Initial open enrollment due to a change in plan options will
be in November 2011.  Subsequently, elections of medical plan options will be
made in the fall of each year during an open enrollment period.  The election
remains in effect for the entire Plan Year, unless the employee incurs a
“Qualifying Status Change” as defined by the Internal Revenue Code Section 125,
Cafeteria Plan, and makes a consistent benefit election change as permitted
under the Welfare Plan.  With the exception of the Flexible Spending Accounts,
if an employee fails to enroll, coverage will default to the previous year’s
coverage for himself and dependents, provided such coverage is available.
 
EMPLOYEE CONTRIBUTIONS:  The rates for medical coverage, will be actuarially
determined each plan year, based on previous claims experience.  The rates for
the fully insured PPO and the HMO will be as quoted by the respective insurance
carriers.  Payroll deductions for required employee contributions will be taken
the first and second pay periods of each month, and will be made on a pre-tax
basis to the extent permitted under law.
 
During the term of this Agreement, the cost share for all options will be 82%
Company and 18% Employee.
 
COVERAGE OUTSIDE THE PPO AREA:  The Sierra Select PPO service area includes
Nevada, Washington County, Utah and Mojave County, Arizona. Members use the
Sierra Health provider network when receiving care within the service area.
Members have access to the United Healthcare Choice Plus provider network if
they travel or live outside the Sierra Select PPO service area.
 
DENTAL BENEFIT:  The Company will, during the term of this Agreement, provide a
dental care benefit, including a dental PPO and an orthodontic benefit for all
eligible employees and dependents in accordance with the terms and conditions of
the Welfare Plan document.  Coverage includes the following:
 


 
38

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 

■  
Annual benefit is $2,000 per person

■  
Annual deductible is $25 per person/$75 family

■  
Preventive care is covered at 100% with no deductible if a PPO provider is used
and 100% after $25 deductible if a Non-PPO provider is used.

■  
After deductible, the following dental treatments are covered at:

■  
80% for Basic Periodontics/Prosthetics and Oral Surgery

■  
50% after deductible for Major Restoration

■  
Orthodontia is covered at 100% after deductible up to a separatelifetime maximum
of $2,000

■  
All percentages are subject to usual, customary, and reasonable(UCR) charges

 
VISION BENEFIT:  A vision care benefit will be available for eligible employees
and eligible dependents during the term of this Agreement under the terms and
conditions of the Welfare Plan document.  This benefit covers professional
services; examinations every twelve (12) months based on the last date of
service; lenses every twelve (12) months based on the last date of service,
frames once every twenty-four (24) months based on the last date of
service.  Examinations will have a twenty-five ($25) dollar co-pay for a PPO
provider and a maximum of forty dollars ($40) paid for a non-PPO provider.  The
vision care benefit also provides for up to two pair of prescription safety
glasses for employees whose job duties require eye protection in accordance with
the Company’s established safety standards, once every twelve (12) months based
on the last date of service, if needed.
 
PRESCRIPTION DRUG BENEFIT:  A prescription drug benefit will be available for
eligible employees and eligible dependents during the term of this Agreement
under the terms and conditions of the Welfare Plan document.  This benefit will
allow participants to obtain prescription drugs through preferred pharmaceutical
outlets.  The following co-pays currently apply for this benefit:
 
♦         Retail
1.           Generic (“Tier 1”) = $5 co-pay for 30-day supply
2.           Brand Name (“Tier 2”) = $15 co-pay for 30-day supply
3.           Non-Preferred (“Tier 3”) = $35 co-pay for 30-day supply
 
♦         Mail Order - Available for “Maintenance” (Life-Sustaining) Drugs Only
1.           Generic (“Tier 1”) = $10 co-pay for 90-day supply
2.           Brand Name (“Tier 2”) = $30 co-pay for 90-day supply
3.           Non-Preferred (“Tier 3”) = $70 co-pay for 90-day supply
 
If there is no generic substitute, the brand name co-pay applies.  If the doctor
indicates (“dispense as written”) and a generic substitute is available the
brand name co-pay applies.  If the employee and/or dependent choose a brand name
and there is a generic available, they will pay the brand name co-pay plus the
difference in cost between the generic and brand name prescription.
 
13.2  
WELLNESS PROGRAM

Full-time employees and part-time employees (provided they work at least 20
hours per week) will be eligible for the Company’s wellness program during the
term of this Agreement in accordance with the terms and conditions of the
Welfare Plan document.  Participation in the wellness program may begin on the
1st day of the month following date of hire.  Temporary employees are not
eligible to participate.
 


 
39

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 

The following terms will apply:
 
●  
Employee participation shall be voluntary.

●  
The Company will pay the entire cost of the wellness program.

●  
The level of benefits, terms and conditions are at the discretion of the
Company.

 
13.3  
DEPENDENT CARE FLEXIBLE SPENDING ACCOUNT (DCFSA)

The Company will, during the term of this Agreement, provide a Dependent Care
Flexible Spending Account (DCFSA) that allows pre-tax funding of dependent care
and child care expenses, in accordance with the terms and conditions of the
Welfare Plan document.  Eligibility will begin on the first day of the month
following date of hire.  Temporary employees are not eligible for this
benefit.  Payroll deductions will be taken the first and second pay periods of
each month.
 
13.4  
HEALTH CARE FLEXIBLE SPENDING ACCOUNT (HCFSA)

The Company will, during the term of this Agreement, offer a Health Care
Flexible Spending Account (HCFSA) that allows pre-tax funding of qualified
health care expenses for employees and dependents, in accordance with the terms
and conditions of the Welfare Plan document.  Eligibility will begin on the
first day of the month following date of hire.  Temporary employees are not
eligible for this benefit.  Payroll deductions will be taken the first and
second pay periods of each month.
 
13.5  
RETIREMENT

The NV Energy Retirement Plan, restated on January 1, 2000, is a defined benefit
pension plan bearing Plan No. 001 (“Retirement Plan”).  The Plan, as amended,
shall be incorporated by reference into this Agreement.  The Company has, since
January 1, 1976, funded all benefits under the Retirement Plan.  All
participants in the retirement plan, which was in effect before January 1, 1976,
have and are guaranteed all accrued benefits under that retirement plan as
computed on December 31, 1975.  Following is a summary of certain Retirement
Plan provisions, which will be in effect during the term of this Agreement,
provided that eligibility, coverage, benefits and all provisions of the
Retirement Plan shall be governed by the terms and conditions of the Retirement
Plan document.
 
A.         CASH BALANCE PLAN
 
Effective December 31, 2008, a cash balance plan component will be implemented
under the Retirement Plan.  The accrued benefits of all current participants
(other than participants who satisfy the “75 Point” requirement described below
and who elect to continue in the traditional retirement plan component) will be
converted to an account under the cash balance plan component to be maintained
for the participant.  All eligible employees who are hired or rehired, or who
transfer to a union position, on or after January 1, 2009, will be covered under
(and, if applicable, converted to) the cash balance plan component.
 
The conversion from the traditional retirement plan component to the cash
balance plan component will be calculated by the actuary for the Retirement Plan
based on legal requirements and reasonable actuarial factors.  In connection
with the conversion, actuarial adjustments based on the “Rule of 85” under the
traditional retirement plan component will be applied to the traditional
retirement plan component accrued benefit as of December 31, 2008, only for
participants who satisfy the “Rule of 85” age plus benefit accrual service
requirements.  Thus, for participants who have not satisfied the “Rule of 85”
requirements at the time of the cash balance conversion, the actuarial increase,
if any, resulting from the application of the “Rule of 85” will be effective at
the time of retirement, assuming the “Rule of 85” requirements are met at the
time.  Additionally, although the interest factor used in the conversion
calculations will not include any “wear away” assumptions, benefits will be
subject to “wearing
 


 
40

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 

away” in the future, based on a number of factors, including interest rates and
time of retirement.
 
Benefits under the cash balance plan component will be funded entirely by the
Company.  A participant’s cash balance account will be credited with
contribution credits and interest credits.  Beginning January 2009, contribution
credits will be made monthly (the first contribution credit to be made in
February 2009).  For active participants on October 13, 2008, the contribution
credit rate will be equal to a specified percentage of the participant’s
eligible earnings as follows:
 
                                                                    Total Age +
Service                                                                Percentage
of Eligible
                                                                                    at
December 31,
2008                                                                           Earnings                      
 
                                                                          Under
55                                                                                    
         4%
                                                                            
55-59                                                                                                 
5%
                                                                            
60-64                                                                                                  6%
                                                                            
65-69                                                                                                 
7%
                                                                       70 or
above                                                                                             
8%
 
The contribution credit rate for new hires, rehires and transfers on or after
October 13, 2008, will be 4%.
 
Interest credits will be subject to legal requirements set forth in the Internal
Revenue Code, and will initially be equal to the 30-year Treasury rate plus 75
basis points with a minimum interest rate of 5.27%.
 
Active participants who, as of December 31, 2008, have at least 75 “points” (age
+ vesting service) will have a one-time opportunity (during an election period
established by the Company) to elect to remain in the traditional retirement
plan component of the Retirement Plan.
 
All active participants who are employed on October 13, 2008, and continue to be
employed on January 1, 2009, will receive a one-time contribution in the amount
of $4,000 to be credited to their cash balance account.  Employees who are
eligible to elect to remain in the traditional retirement plan component, and
who so elect, will receive credit for the one-time contribution of $4,000 in a
special cash balance account which will be subject to the terms of the cash
balance plan component and will earn interest credits, but no contribution
credits.  This one-time contribution will be made as soon as reasonably
practical after January 1, 2009.
 
By February 28, 2012, a contribution of 1.5% of the employee’s annual base wage
will be deposited as a Lump Sum into the employees’ Cash Balance Account. In
order to be eligible for this deposit, employees must be on the payroll on
February 28, 2012.
 
By February 28, 2013, a contribution of 1.5% of the employee’s annual base wage
will be deposited as a Lump Sum into the employees’ Cash Balance Account.  In
order to be eligible for this deposit, the employee must be on the payroll on
February 28, 2013.
 
B.         TRADITIONAL RETIREMENT PLAN COMPONENT
 
APPLICABILITY OF TRADITIONAL RETIREMENT PLAN COMPONENT:  Beginning December 31,
2008, the traditional retirement plan component shall apply only to active
participants who, as of December 31, 2008, have at least 75 “points” (age plus
vesting service) and who elect (during a one-time election period established by
the Company) to elect to remain in the traditional retirement plan
component.  For employees, if any, who satisfy such
 


 
41

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 

requirements, Retirement Plan benefits will be provided in accordance with the
terms of the traditional retirement plan component as set forth in the
Retirement Plan document.
 
 
C.
GENERAL PROVISIONS APPLICABLE TO CASH BALANCE PLAN COMPONENT AND TRADITIONAL
RETIREMENT PLAN COMPONENT

 
Retirement Plan provisions relating to eligibility, vesting, and benefit
distributions are set forth in, and governed by, the terms of the Retirement
Plan document.  During the term of this Agreement, such provisions shall not be
modified in a manner that results in a material diminution in the value of
Retirement Plan benefits for employees covered by this Agreement.  The Company
may amend the Retirement Plan in any manner necessary to maintain its tax
qualified status.
 
13.6  
POST RETIREMENT MEDICAL

During the term of this Agreement, employees who are actively employed on
October 13, 2008 and retire on or after age fifty-five (55) with at least ten
(10) years of service will be eligible for post-retirement medical benefits,
subject to the terms and conditions of the Welfare Plan.
 
The post-retirement medical calculation for the employer contribution is as
follows:
 
 
a)
For employees who retire from the Company prior to reaching age sixty-five (65),
the Company will contribute $260 per year of service.  If an employee retires
prior to reaching age sixty-two (62) and has not obtained 85 points as outlined
in the Retirement Plan, the $260 is reduced by 5% for each year under age
sixty-two (62).  Upon reaching age sixty-five (65), the $260 is reduced to $130
per year of service.

 
 
b)
For employees who retire from the Company on or after reaching age sixty-five
(65), the Company will contribute $130 per year of service.

 
Employees hired, rehired or who transfer into the bargaining unit after October
13, 2008 will not be eligible for Post-Retirement Medical Benefits as set forth
in b) above.
 
13.7  
401(K) PLAN

The NV Energy 401(k) Plan (“401(k) Plan”) shall be incorporated, by reference,
into this Agreement for purposes of establishing the level of benefits, and
shall govern eligibility and benefits under the 401(k) Plan.  Following is a
summary of certain 401(k) Plan provisions, which will be in effect during the
term of this Agreement, provided that eligibility, coverage, benefits and all
provisions of the 401(k) Plan shall be governed by the terms and conditions of
the 401(k) Plan.  The Company may amend the 401(k) Plan in any manner necessary
to maintain its tax qualified status.
 
ELIGIBILITY.  All regular full-time and part-time employees are eligible the
first day of the first full pay period after their date of hire.  Temporary
employees may join the plan after completing one year of service and having
worked at least 1,000 hours in that year.
 
AUTOMATIC ENROLLMENT:  All new hires will be automatically enrolled at a 3%
deferral rate upon initial eligibility.  All new hires will be provided the
opportunity to opt-out of the 401(k) Plan prior to initial
eligibility.  Employees may elect to stop or change contributions to the 401(k)
Plan at any time.  In the absence of any investment election, contributions will
be invested 100% in the default investment fund established under the Plan.
 
VESTING:  There is no vesting period.  Company match is 100% vested upon
receipt.
 
MATCHING CONTRIBUTIONS:  The matching contribution is 100% of the employee’s
contribution, to a maximum of 6% of eligible income.
 


 
42

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 

EMPLOYEES DEFERRAL CONTRIBUTIONS:  Employees’ deferral limit is the lesser of
100% of the employee’s compensation, or $46,000 (for plan year 2008), subject to
IRS adjustments and limitations.
 
“CATCH-UP” CONTRIBUTIONS:  Eligible employees who have attained at least age
fifty (50) on or before the close of each Plan Year, shall be eligible to make
pre-tax catch-up contributions in accordance with, and subject to the
limitations of, IRS Code Section 414(v).
 
LOAN PROVISION:  Loans may be taken against 401(k) account balances, minimum
$1,000, maximum $50,000 (or 50% of total account balance, whichever is
less).  General-purpose loans are required to be paid back within five (5)
years.  Loans for the purchase of a primary residence are required to be paid
back within ten (10) years.  Details regarding loan provisions, including loan
fees, interest rates and repayment, are incorporated within the SPR 401(k) Plan
Participant Loan Policy.
 
13.8  
LIFE INSURANCE

Life insurance benefits will be provided during the term of this Agreement
subject to the terms and conditions of the Welfare Plan.
 
BASIC LIFE:  The greater of $46,000 or 1.4 times your base pay (maximum
$1,000,000).  Benefits from this policy shall be in addition to any other
insurance plan.  Eligibility is the first day of month following date of hire.
 
BASIC ACCIDENTAL DEATH & DISMEMBERMENT (AD&D):  The greater of $46,000 or 1.4
times your base pay (maximum $1,000,000) paid in the event of death resulting
from an “accident” as defined by the respective insurance carrier.  Benefits
from this policy shall be in addition to any other insurance plan.  Eligibility
is the first day of month following date of hire.
 
BUSINESS TRAVEL ACCIDENT:  All employees covered by this Agreement will be
covered by an accidental death and dismemberment policy in the amount of
$500,000.  This policy shall apply only when an employee is traveling on Company
business outside their regularly assigned work location.  Benefits from this
policy shall be in addition to any other insurance plan.  Eligibility is the
first day of month following date of hire.
 
SUPPLEMENTAL LIFE:  The Company will provide a supplemental life insurance
program that allows employees desiring such coverage to purchase supplemental
life insurance for themselves at group rates.  The following options are
available:
 
 
●  
Employee coverage from .5x to 5x an employee’s base salary (maximum $1,000,000)

●  
Spouse’s coverage from $10,000 to $150,000 in increments of $10,000.  However,
any employee’s spouse who had an amount of over $150,000 as of December 31, 2004
will be allowed to continue that amount into the future without charge.

●  
Child(ren) either in the amount of $5,000 or $10,000.

 
13.9  
LONG TERM DISABILITY

Long term disability benefits will be provided during the term of this Agreement
subject to the terms and conditions of the Welfare Plan.
 
ELIGIBILITY:  Employees may purchase Long Term Disability (LTD) coverage on a
voluntary basis through payroll deduction.  Eligibility will be the 1st month
following date of hire.  
 


 
43

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 

Temporary employees are not eligible for this benefit.  Payroll deduction will
be taken on a post-tax basis the first and second pay periods of each month.
 
COVERAGE:  Coverage is the lesser of 60% of monthly base earnings rounded to the
nearest dollar or the maximum disability benefit ($10,000 a month), less other
income benefits as named in the summary description.
 
LONG TERM DISABILITY (LTD) ELIGIBILITY AND OPEN ENROLLMENT PROCESS:
 
The eligibility period and enrollment process associated with Long Term
Disability (LTD).  The Agreement currently states (in Article 13.8), “The
Company will provide a long term disability (LTD) plan, to extend disability
benefits at a reduced rate upon termination of benefits described in Article
12.6 (JOB INCURRED INJURIES/SALARY PROTECTION) OR 12.8 (SHORT TERM DISABILITY
BENEFIT) ABOVE.  The employee through payroll deduction will pay for premiums
for such coverage.  All administrative expenses, exclusive of carrier expense
normally absorbed in the rates, will be borne by the Company.  We are not
proposing any changes to the language, only administrative practice.
 
For existing employees, we limit the option to enroll or terminate participation
in the LTD plan to an annual open enrollment window, consistent with the health
plan open enrollment window.  As consideration, we will change the eligibility
date from “completion of probationary period” to be “the first of the month
following date of hire” and eliminate the evidence of insurability requirement
for employees who enroll during the open enrollment period.  All other
exclusions and/or limitations would remain in place pursuant to our contract
with the LTD insurance carrier.
 
Elimination of the “evidence of insurability” requirement will allow an employee
to enroll in the LTD Plan during the open enrollment period without
question.  However, the insurance Company will not pay benefits for any period
of Disability caused or contributed to, or resulting from, a Pre-existing
Condition.  “A pre-existing Condition” means any Injury or Sickness, for which
the Employee incurred expenses, medical treatment, care or services including
diagnostic measures, took prescribed drugs or medicines, or for which a
reasonable person would have consulted a Physician within 3 months before his or
her most recent effective date of insurance.”
 
In any event, the Pre-existing Condition Limitation will not apply to a period
of Disability that begins after an Employee is covered for at least 12 months
after his or her effective date of coverage.
 
 
13.10
JOINT BENEFITS COMMITTEE:  A joint benefits committee was established February
1, 2002 for the purpose of reviewing medical, benefits, dependent care, costs,
issues and trends.  Joint decisions are made on benefits programs and are
binding.  The Committee will consist of the Union Business Manager and four (4)
Union members and at least two (2) MPAT employees designated by the Sr. Vice
President of Human Resources.  The Committee will be chartered to review health
and welfare plans, pension and 401(k) plans during the term of this agreement.

 
 

 

 
44

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 

ARTICLE NO. 14
Leaves of Absence
 
 
14.1
SHORT TERM LEAVES: Provided the needs of the Company will permit, time off
without pay for any period of thirty (30) calendar days or less may be granted
employees upon a written application to their department head showing good and
sufficient reason for such request.  This shall not be construed as a leave of
absence without pay, as the term is used in this Agreement.  A leave of absence
without pay is defined as a period of authorized absence from service in excess
of thirty (30) calendar days.

 
14.2
JUSTIFICATION: Leaves of absence shall be granted to regular employees for
urgent substantial personal reasons, provided adequate arrangements could be
made to take care of the employee's duties without undue interference with the
normal routine of work.  Leave will not be granted if the purpose for which it
is requested may lead to the employee's resignation.

 
14.3
DURATION:  A leave shall commence on and include the first work day on which an
employee is absent and terminate with and include the work day preceding the day
the employee's leave expires.  The conditions under which an employee shall be
restored to employment on the termination of his leave of absence shall be
clearly stated by the Company on the application for leave form.

 
14.4
SENIORITY: Except as otherwise provided herein, an employee's seniority shall
not accrue while on leave without pay. However, an employee's status as a
regular employee shall not be impaired by a leave of absence.  Any period of
authorized absence without pay for thirty (30) calendar days or less shall not
affect an employee's seniority status.  Upon return from leave, an employee
shall return to regular status.

 
14.5
UNION OFFICE: The Company shall, at the request of the Union, grant a leave of
absence without pay for four (4) years or less to an employee who is appointed
or elected to any office or position in the Union whose services are required by
the Union. The seniority of an employee who is granted a leave of absence under
the provisions of this Section shall accrue during the period of such leave.
Upon mutual Agreement with the Union, the Company may extend the leave of the
incumbent for additional terms up to four (4) years per request. The Company
will provide medical coverage for this individual at the single coverage rate.
This individual must make the established monthly employee contribution for
health coverage.

 
 
In the event such employee on leave for the Union Office decides to return to
work for the Company, the employee will be returned to the position and location
they previously occupied. In the event any employee is displaced by such move,
the Company will adhere to Article 5.4 of the Collective Bargaining Agreement.
However, it is understood that Recall and Temporary Recall language shall not
apply to any contract in affect as of the date of such event. The Company will
still retain the right to utilize contractors without Recalling such displaced
employees.

 
14.6
PUBLIC OFFICE: Employees elected or appointed to public office shall be granted
a leave of absence for the duration of such appointment or election. Such
absence shall not affect accrual rates for seniority purposes; however, sick
leave and vacation shall not accrue during this period and group medical
benefits shall be paid by the employee at the Company's current premium rate.

 
14.7
MILITARY LEAVE: A leave of absence shall be granted to employees who enter the
armed forces of the United States; however, any such leave of absence and the
reinstatement of any such employee shall be subject to the terms of the
Selective Training and Service Act of 1940,

 


 
45

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 


 
as amended.  Employees who are members of the armed services who are drafted and
are called to active duty shall accrue Company seniority while they are absent
on military duty.

 
 
A regular employee, or a temporary employee who has worked more than one
thousand forty (1040) straight time hours, who is a member of the armed forces
reserve units, or the National Guard, and who is required to attend annual
training sessions, will be granted a leave of absence for the duration of such
assignment.  In addition, the Company will pay such employee the amount, if any,
by which the remuneration received from the government is less than the base
straight time earnings the employee would have received for the same period, not
to exceed eighty (80) hours in a calendar year.  Such items as subsistence,
travel, uniform and other allowances will not be included in computing the
remuneration received from the government.  The Company will require
satisfactory evidence of attendance and remuneration received.

 
14.8
FAILURE TO RETURN FROM LEAVE: If employees fail to return immediately on the
expiration of their leave of absence, or if they accept other employment while
on leave, they shall forfeit the leave of absence and terminate their employment
with the Company.

 
14.9
FUNERAL LEAVE:  A regular employee, who has worked more than one thousand forty
(1040) straight time hours, who is absent from duty due to a death in the
employee's immediate family will be excused without loss of regular pay for the
time required not to exceed forty (40) hours for making funeral arrangements and
attending the funeral, provided the employee attends the funeral, furnishes a
death certificate to the payroll department within thirty (30) calendar
days.  Additional time may be taken to insure four (4) working days off; any
hours in excess of forty (40) hours can be taken as vacation or personal time
off without pay.  Immediate family shall mean the employee's grandparents,
mother, father, stepmother, stepfather, brother, sister, spouse's grandparents,
spouse's parents, spouse's children, spouse, son, daughter, or grandchildren,
daughter-in-law, son-in-law, brother-in-law and sister-in-law.

 
The Company recognizes that there may be instances where the loss of a family
member other than those cited in this article causes the same amount of hardship
on the employee.  As such, subject to the approval of an HR Representative;
funeral leave may be granted for family members not listed in this article. When
deciding whether to grant the leave; the HR Representative will conduct an
analysis with a presumption that the leave is warranted.
 
Furthermore, this does not forego the responsibility for the employee to adhere
to the attendance policy. The employee must notify the immediate supervisor and
subsequently contact an HR Representative for approval.
 
In addition, the Union and Company agree after a complete and thorough
investigation, any employee found to have manipulated this article for other
than what it is intended for will be disciplined up to and including
termination.
 
14.10
JURY DUTY:  When regular employees, or temporary employees who have worked more
than one thousand forty (1040) straight time hours, are absent from work in
order to serve as a juror or to report to the court in person in response to a
jury duty summons or to report for jury examination, they shall be granted pay
for those hours spent in such service during their regular work day or regular
work week. Employees shall furnish the Company with a statement from an officer
of the court setting forth the time and days on which they reported for jury
duty and their compensation due or received for+ jury duty.

 
 
14.11
SUBPOENA:  If employees are absent from work, in order to serve as a witness in
a case in a court of law to which they are not a party, either directly or as a
member of a class action suit, and where such absence is in response to a
legally valid subpoena or its equivalent, the employee shall be granted leave
with pay for those hours for which the employee is absent

 


 
46

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 

 
 
 
from work during the employee's regularly scheduled working hours, provided the
employee submits evidence of such service as a witness, detailing the time
required to testify.

 
14.12
FAMILY LEAVE:  Employees who are eligible for benefits but have less than one
(1) year of service with the Company are entitled to forty-five (45) calendar
days of unpaid family leave to use for the birth or adoption of a
child.  Vacation pay may be used for a portion of this leave of absence but will
not extend the leave to more than forty-five (45) calendar days.

 
14.13
FAMILY AND MEDICAL LEAVE:  Employees who are eligible for benefits and have one
(1) year or more of Company service may be entitled to twelve (12) weeks of
unpaid leave in accordance with the Federal Family and Medical Leave Act (FMLA)
of 1993.  Employees on any form of approved FMLA leave are required to use any
available accrued sick leave while on FMLA leave and any such employees on FMLA
leave may not elect to take unpaid FMLA leave while having accrued sick leave
available.  Employees on any form of FMLA leave who have both accrued sick leave
and vacation available will be allowed to choose whether to apply sick leave or
vacation to their leave provided that such leave is not taken unpaid if accrued
sick leave is available.


-  -
 
47

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 

ARTICLE NO. 15
General Provisions
 
 
15.1
SUPERVISORY RESPONSIBILITIES IN EMERGENCY CONDITIONS: It is the intention of the
Company that supervisors shall generally confine their activities to the
supervision of the work or operations being performed. In certain instances,
should emergency conditions arise, it may be necessary for them to perform those
tasks normally assigned to bargaining unit employees. Under ordinary
circumstances, such instances will very rarely occur, but since the safety of
personnel or Company property may be in jeopardy, it must remain management's
prerogative to determine when conditions require the actions described
above.  In the same manner it is the intention of management that the "chain of
command'' be adhered to, by both supervisors and bargaining unit employees.
However, in the case of emergencies, there will be occasions when it may be
necessary for a senior supervisor to bypass normal chain of command in order to
prevent difficulties. Common sense and good judgment must be exercised in
applying these paragraphs.

 
 
For Facilities classifications only: Intended to expand Article 15.1. Due to the
inherent nature of the facilities department, Management will have increased
flexibility to provide necessary support and assistance without violating terms
of this agreement.  This flexibility is not intended to replace bargaining unit
employees.

 
15.2
NEW CLASSIFICATIONS/WAGES: Any new rate covering work normally performed by
employees within the bargaining unit shall first be discussed with the Union and
the rate established for such work shall be that mutually agreeable to both
parties. When advances in technology or other changes that materially affect job
duties and responsibilities, the Union and the Company will agree to revise job
descriptions as needed.

 
15.3
REMOVING LETTERS OF DISCIPLINE: Any employee, who receives a written letter of
reprimand which is a part of the personnel file maintained in the Company's HR
office, may, after three (3) years from the date of such letter, request in
writing to have the letter removed. Upon such written request, the Company shall
remove the letter and return it to the employee.  If the behavior that warranted
the letter has changed or been corrected, the employee's current supervisor can
remove the letter from the employee's personnel file by documenting this change
in behavior and providing written authorization to HR.  Letters of reprimand
older than three (3) years will not be considered for purposes of placement,
promotion or discipline.  Situations that require a review of an employee file
will also prompt the Company to remove any letters of reprimand three (3) years
or older.

 
15.4
FACILITIES: The Company will provide on its premises clean, sanitary and
reasonably comfortable rest and wash rooms, including first aid cots for female
employees, together with a proper place for storing lunches carried by
employees, and reasonably safeguarding employee's out-of-door clothing and
necessary personal effects on the Company's property during the time employees
are on duty. The Union agrees to cooperate with the Company in the maintenance
of these facilities.

 
15.5
FAMILY ISSUES:  The Company and the Union recognize that work/family issues will
continue to be at the forefront of workplace activities. As such, the Company
and the Union have agreed to address the issues of job sharing, telecommuting
and other alternative work schedules or programs which allow both the Company
and employee maximum flexibility without jeopardizing customer service. These
issues will be addressed through labor/management meetings and may be initiated
on a case-by-case basis.

 
15.6
LABOR / MANAGEMENT MEETINGS: The Company and the Union agree to hold periodic
meetings to discuss matters, which are covered by the Agreement. These meetings
will be held

 


 
48

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 

 
 
on Company premises during work hours and shall be held as needed, with thirty
(30) calendar days notification from either the Company or the Union.  The
number of employee attendees who are covered by the Agreement shall be limited
to the stewards and other employees reporting to the Company premises designated
as the site of a particular meeting. Both the Company and Union recognize the
value in formally convening to discuss issues that affect departmental policies,
procedures, and collective bargaining provisions.  The Company and Union agreed
to continue holding departmental labor/management meetings as a forum to
clarify; address interests, and problem-solve solutions that mutually benefit
all employees. The Company recognizes the value of participation and input from
all its employees and the Union's facilitation of this process is critical to
our mutual success.

 
15.7  
INCENTIVE PROGRAMS: The Company and the Union agree to discuss all incentive
programs which are an addition to base wages.

 
15.8
PROJECT TEAMS / COMMITTEES: The prevalence of project teams/committees that
require the specific skills and abilities possessed by employees in bargaining
unit jobs is increasing each day.  The Company acknowledges that it must obtain
agreement from the Union before assigning bargaining unit employees to any
project teams/committees which are outside of the employee’s regular duties,
particularly when the project team/committee’s task could affect the working
conditions of employees represented by the Union. Any such assignment shall be
staffed from qualified volunteers on a project by project rotating basis. The
Company further agrees to notify the Union when assigning an individual
bargaining unit employee to a special project which may last longer than 1040
hours. In addition, team member(s)’ wages and/or benefits are expected to be
only those described in the current CBA. If the Company wishes to extend
additional incentives/bonuses to bargaining unit employees on the
team/committee, the Company will negotiate with the Union before extending any
such offers to bargaining unit employee(s).

 

 
49

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 

ARTICLE NO. 16
Working Rules
 
 
16.4  
   APPRENTICE PROGRAM (Applicable only in T&D and Generation): The NV Energy
Apprenticeship Training Program, revision I, dated December 20, 1982, shall be
incorporated by reference into this Agreement and any modifications or
amendments must be handled in accordance with Article 17 (TERM OF AGREEMENT)

 
Joint Apprenticeship Training Programs shall be established by the Company and
the Union, registered with the Nevada State Apprenticeship Council and shall be
administered in accordance with the standards set by the Nevada State
Apprenticeship Council.  The programs which are to be included in the training
programs require the recommendation of the applicable Joint Apprenticeship
Committee(s) and approval and acceptance by the President of the Company, and
the Business Manager of the Union.
 
Joint Apprenticeship Training Committee: Each Joint Apprenticeship
Committee shall be comprised of an equal number of members appointed by the
Company and the Union, the apprentice trainer present as a neutral, and an
apprentice training supervisor appointed by the Company who will serve as
Chairman of the Committees to develop, coordinate and administer the programs.
The Joint Apprenticeship Committees shall have the responsibility for
investigating problems of apprenticeship training such as standards of progress,
methods of testing and scoring progress of apprentices and procedures for
demotion or termination when apprentices fail to meet established standards or
requirements. Any motions made by one side must be seconded by the other side;
all motions shall be by majority vote.
 
The Committee members appointed by the Union shall receive their rate of pay for
actual time spent in the Joint Apprenticeship Committee meetings called by the
Chairman.
 
 
Part of the Apprenticeship curriculum shall be the history of the IBEW, not to
exceed ten (10) class hours per apprenticeship. The Union will be responsible
for supplying the Company with all necessary training materials.

 
 
APPRENTICE/JOURNEYMAN RATIO: The ratio of apprentices to Journeymen shall not
exceed one to three (1:3) or a major fraction thereof. The work performed by
apprentices shall be assigned and reviewed by the appropriate working foreman or
designated Journeyman, subject to the approval of the appropriate supervisor.

 
 
FIRST YEAR APPRENTICE:  An apprentice who has been in the apprenticeship for a
period of less than twelve (12) months shall not be assigned any work which, in
the opinion of the immediate supervisor, is hazardous.

 
 
TWENTY-FOUR (24) MONTH APPRENTICE: Any apprentice who has been in the
apprenticeship for a period of less than twenty-four (24) months, shall not work
on conductors energized in excess of seven hundred fifty volts (750). After that
period, and after successful completion of Hotstick School, the apprentice may
work under the direct supervision of a Journeyman on all voltages, which, in the
opinion of the immediate supervisor, would not create an undue hazard at that
stage of the training.

 
APPRENTICE LINEMAN:  An apprentice lineman who has completed at least twenty
four (24) months as an apprentice with the Company may be used to install and
maintain private area lighting on existing poles and will be assisted by a
groundman for this work, contrary to language elsewhere in this
Agreement.  Private area lighting, which requires the excavation for an
installation of a pole, shall be accomplished by a special line crew.  The
assignment of any apprentice to the private area lighting program shall be on a
non-permanent basis and rotated in accordance with the apprentice program.
 


 
50

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 

 
16.6
TOOLS, EQUIPMENT AND WORK CLOTHES (Applicable only in T&D and Generation): An
employee shall initially furnish hand tools which are reasonable and acceptable
to the Company and necessary for the work to be performed. The Company will
furnish all protective equipment including but not limited to, FR clothing,
leather gloves, hard hats, safety glasses, safety shields, and any other tools
or clothing required by OSHA, at no cost to the employee.

 
 
The Company will provide a safe and dry place for the storage of employees’
tools. (Safe and dry means a storage box that can be locked.) The employee shall
be responsible for the above listed tools and must ensure that they have been
securely stored at all times. Properly secured tools that are stolen shall be
replaced promptly by the Company. Tools that are worn out or destroyed in the
normal and proper operation of that tool will be repaired or replaced by the
Company.

 
16.7
WELDING REQUIREMENTS (Applicable only in T&D and Generation): When an employee
performs welding work above ground floor or around energized electrical
apparatus, there shall be a qualified observer present.

 
16.9  
TEMPORARY APPOINTMENTS: Wherever a vacancy occurs in any job classification, the
Company may temporarily fill such vacancy by appointment for a maximum of
forty-five (45) calendar days. Upon notification, that such appointment will
last longer than forty-five (45) calendar days, the Company will fill the
position with the qualified senior volunteer.

 
After sixty-five (65) weeks from the date of the original vacancy, temporary
appointments will be filled following provisions of Article 7.3 Staffing
Vacancies.
 
This article is not meant to circumvent normal staffing guidelines.
 
When an employee relieves an employee of a higher classification for time
worked, the employee shall receive the rate of pay for the higher classification
for the time worked in the higher classification.
 
 
Represented Employees shall receive a 10% pay increase when temporarily
appointed to the General Foreman classification.

 
It is understood that an employee temporarily appointed to the Lead Lineman
classification in “Transmission and Distribution – Lines Department” must abide
by these additional restrictions:
 
■  
Only work extension of shift

 
■  
Only accept trouble calls up to one (1) hour prior to end of shift

 
■  
No other overtime is permitted unless no other foreman is available for such
overtime

 
The following restrictions will only apply if the Company has twenty-four (24)
hour coverage or more than two (2) shifts in any combination, or the Company
eliminates overtime and reduces schedules to only straight-time coverage. (i.e.
no extension of shift):
 
An employee will not be temporarily appointed to a higher classification when
employees of that classification who normally report for work at the same
location are able and available to do the work for which the temporary
appointment is intended.
 
If a shift employee, for reasons other than a scheduled vacation, is unable to
report to work, an employee (who is on the designated days off) from the same
classification, including relief employees in that classification, who normally
reports for work at the same location will be called by telephone to cover the
vacant shift. If an employee, who is on the designated days off, holding the
same classification who normally reports for work at the same location is not
available, the employee of the same classification who normally reports for work
at the same
 


 
51

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 

location on the previous shift will work half of the vacant shift and the
employee of the same classification who normally reports for work at the same
location on the shift following the vacant shift will work the remaining half of
the vacant shift. If for any reason these arrangements cannot be made, the
Company may temporarily appoint an employee to cover the vacant shift.
 
The Company may temporarily appoint a shift employee for scheduled vacations,
provided that all overtime involved from such temporary appointment be worked by
an employee holding the classification who normally reports for work at the same
location from which the vacation was granted.
 
 
It is understood that if the relief operator in Generation is available, that
operator may be used to relieve as described under "Exhibit I (CLASSIFICATION
DESCRIPTIONS)''.

 
GENERAL FOREMAN WORKING (TEMPORARY APPOINTMENT ONLY)
An employee assigned on a temporary basis at the Company’s discretion, to assume
a leadership role under any combination of the following circumstances:
■  
On special projects when required to direct crew operations and coordinate all
aspects of construction, maintenance and repair of company facilities.  Will aid
in the design of facilities and also participate in the planning stages of such
projects,

■  
Replace a supervisor who will be absent from their duties.

■  
When directing the work of other foremen and their crews (foreman over foreman),

■  
Assume other duties as deemed appropriate by management except for the
following:

1.  
time sheet approval

2.  
vacation approval

3.  
completing performance appraisals (may give input)

4.  
approving meal tickets and credit card receipts

5.  
approving accounts payable items

6.  
scheduling of overtime

7.  
any function that may lead to discipline

 
16.10
REQUIRED LICENSES, PERMITS, CDLs (Applicable only in T&D and Generation):
Employees required to operate any motorized vehicle or equipment on public
roadways in the normal course of employment shall be required to possess and
maintain all licenses and permits required by state and/or federal laws.  The
Company will provide suitable training to all employees required to operate
equipment or vehicles where a commercial driver’s license (CDL) is required and
shall issue a certificate upon satisfactory completion of the driver training
and testing program.  Employees who by their regular work assignments, may be
required, as a condition of employment and Nevada Revised Statue, to maintain an
active commercial driver’s license (CDL), shall be provided reasonable time with
pay during their regular working hours, to obtain or renew such licenses
provided such activities are not a result of the employees violation of any
state or federal law or public policy.

 
16.11
VESSEL CONDITIONS (Applicable only in T&D and Generation): Employees entering
vessels/compartments will comply with OSHA standards addressing temperature and
duration of exposure.


 
52

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 

  ARTICLE NO. 17
Term of Agreement
 
 
17.1
DURATION:  This Agreement shall take effect on September 1, 2011, and shall
continue in effect for the term September 1, 2011 through January 31, 2013, and
shall continue in full force and effect from year to year thereafter unless
written notice of termination shall be given by either party to the other at
least sixty (60) calendar days prior to the end of the then current term.

 
17.2
AMENDMENTS:  If either party desires to amend this Agreement, it shall give
notice thereof to the other party at least sixty (60) calendar days but not more
than seventy (70) calendar days, prior to the end of the then current term, and
the party desiring to amend or revise this Agreement shall submit to the party
so notified a detailed outline of the Articles and Sections to be amended or
revised at the time the notice is given, except and unless otherwise mutually
agreed to by the parties during this period of notice defined herein.
Negotiations on the amendments or revisions shall take place, so far as
possible, in the sixty (60) calendar day period prior to the end of the then
current term. Failure of the parties to agree on such proposed amendment or
revision shall not cause termination of this Agreement unless either party has
given notice of termination as provided in Article 17.1 above.

 
17.3
PROVISIONS IN CONFLICT WITH THE LAW: In the event that any provision of this
Agreement shall at any time be made invalid by applicable legislation, or be
declared invalid by any court of competent jurisdiction, such action shall not
invalidate the entire Agreement, it being the express intention of the parties
that all other provisions not made invalid shall remain in full force and
effect.

 
17.4
CHANGE IN COMPANY STATUS: This Agreement shall be binding upon the successors
and assigns of the Company, and no provisions, terms or obligations herein
contained shall be affected, modified, altered or changed in any respect
whatsoever by the consolidation, bankruptcy, merger, sale, transfer,
reorganization or assignment of the Company, or by any change in the legal
status, ownership or management thereof.

 
17.5
EFFECTIVE DATE OF AGREEMENT: It is mutually agreed by and between the parties
signatory hereto that the Agreement dated February 1, 2008 is superseded by this
Agreement dated as of September 1, 2011 except as otherwise expressly provided
herein, the provisions of this Agreement shall be effective September 1, 2011.


 
53

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 


 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective
September 1, 2011.
 
 
 
 
 

 /s/ Paul Kaleta    Paul Kaleta    Corporate Sr. Vice President & General
Counsel    NV Energy  

 
 
Local Union 396 of the International
Brotherhood of Electrical Workers (AFL-CIO)
 
 
 
 

 /s/ Charles W. Randall   Charles W. Randall   Business Manager/Financial
Secretary  IBEW Local 396

 
 
 
 
 
Negotiating Committee

 
 
                   NV Energy                                  IBEW
Local 396         
                                                                  David
Lonergan                                                                                                                               
Charles W. Randall
                                                                    Ryan
Bellows                                                                                                                                
      Jesse Newman
                                                                 Trudy
Haszlauer                                                                                                                               Jeremy
(Frog) Newman
                                                                                                                                                                                                                                     
Casey Wills
                                                                                                                                                                                                                                        
Marc Orr
                                                                                                                                                                                                                               
Shannon Skinner
                                                                                                                                                                                                                                 
Karl McGlothlin
                                                                                                                                                                                                                                   
Wayne Baca
 
 
 


 
54

--------------------------------------------------------------------------------

 

EXHIBIT III
International Brotherhood of Electrical Workers
Local Union No. 396
 
CHECK OFF AUTHORIZATION
 
I, _______________________________________________________________, herewith
authorize  (print name)       (employee no.)
NV Energy to deduct initiation and/or reinstatement fees and monthly dues owing
to the International Brotherhood of Electrical Workers Local 396, in accordance
with the Constitution and By-Laws of the Union, and direct such amounts so
deducted be sent to the Secretary-Treasurer of the Union for and on my behalf.
 
When the full amount of the initiation or reinstatement fee has been withheld
from my earnings, such authorization for deduction of initiation or
reinstatement fee only shall be null and void, and shall thereafter have no
further force or effect.
 
This agreement between the Union and I shall be in effect from year to year
unless I give written notice to the Union of my desire to terminate my
membership with the Union.  The Union will notify the Company on a biweekly
basis if necessary of those employees who wish to revoke this deduction; such
deductions will cease in the pay period following receipt of such notice from
the Union.
 
It is recognized that neither the Company nor the Union shall be under any
liability to me, the undersigned, with respect to the deductions provided
herein.
 
Signed _______________________________________________________________________
 
Date _________________________________________________________________________
 

 
55

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 

EXHIBIT IV
TEMPORARY LAYOFF PROVISIONS
 
 
The following provisions shall apply relative to a temporary layoff, as
referenced in Article 5.4 (LAYOFF PROVISIONS):
 
NOTIFICATION:  Should the Company initiate a temporary layoff, affected
employees shall be notified in writing as soon as possible, and will have three
(3) business days to indicate their interest for consideration in the layoff.
 
ELIGIBILITY:  Temporary layoffs, out of line of seniority, shall be strictly
voluntary.  If there are more volunteers than needed within a classification,
selection shall be determined by highest Company seniority of the interested
employees. If there are no volunteers, the Company shall explore other
alternatives that may satisfy the temporary layoff situation.
 
TIME FRAME:  A temporary layoff shall be for the stated time period or less, as
indicated in writing at the time of notification. If, during the temporary
layoff, the Company recognizes that the layoff may extend beyond the original
time frame, employees in layoff status shall be given the option to extend or
return to work.  If the temporary layoff ends before the stated time frame,
employees will be notified immediately, and expected to return to work the next
day unless the Company approves other arrangements.
 
PAY:  Employees shall be paid approximately 70% of their current income, which
includes income received from unemployment compensation as a result of the
layoff. The following formula shall be used to calculate an employee's gross
wages while on temporary layoff:
 
Base rate  x  40 Hrs.  x  70% -  Unemployment Income  = Weekly Gross Wages
 
For the purpose of this calculation, the unemployment compensation amount will
be subtracted to arrive at gross wages even if the employee does not receive
this benefit.  The exception to this provision will be for the first week of the
temporary layoff, when employees will be required to serve a waiting week for
unemployment compensation.  For this initial week, employees will be paid 70% of
their base rate.
 
VACATION: No adjustment to vacation accrual shall be made during the first sixty
(60) calendar days of a temporary layoff.  However, once the sixty (60) calendar
days period has elapsed, an employee's vacation accrual shall be adjusted and
treated as any other leave, as outlined in Article 11.4 (VACATION
ADJUSTMENTS).  Employees in layoff status and unable to use their vacation
allotment for that year, the unused vacation shall be automatically carried over
to the next year.
 
SICK LEAVE:  Employees shall continue to accrue sick leave monthly, as if they
were working.  However, employees will not be eligible to use sick leave or
short-term disability during the period for which they are on temporary layoff.
 
HOLIDAYS: Employees shall not be entitled to holiday pay while on temporary
layoff.  The only situation that would warrant holiday pay is if they began or
were recalled from temporary layoff during the week of a holiday.
 
Example:
If the temporary layoff begins on Tuesday of a week with a Monday holiday, the
employee would
receive holiday pay for that day.
 
These provisions do not apply to the floating holiday, as the employee would be
allowed to reschedule the day at a future time. If as a result of a temporary
layoff an employee is unable to schedule their floating holiday, they will be
allowed to carry this holiday into the following year.
 
SENIORITY:  An employee's seniority shall continue to accrue during the period
of layoff.
 


 
56

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 

 
BENEFITS: An employee’s benefits shall remain the same during the period of
layoff. Employee’s monthly contribution will be deducted from these bi-weekly
checks.
 
PROMOTIONAL OPPORTUNITIES: Employees shall be eligible to indicate their
interest in promotional opportunities that may arise during the period of
layoff. However, they must individually assume the responsibility of meeting
appropriate deadlines for consideration.  Any employee awarded a promotion or
transfer while on temporary layoff, will be returned to work immediately.
 
RECALL: Should the Company need to recall employees in a specific classification
prior to the previously stated date; employees shall be recalled by Company
seniority on a volunteer basis. If there are no volunteers to return, inverse
seniority will be used to satisfy these requirements.  Any issues delaying an
employee's return to work will be addressed on an individual basis. However, the
monetary benefits associated with a temporary layoff will end on the date of
recall.

 
57

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 

CLERICAL
ARTICLE NO.  4
Union Activity
 
 
4.3
CONTRACTING WORK:

In case the Company should contract any type of work customarily performed by
bargaining unit employees, the Company shall, before awarding such contract,
advise the contractor that the work is to be done under not less than the terms
and conditions pertaining to hours and wages set forth in this Agreement.  Upon
award of such contract, the Company shall notify the Union in writing within
thirty (30) calendar days of any and all contracts awarded of such contractor
and the nature of the work being performed.

 
58

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 

CLERICAL
ARTICLE NO.  5
Status Designation
 
 
5.1
PART-TIME: A part-time employee is one who is hired for a job that is of
indefinite duration and whose regular work schedule is not more than thirty (30)
hours per week. The number of part-time employees shall not exceed the rate of
one (1) part-time employee to five (5) regular employees (1:5) within the same
classification. A part-time employee shall not displace any regular employee
covered under the terms of this Agreement and shall be limited to non-field type
activities.

 
If a part-time employee is offered and accepts a regular position, the employees
part-time hire date will be used for purposes of seniority and all other
benefits.
 
Benefits for Part-Time Employees:
To participate in the benefits programs, employees must work a minimum of twenty
(20) hours per week. The benefits stated below will have the appropriate premium
allocation between Company and the employee and eligibility will begin the first
of the month following the date of hire.
 
●  
Medical, Dental, Vision, and Prescription Drug Program

 
●  
LTD

 
●  
401(k)

 
●  
Basic Life

 
●  
Basic Accidental Death & Dismemberment (AD&D)

 
●  
Business Travel Accident

 
●  
Pension (see Article 13.1 ELIGIBILITY)

 
●  
Dependent Care Flexible Spending Account (DCFSA)

 
●  
Health Care Flexible Spending Account (HCFSA)

 
●  
Supplemental Life

 
All benefits for which part-time employees may be eligible are set forth in this
article.
 
Part-time employees monthly premium for the Medical, Dental, Vision and
Prescription Drug Programs will be calculated according to the amount of hours
worked and based on the following formula.
 
1.  
Twenty (20) hours per week = one-half (1/2) time

2.  
More than twenty (20) but less than thirty-one (31) hours per week =
three-quarter (3/4) time.

 
Part-time employees who work twenty (20) hours per week will pay 150% of the
monthly healthcare premiums.
 
Part-time employees who work more than twenty (20) hours per week but less than
thirty-one (31) hours per week will pay 125% of the monthly healthcare premiums.
 
The following language covers Clerical, Part-Time employees:
●  
At least two (2) days off shall be consecutive during the workweek; however, the
days off may not be Saturday and Sunday. (Ex:  The employee’s day off may be
Wednesday and Thursday).

●  
At least two (2) hours in any one-day shall constitute the workday.















 
 
59

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 


●  
Shift differential will apply as usual.

●  
Bilingual pay will apply at $15.00 per pay period.

●  
Full-time employees will be called out first.  During emergency situations,
full-time employees may not be called-out first in the interest of coverage.

●  
At least twenty-four (24) hour notice will be given for change in work schedule.

●  
All language relative to meals in Article 6 would apply after completing eight
(8) hours of continuous work.

●  
For the purpose of processing step increases, 1040 hours worked will be
considered equivalent to “six months,” as stated in Exhibit II, Schedule of Wage
Rates.

●  
If scheduled to work more than thirty (30) hours per week, except if the hours
worked in excess of thirty (30) hours are due to classroom training will receive
overtime at Time and a Half

 
Employees who are in classroom training may work up to forty (40) hours per week
without incurring overtime pay.
 

 
60

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 

CLERICAL
ARTICLE NO.  6
Working Hours and Rates of Pay
 
6.1
DEFINITIONS:

 
SHIFT: Hours of work.

 
 
SCHEDULE: Days and hours of work.

 
 
WORK DAY: Eight (8) hours in any one (1) day shall constitute the work day;
however the Company and Union may enter into Agreements which establish
alternative work schedules involving work days which have more than eight hours.

 
 
WORK WEEK: Except as provided for part-time employees, the basic work week shall
consist of five (5) consecutive work days, regularly scheduled between the hours
of 12:01 am, Monday, and 12:00 midnight, Sunday, provided that no employee shall
be assigned, as part of a regular work schedule, to work on Saturday or Sunday,
unless such employee voluntarily requests to work such schedule, or is hired or
has requested reclassification for such purpose, and provided further, that
employees in the Field Service Representative and Service Dispatcher
classifications may be required, as part of their regular work schedule, to work
on Saturday.  The basic workweek of regular day-shift employees shall be from
Monday through Friday and reflect a schedule of forty (40) hours of
straight-time work.

 
 
REGULAR DAYS OFF: Days off shall be consecutive, however, they may not be within
the basic work week.

 
 
REGULAR DAY-SHIFT EMPLOYEES: Regular day shift employees are those employees who
are assigned to shifts, which are established on a Monday through Friday
schedule and work a shift, which begins between the hours of 7:00 a.m. and 11:59
a.m.  When mutually agreed to by the Union and Company, the day shift starting
time may be scheduled as early as 6:00 a.m. to take advantage of daylight hours.
Leads classified in the Field Service and/or Meter Reading department(s) may be
scheduled as early as 5:00 a.m.

 
 

 
SHIFT EMPLOYEES: Shift employees are all employees not defined as regular
day-shift employees.

 
 
SHIFT DIFFERENTIAL:  An incremental increase for working on a second or third
shift.

 
 
SHIFT DESIGNATIONS: No shift periods shall start between the hours of 12:01 a.m.
and 5:59 a.m., unless mutually agreed to by Memorandum of Understanding between
the Company and the Union.  The following designations shall apply:

 
FIRST SHIFT:  All eight (8) hour shift periods regularly scheduled to begin at
6:00 a.m., or thereafter but before 12:00 noon shall be designated as first
shifts.

 
 
SECOND SHIFT: All eight (8) hour shift periods regularly scheduled to begin at
12:00 noon or thereafter but before 8:00 p.m., shall be designated as second
shifts.

 
 
THIRD SHIFT: All eight (8) hour shift periods regularly scheduled to begin at
8:00 p.m., or thereafter but before 12:01 a.m., shall be designated as third
shifts.

 
6.3  
OVERTIME:  In computing overtime, intermission taken out for meals served other
than on the job shall be deducted, and any holiday or vacation paid in that pay
period will be considered as time worked.

 
NO PYRAMIDING OF OVERTIME:  The employee will only be entitled to the highest
single premium rate applicable to the work assigned by the CBA.  There will be
no pyramiding of overtime.
 
 
61

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 

 
TIME AND A HALF:  Except as otherwise provided in this Article, the following
situations shall require payment at one and one-half (1-1/2) times the regular
established wage rate:

 
•
Time worked in excess of eight (8) hours per day.

 
 
•
Time worked in excess of any five (5) scheduled workdays.

 
 
•
Work scheduled in the three (3) hours immediately preceding the normal starting
time.

 
 
•
Employees scheduled to work on an observed holiday.

 
 
DOUBLE TIME: Except as otherwise provided in this Article, the following
situations shall require payment at two (2) times the regular established wage
rate:

 
 
•
Employees who are scheduled to work within the first five (5) hours of the eight
(8) hour period immediately preceding the normal starting time regardless of the
day of the week.

 
 
•
Employees who work on the second day of a two-day off period with an overtime
minimum.

 
6.5
OVERTIME EQUALIZATION: The Company will endeavor to distribute overtime work as
evenly as possible among those employees qualified and desiring such work.  Each
department will create policies and procedures for overtime equalization through
labor/management meetings.  For purposes of distributing overtime, the Company
will maintain and post overtime lists in each major sub-department office
indicating time offered, time worked and other information for inspection by the
employees and the Union.

 
6.6
BI-LINGUAL REPRESENTATIVES: Employees in Customer Service who are designated as
bi-lingual representatives shall be paid a thirty-dollar ($30) bonus on a
bi-weekly basis.  This bonus will be paid when the employee uses sick leave or
vacation, but will not be paid when the employee is on disability or using
Workers Compensation. New hires will be offered bilingual positions with the
understanding that they must pass the bilingual exam during the probationary
period. If they do not pass the bilingual exam they will be terminated before
the completion of the probationary period. Once employees are certified
bilingual employees, they are not allowed to decertify and must remain in the
bilingual shifts offered in Customer Service. Existing Customer Service
employees may decertify bilingual status before the start of the next shift bid.
Employees must wait a year to be certified again and held to this new agreement.
Any new existing Customer Service employee that wants to become a certified
bilingual employee will be held to this new agreement. 

 
6.8
CALL-OUTS:

 
TWO HOUR MINIMUM: Employees called out for overtime duty shall receive at least
two (2) hours pay.  Employees called out who work into their regular shift shall
be paid the appropriate overtime premium for at least two (2) hours and straight
time for the remainder of the shift.  The two (2) hour call-out minimum applies
but does not change the normal starting time.

 
Example:
An employee who is called out one (1) hour before the shift would be paid two
(2) hours of
double time and seven hours of straight time.
 
 
62

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 

6.10
REQUIRED NOTICE FOR OVERTIME:

 
SCHEDULED OVERTIME: In scheduling overtime work, a minimum of fourteen (14)
hours notice is required, prior to the start of any overtime for a particular
day, and before leaving the work site on a regular work day. Without this
notice, such work will be considered as a call-out. It is understood that
overtime, when worked as an extension of a regular shift, does not require such
notification.

 
Example:
An employee assigned to a 7:00 am to 3:30 pm shift and held over for overtime
and is
notified to work the next day  (his/her day off) at 7:00 am. If notification is
given in the first two (2) hours of held over overtime, this overtime is
considered scheduled.
 
 
CANCELING OVERTIME: A minimum of twelve (12) hours notice is required on
canceling pre-scheduled overtime. When customer arrangements are involved, the
Company must provide twelve (12) hours notice prior to the employee's next
normal starting time. When such notice of cancellation of pre-scheduled overtime
work is not given in accordance with the above, employees involved will be paid
for two (2) hours at established overtime rates if they report and are retained
for work. When such notice of cancellation is not given in accordance with the
above, but employees are later notified of work cancellation, they will be paid
for two (2) hours at established overtime rates. If they report and are not
retained for work, they shall receive pay for two (2) hours at established
overtime rates

 
6.14
VEHICLE USAGE:  No employee shall be required to operate a personal vehicle in
the course of employment as a condition of employment.  Employees shall be
required to obtain a Nevada driver's license whenever operation of a Company
provided vehicle is a requirement of the job.

 
 
Employee's who are authorized to use personal vehicles in the course of their
employment shall be compensated for use of the vehicle at a rate equal to the
Internal Revenue Service (IRS) maximum mileage expense.

 
 
Example #1:

 
If employees are assigned to work at an office other than their normal base
reporting point, after they have already reported for work at their normal base
reporting point, and no Company vehicle is available, they shall be compensated
for use of their vehicles for the actual miles traveled from office-to-office as
designated on the chart attached at the rate equal to the Internal Revenue
Service (IRS) maximum mileage expense.  If they return home directly from that
office, they shall not be compensated for the miles traveled from the office to
their home.

 
 
Example #2:

 
If employees report for work at an office other than their normal base reporting
point directly from home, they shall not be compensated for the miles traveled
from their home to the office nor from the office to their home.  Only those
miles traveled from office-to-office are eligible for compensation.

 
 
Any employee who is authorized the use of a private vehicle during the course of
his or her employment shall be provided liability protection under the terms of
the public liability and property damage insurance policy maintained by the
Company as if the employee were operating a Company-owned vehicle except that if
the laws of the State of Nevada establish that the personal insurance policy of
the employee shall be the primary insurance, then such consideration shall be
first applied.  In the event of an accident involving an uninsured motorist
where damages to the employee’s private vehicle are not recoverable from the
responsible party, then costs of repairing such damage shall be reimbursed by
the Company.

 
 
 
63

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 

 
Mileage Chart:

 

 
CLK
DI
HCUST
HSVC
IND
LGHLN
N
LV
PRSN
RG
RYAN
SPRNG
SNRIS
S SVC
CTR
CLARK
0
5
7
5
13
 
13
14
64
19
14
6
12
DESERT INN
5
0
14
16
6
 
9
6
59
14
9
4
11
HEND CUST
7
14
0
2
14
 
22
22
71
23
20
13
16
HEND SVC
5
16
2
0
12
 
20
20
69
21
18
11
15
INDUST RD
13
6
14
12
0
 
10
4
54
9
6
7
8
LAUGHLIN
         
0
 
107
       
97
NLV
13
9
22
20
10
 
0
10
51
6
11
9
13
PEARSON
14
6
22
20
4
107
10
0
58
13
3
12
7
RG PLANT
64
59
71
69
54
 
51
58
0
45
58
58
52
RYAN SVC
19
14
23
21
9
 
6
13
45
0
17
13
16
SV SVC
14
9
20
18
6
 
11
3
58
17
0
13
6
SUNRISE
6
4
13
11
7
 
9
12
58
13
13
0
16
S. SVC CTR
12
11
16
15
8
97
13
7
52
16
6
16
0

 
 
6.15
REQUIRED NOTICE: The Company will provide two (2) days notice when an employee
is assigned to work in an office other than the employee's base reporting
point.  If the Company does not provide two (2) days notice, the employee shall
be paid one (1) hour at time and one-half (1-1/2) for each day until the two (2)
day notice period has been satisfied.

 
6.16
REPORTING LOCATION: Employees in the bargaining unit shall report for work at
regularly established Company headquarters, shall travel from job to job and
between job and headquarters on Company time and shall return to the regularly
established Company headquarters at the conclusion of the day’s work. The
Company retains the right to assign and/or reassign the employees to reporting
locations.

 
6.18            SHIFT BID POLICY
Semi-Annual Application Process
 
Full-time regular and part time (not temporary) employees in the Call Center and
Commercial Offices will have the opportunity to complete a Shift/Location
Preference Application form on a semi-annual basis, during the months of April
and October.  These requests will be valid for the six (6) month period
following the month in which the application is filed. Shift/location changes
will be made on the basis of Company seniority between employees in the same
classification; Lead Person, CSR provided that the employees are capable of
interchanging while ensuring full protection of operational efficiencies under
all circumstances and conditions. The Shift Bid committee shall consist of Union
Stewards and Team Leaders. There shall be at least three (3) meetings, which
consist of: preparation meeting, selection meeting and post meeting.

 
   Filling Vacancies
When a vacancy occurs, by reason of an increase or decrease in manpower
requirements due to a transfer, promotion, or termination, preference will be
given to the applicant with the longest Company seniority who has made
application in accordance with the above provisions.  The vacant shift, which is
created by moving the successful applicant, will be available for consideration
only to employees at that location.  A newly hired employee will fill the final
vacancy, created by any subsequent moves.
Due to the requirements of efficient operations, there may be circumstances
where the senior applicant cannot be accommodated and must remain on his/her
shift/location or be reassigned to a less desirable schedule.  In each such
instance, a meeting will be held with the applicant, a steward if requested, the
supervisor, the appropriate HR Partner and representative(s) of the Union to
discuss the need for such an assignment.  This meeting will detail the Company’s
concerns and describe a plan of action to correct the situation. The Company
will identify the timeframe the employee will be required to remain on this less
 
 
 
64

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 

desirable schedule.  If the above stated timeframe is to exceed six (6) months,
a formal hearing will be conducted to review and discuss related issues.
Employees transferred to another shift/location due to a reduction in
departmental requirements may make location preference within one (1) calendar
week of the beginning of this new assignment and such request will be considered
timely until the next application period.
 
   Probationary Employees
Probationary employees will be assigned to shifts/locations for a minimum of six
(6) months, and will not have access to shift/location change provisions until
the six (6) month period has been satisfied and then only at the next
application period or if a vacancy occurs before the next application period,
however their shift is assigned based on classification seniority.
 
Newly Assigned Employees: Employees entering a new classification will be
assigned to shifts/locations until such time that the supervisor determines that
they have completed all of the necessary training, at which time they will be
assigned according to seniority in their classification to a vacant
shift/location.  They will then have access to the shift/location change
provisions at the next application period or if a vacancy occurs before the next
application period.  They may make application for shift/location preference
within one (1) calendar week of the time that their training is completed and
such request will be considered timely until the next application period.
 
 
Temporary and Part-Time Employees: Temporary and part-time employees will not
have access to shift/location change provisions until they assume regular status
crediting actual time worked for purposes of this Agreement.  These employees
will be eligible for consideration during the next application period. However
shifts are assigned based on classification seniority for part time employees
only.

 
Hardship Requests: It is recognized that, under certain circumstances such as
serious home conditions or ill health, it may become necessary for an employee
to request a temporary shift/location change. Such request shall be made in
writing to the supervisor, stating the reason for the request and the length of
time for which the change is desired. Consideration will be given on a
case-by-case basis according to the merits of such requests; and wherever
practical, deserving applicants will be temporarily transferred for a specific
period as follows:
 
Any vacancy in the employee’s classification on the desired shift/location. If
no vacancy exists, the senior applicant for the shift to which the hardship
employee is currently assigned will be offered the opportunity to exchange
schedules for the duration of the hardship.  If there are no applicants, another
employee may voluntarily exchange schedules with the hardship applicant for the
requested length of time, if the exchange is practicable under all
circumstances. In the event there are no volunteers to exchange schedules with
the hardship applicant, the supervisor, a Labor Relations Consultant and the
Union Business Manager will discuss the merits of such requests for possible
resolution.
 
Vacation: The Company recognizes its obligation in accordance with Article 11.1
of the CBA relative to vacation scheduling.  However, if an individual is
granted a new shift/location as a result of the April/October application
process, his/her previously approved vacation will be subject to availability on
the newly assigned shift/location.  Management will endeavor to accommodate the
original vacation request(s) whenever possible, but the employee assumes the
risk that their original vacation dates may not be available.
 
6.19
FLEX SCHEDULING

With prior approval of immediate supervision, regular employees will be allowed
flexibility in the starting and quitting times of their scheduled eight (8), ten
(10), twelve (12) hour shifts.  The purpose of the program is to enable
employees to attend to family, medical, community and other needs which may
occasionally arise by reporting to work later than scheduled or leaving work
earlier than scheduled, and to make up the scheduled time not worked.
 
 
 
65

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 

The program will be administered subject to service requirements of the Company
and the following conditions:
§  
An employee who works less than a regular scheduled shift will be paid only for
the time actually worked on that shift.

§  
Make-up hours must be worked within the workweek in which a flex schedule is
granted.  Also, make-up hours shall not be denied once the flextime has been
taken off.

§  
Corresponding make-up hours shall be reflected as such in the employee’s time
card.

§  
No more than sixteen (16) flex hours will be allowed in any rolling thirty (30)
day period.

§  
Make-up hours available but not worked within the workweek will be treated as an
unpaid absence and shall be subject to the attendance policy.

§  
Employees may use vacation time as make-up time with supervisory approval.

§  
Make-up hours will be paid at straight time regardless of the shift or day on
which they are worked.

 
No grievance will be filed asserting that the program violates any provision of
the Labor Agreement, which may conflict or be inconsistent with the program.
 
6.22
ELIGIBILITY TO APPLY FOR VACANCIES:  Employees who are hired in a position in
the Clerical Collective Bargaining Agreement shall not be permitted to apply for
other positions for six (6) months after their hire date.  However, if there are
no internal applicants for a position, the Company and Union agree to accept
applications from Clerical employees who were hired less than six (6) months
prior to the job posting before considering external applicants.  If an
employee’s probationary period is extended, they will not be able to bid until
probationary period is completed.

 
6.23
STARTING WAGE RATES FOR EXPERIENCED CSR’S: Employees who are hired as Customer
Service Representatives (CSR)’s in the Call Center or who are promoted or
transferred to CSR positions in the Call Center who have at least two (2) years
of continuous experience working in a call center with the same Company, shall
be granted one year of credit and paid at the third (3) step of the wage
progression for CSR. Customer Service Representatives in the Call Center who do
not have at least two (2) years of continuous experience working in a call
center will be paid at the first (1) step of the wage progression for CSR.
Employee must provide proof of experience prior to interview.


 
66

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 

CLERICAL
ALTERNATIVE SHIFT SCHEDULES
Four-Ten Hour Shift in Customer Service
 
 

 
 
 WORKING HOURS AND RATES OF PAY:

Workday: Ten (10) hours in any one (1) day shall constitute the workday.
 
Work Week: Four (4) workdays, regularly scheduled between the hours of 12:01
a.m., Monday, and 12:00 midnight, Sunday, shall constitute the basic work week.
The work week of alternative-shift employees shall be from Monday through Sunday
and reflect a schedule of forty (40) hours of straight time work.
 
Days Off: In regards to four-ten shifts there will be a minimum of two
consecutive days off during the work week.  The third day off may be scheduled
non-consecutive.
 
Shift Designations: The following designations shall apply:
o  
FIRST SHIFT: All ten (10) hour shift periods regularly scheduled to begin at
5:00 am, or thereafter but before 12:00 noon shall be designated as first
shifts.

o  
SECOND SHIFT: All ten (10) hour shift periods regularly scheduled to begin at
12:00 noon or thereafter but before 8:00 pm, shall be designated as second
shifts.

o  
THIRD SHIFT: All ten (10) hour shift periods regularly scheduled to begin at
8:00 pm, or thereafter but before 12:01 am, shall be designated as third shifts.

 
Lunch Periods:  refer to Article 6.3 General.
 
Overtime:  In computing overtime, intermission taken out for meals and any
holiday or vacation paid in that pay period will be considered as time worked.
 
Time And A Half:  Except as otherwise provided in this Article, the following
situations shall require payment at one and one-half (1 1/2) time the regular
established wage rate:
■  
Time worked in excess of ten (10) hours per day.

■  
Time worked in excess of any four (4) scheduled workdays in that workweek except
when in conjunction to Flex Scheduling per Article 6.19.

■  
Work scheduled in the three (3) hours immediately preceding the normal starting
time.

■  
Employees who are scheduled to work on an observed holiday.

■  
Employees who are scheduled for overtime and such is canceled per Article 6.9
(Required Notice For Overtime)

 
Double Time:  Except as otherwise provided in this Article, the following
situations shall require payment at two (2) times the regular established wage
rate:
■  
Employees who work on the third regular day off.

 
Rest Time:  Employees who are required to work overtime within the ten (10) hour
period immediately preceding their scheduled starting time on a regular work
day, shall be entitled to time off with straight time pay equal to time worked
during this time frame. This is not applicable to a call out or scheduled
overtime of three (3) hours or less immediately proceeding the employee's normal
starting time.
 
Meals: refer to Article 6.15 General.
 
Holidays: It is understood that Employees may, at their discretion, use two (2)
hours of vacation time, flex time or two (2) hours of unpaid time on holidays to
ensure a full eighty (80) hour pay period.  When a holiday falls on an
employee’s regularly scheduled day off the company will endeavor to schedule the
day off as the last scheduled non-overtime work day
 
 
 
67

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 

immediately preceding the holiday or the non-overtime work day immediately
following the holiday shall be observed as the holiday for the purpose of this
Article.  However, the holiday could be scheduled within the pay period to
minimize any operational issues.  Notice of the date that the holiday will be
observed shall be posted within the work group a minimum of one week prior to
the holiday itself.
 

 
68

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 

EXHIBIT I
 CLERICAL
JOB CLASSIFICATION DESCRIPTIONS
 
                                                                                                                                 
(Alphabetical)

 
FIELD SERVICE REPRESENTATIVE (5161)
Performs various assignments relating to field Customer Service and Metering
activities, including the duties of Meter Reader.  Individual assignments are
based on requests from the Customer Service department and customer service
orders which include, but are not limited to, turn-ons and turn-offs, check
readings, and miscellaneous testing of both customer-owned and Company-owned
electrical equipment.  May enter substations, co-generation facilities and LGS
facilities to probe and read time-of–use meters.  The employee will be required
to operate a vehicle for the Company.  Performs other related work, including
semi-skilled work in other meter services areas, for which the employee is
capable and qualified to safely perform as assigned. FSR’s required to perform
meter reader duties will be selected using inverse seniority for work during the
normal shift.
 
SENIOR CUSTOMER SERVICE REPRESENTATIVE (5174)
Performs very sophisticated clerical tasks, which require extensive
decision-making authority, and independent judgment.  Employees in the
classification work in the following areas:
■  
Head Cashier

■  
Service Dispatching

■  
Districts

■  
LGS Billing

 
CUSTOMER SERVICE REPRESENTATIVE (5374FT/5376 PT)
Performs varying degrees of clerical functions, from intermediate to fairly
sophisticated, which require typing skills and the use of office equipment,
personal computers, and business software systems.  Customer interaction
requires extensive use of customer service skills and a significant degree of
decision-making authority.  Employees in the classification work in the
following areas:
■  
Call Center

■  
Commercial Office Support

■  
Customer and Field Operations

■  
Customer Credit and Billing

■  
PBX

■  
Material Management

 
REVENUE PROTECTION INVESTIGATOR (5162)
Employee performs specialized assignments relating to current diversion and
meter tampering. The employee will also be required to perform technical
investigations with established procedures on customer-owned and Company-owned
equipment; does not include instrument metering. The employee will be required
to work closely with low voltage electricity, while investigating, with various
testing equipment. Will be familiar with associated office equipment, and work
with and have knowledge of other department's functions, relating to detection
and billing. Will drive a Company vehicle and be assigned to the Revenue
Protection Department. Performs other related work, including semi-skilled work
in other areas, for which the employee is capable and qualified to safely
perform as assigned.
 
LEAD
In the absence of appropriate supervision or when directed, leads, assists, and
works with other departmental personnel to ensure the efficient operation of
related activities.  May be required to develop schedules, direct work
assignments, prepare job related reports, complete other administrative duties,
function in a customer or field service capacity, and perform other work as
needed.
 
LEAD, SUPPORT SERVICES (5371)
In the absence of appropriate supervision or when directed, the lead will assist
and work with other departmental personnel to ensure the efficient operation of
related activities of the internal and external Mail Distribution services,
Information and Record Management, Copy Center and the Corporate
Switchboard.  May be required to develop schedules, direct work assignments,
prepare job related
 
 
 
69

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 

reports, training, complete other administrative duties, function in a customer
or field service capacity and perform other work as needed.
 
MAIL & SUPPLY TECHNICIAN (5416)
Performs a variety of support service functions, which may include assisting
departments to input orders, verifying electronic supply orders on ERP system
and other electronic ordering systems, maintaining necessary stock, filing and
duties related to inventory management, communicates with internal customers and
occasional interface with external customers and operates office equipment,
including but not limited to mail processing, switchboard and
printing/duplicating equipment. Responsible for maintaining machines in clean
operating condition and may perform some routine maintenance and adjustments.
May be assigned other related duties as necessary such as maintaining a safe and
clean work area, driving Company vehicles, pickups,  delivery and lifting (as
outline in Union handbook lifting requirements) will include the use of
necessary  tools to assist in performing duties as assigned. Require experience
in office environment and basic operation of computer systems.
 
METER READER (5412 FT/5415 PT)
Employee reads meters, including probing time-of-use survey and LGS commercial
meters, in Company service areas, and records readings, comments, and
miscellaneous information on proper forms and into handhelds.  Indicates
abnormal or unusual conditions relative to meters and facilities.  May be
required to operate vehicle for Company. Performs other related work, including
preparing reports, for which the employee is capable and qualified to safely
perform as assigned. The ratio for part-time Meter Readers will be five (5)
full-time employees for every one (1) part-time employee.
 
REPROGRAPHIC TECHNICIAN (5270)
Employee will be responsible for the production of in-plant printed and copied
material. Including but not limited to: offset printing, bindery, and finishing
equipment as well as networked and non-networked production copying equipment.
Will be responsible for maintaining/keeping department and equipment in clean
and safe operating condition. Provide general administrative support and may be
assigned other duties as assigned. This position supports Supply Services.
 
TRAINER FIELD OPERATIONS (5182)
Assists management and the Customer Service Training & Performance Department by
identifying training needs, participating in job/task analyses, providing small
group and/or one-on-one and just-in-time training support, and actively
participating in planning the Trainer In-Service Program.  Responsible for
performing regular Field Service, limited Customer Service functions and working
with training staff on training goals and self-development in training
capacity.  This position will support the Field Operations Department including,
but not limited to: Meter Reading, Field Services and Meter Operations.  May be
required to work various shifts and at various locations.
 
TRAINER CUSTOMER CARE (5183)
Assists management and the Customer Service Training & Performance Department by
identifying training needs, participating in job/task analyses, providing small
group and/or one-on-one and just-in-time training support, and actively
participating in planning the Trainer In-Service Program.  Responsible for
performing regular Customer Service functions and working with training staff on
training goals and self-development in training capacity.  This position will
support the Customer Service Department including, but not limited to: Call
Center Operations, Credit & Collections, Billing and the commercial
offices.  May be required to work various shifts and at various locations.
 

 
70

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 

 
CLERICAL – WAGES
Job Code
Job Title
Step
09/01/11 1.5%
1st Pay Period After 02/01/12 1.0%
 
5061
Lead Field Service Rep
1
28.27
28.55
             
5161
Field Service Rep
1
22.30
22.52
   
2nd Six Months
2
23.69
23.93
   
3rd Six Months
3
25.77
26.03
             
5162
Revenue Protection Investigator
1
25.93
26.19
   
2nd Six Months
2
27.06
27.33
   
3rd Six Months
3
28.09
28.37
   
4th Six Months
4
29.14
29.43
             
5174
Senior Customer Service Rep
1
21.41
21.62
   
2nd Six Months
2
22.37
22.59
   
3rd Six Months
3
23.38
23.61
   
4th Six Months
4
24.43
24.67
   
5th Six Months
5
25.68
25.94
             
5175
Lead Customer Service Rep
1
25.35
25.60
             
5177
Lead Field Srvc Investigator
1
32.08
32.40
             
5182
Trainer METER
1
28.27
28.55
             
5183
Trainer TSO
1
28.27
28.55
             
5270
Reprographic Tech
1
21.12
21.33
   
2nd Six Months
2
21.88
22.10
   
3rd Six Months
3
22.65
22.88
   
4th Six Months
4
23.39
23.62
   
5th Six Months
5
24.15
24.39
             
5274
Customer Service Rep
1
15.12
15.27
 
5273 p/t
2nd Six Months
2
16.47
16.63
   
3rd Six Months
3
17.78
17.96
   
4th Six Months
4
19.13
19.32
   
5th Six Months
5
20.48
20.68
 
5371
Lead Support Services
1
       26.56
 
       26.83
 
 
5411
Lead Meter Reader
1
26.69
26.96
 

 
 


 
71

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 

 
 

  CLERICAL – WAGES
Job Code
 Job Title  
Step
 
09/01/11 1.5%
 
1st Pay Period After 02/01/12 1.0%
 
5412
Meter Reader
1
16.28
16.44
 
5415 p/t
1st Three Months
2
16.92
17.09
   
2nd Three Months
3
17.48
17.65
   
2nd Six Months
4
18.06
18.24
   
3rd Six Months
5
18.65
18.84
   
4th Six Months
6
19.23
19.42
   
5th Six Months
7
19.82
20.02
   
6th Six Months
8
20.42
20.62
   
7th Six Months
9
20.97
21.18
             
5416
Technician, Mail & Supply
1
13.58
13.72
   
2nd Six Months
2
14.78
14.93
   
3rd Six Months
3
16.00
16.16
   
4th Six Months
4
17.50
17.68
   
5th Six Months
5
19.27
19.46
 

 

 
72

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 

 
T & D
ARTICLE NO. 4
Union Activity
 
 
4.3             T & D CONTRACTING WORK:
In case the Company should contract any type of work customarily performed by
Bargaining Unit employees, the Company shall, before awarding such contract,
advise the contractor that the work is to be done under not less than the terms
and conditions pertaining to hours and wages set forth in the Collective
Bargaining Agreement. Upon award of such contract, the Company shall notify the
Union in writing within thirty (30) calendar days of any and all contracts
awarded of such contractor and the nature of the work being performed. For all
work that is contracted out, there shall be a match of man for man for all
Bargaining Unit Classifications affected for all hours worked by such
contractor. The Company will not contract any of its construction and
maintenance work while having available competent employees to do such work. In
the event the Company has employees on layoff with recall rights, the Company
will not establish contracts for work that is customarily performed by such
Bargaining Unit employees unless affected employees are not qualified to perform
the work (as defined in Article 5.4 LAYOFF PROVISIONS). If the Company has
employees in layoff status who are qualified to perform work, which the Company
intends to contract, the Company may recall these employees for the term of the
contracted work without creating the liability for an additional severance in
accordance with Article 5 (STATUS OF EMPLOYEES) of this Agreement. The man for
man match shall apply for all work except for construction of new transmission
lines.
 
4.4             CONTRACTING WORK – MAPPING ONLY:
In case the Company should contract any type of work customarily performed by
Bargaining Unit employees, the Company shall, before awarding such contract,
advise the contractor that the work is to be done under not less than the terms
and conditions pertaining to hours and wages set forth in the Collective
Bargaining Agreement. Upon award of such contract, the Company shall notify the
Union in writing within thirty (30) calendar days of any and all contracts
awarded of such contractor and the nature of the work being performed. Due to
the nature of the work, company reserves the right to retain and not exceed 25%
of their projects as contractors. In the event the Company has employees on
layoff with recall rights, the Company will not establish contracts for work
that is customarily performed by such Bargaining Unit employees unless affected
employees are not qualified to perform the work (as defined in Article 5.4
LAYOFF PROVISIONS).
 
4.5
CONTRACTING WORK – UDC & SENIOR PROJECT COORDINATORS ONLY:

In case the Company should contract any type of work customarily performed by
Bargaining Unit employees, the Company shall, before awarding such contract,
advise the contractor that the work is to be done under not less than the terms
and conditions pertaining to hours and wages set forth in the Collective
Bargaining Agreement. Upon award of such contract, the Company shall notify the
Union in writing within thirty (30) calendar days of any and all contracts
awarded of such contractor and the nature of the work being performed. Due to
the nature of the work, company reserves the right to retain and not exceed 25%
of their projects as contractors. In the event the Company has employees on
layoff with recall rights, the Company will not establish contracts for work
that is customarily performed by such Bargaining Unit employees unless affected
employees are not qualified to perform the work (as defined in Article 5.4
LAYOFF PROVISIONS).
 
4.6
CONTRACTING WORK – FACILITIES ONLY

Both parties reserve the right to sit down and discuss all construction projects
prior to the start of such project.
 


 
73

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 

 
 
NEW CONSTRUCTION AND SYSTEM UPGRADES: FACILITIES ONLY:
The company will assign Bargaining Unit Quality Assurance person to each new
construction and system upgrade project.  If the “Q.A.” person assigned feels
the work is beyond his/her scope, the appropriate craft person shall be
assigned.  The Q.A. person will help to insure the contractor is performing work
up to our standards, as well as be the contact person for equipment maintenance
in the future.  The Q.A. person will periodically monitor the progress as well
as perform his/her normal duties.  The Q.A. person for Facilities will be a Tech
III.
 

 
74

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 

T & D
ARTICLE NO. 6
Working Hours and Rates of Pay
 
 
6.1
DEFINITIONS:

 
SHIFT:  Hours of work.

 
 
SCHEDULE:  Days and hours of work.

 
 
WORK DAY: Eight (8) hours in any one (1) day shall constitute the work day;
however the Company and Union may enter into Agreements which establish
alternative work schedules involving work days which have more than eight hours.

 
 
WORK WEEK: Five (5) consecutive work days, regularly scheduled between the hours
of 12:01am, Monday, and 12:00 midnight, Sunday, shall constitute the basic work
week.  The basic workweek of regular day-shift employees shall be from Monday
through Friday and reflect a schedule of forty (40) hours of straight-time work.

 
 
REGULAR DAYS OFF: Days off shall be consecutive, however, they may not be within
the basic workweek.

 
 
REGULAR DAY-SHIFT EMPLOYEES: Regular day shift employees are those employees who
are assigned to shifts, which are established on a Monday through Friday
schedule and work a shift, which begins between the hours of 7:00 am and 11:59
am.  When mutually agreed to by the Union and Company, the day shift starting
time may be scheduled as early as 6:00am to take advantage of daylight hours.
Only Fleet Services and Clerk Dispatchers starting time may be scheduled as
early as 5:30am.

 
 
SEVEN DAY COVERAGE: A schedule of fixed or rotating shifts that cover seven (7)
days per week, twenty-four (24) hours per day.

 
 
SHIFT EMPLOYEES: Shift employees are all employees not defined as regular
day-shift employees.  This includes employees assigned to fixed shifts and seven
(7) day coverage.

 
 
SHIFT DESIGNATIONS: No shift periods shall start between the hours of 12:01 am
and 5:59 am, unless mutually agreed to by memorandum of understanding between
the Company and the Union.  The follow designations shall apply:

 
FIRST SHIFT: All eight (8) hour shift periods regularly scheduled to begin at
6:00 a.m., or thereafter but before 12:00 noon shall be designated as first
shifts.

 
 
SECOND SHIFT: All eight (8) hour shift periods regularly scheduled to begin at
12:00 noon or thereafter but before 8:00 p.m., shall be designated as second
shifts.

 
 
THIRD SHIFT: All eight (8) hour shift periods regularly scheduled to begin at
8:00 p.m., or thereafter but before 12:01a.m., shall be designated as third
shifts.

 
 
SHIFT DIFFERENTIAL: An incremental increase for working on a second or third
shift.

 
 
SHIFT PREMIUM: An incremental increase for all hours worked outside of the
employee's previous schedule for the first five (5) working days of a newly
established permanent, temporary or emergency schedule.

 
 
SHORT CHANGE: A transfer from one established schedule to another with only one
shift off between schedules.

 


 
75

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 

 
COMPANY HEADQUARTERS: Any headquarters established for the purpose of engaging
in work covered by this Agreement when such work will continue for an
indeterminate period of time.

 
6.4
OVERTIME: In computing overtime, intermission taken out for meals served other
than on the job shall be deducted, and any holiday or vacation paid in that pay
period will be considered as time worked.

 
NO PYRAMIDING OF OVERTIME:  The employee will only be entitled to the highest
single premium rate applicable to the work assigned by the CBA.  There will be
no pyramiding of overtime.
 
 
TIME AND A HALF: Except as otherwise provided in this Article, the following
situations shall require payment at one and one-half (1 1/2) times the regular
established wage rate:

 
•
Time worked in excess of eight (8) hours per day.

 
 
•
Time worked in excess of any five (5) scheduled workdays in that workweek.

 
 
•
Work scheduled in the three (3) hours immediately preceding the normal starting
time.

 
 
•
Employees scheduled to work on an observed holiday.

 
 
•
Employees on seven (7) day coverage who are scheduled or called out for overtime
except as defined in "Double Time."

 
 
•
Employees who are scheduled for overtime and such is canceled per Article 6.9
(REQUIRED NOTICE FOR OVERTIME).

 
 
DOUBLE TIME: Except as otherwise provided in this Article, the following
situations shall require payment at two (2) times the regular established wage
rate:

 
 
•
Employees, other than those assigned to seven (7) day coverage, (excluding line
troubleman), who are scheduled to work within the first five (5) hours of the
eight (8) hour period immediately preceding the normal starting time regardless
of the day of the week.

 
 
•
Employees who work on the second day of a two-day off period, or on the second
or fourth days off of a four days off period with an overtime minimum as
provided in Article 6.7 (CALL-OUTS).

 
 
DOUBLE TIME AND A HALF: Except as otherwise provided in this Article, the
following situations shall require payment at two and one-half (2 1/2) times the
regular established wage rate:

 
•
For all time worked in excess of sixteen (16) consecutive hours.

 
BREAK PERIOD: Employees entitled to pay at this rate will continue at this rate
until they have been released for a period of at least six (6) continuous
hours.  Any break of six (6) hours will be considered an interruption of
continuous work time.  It is understood that any employee may be returned to
work exactly six (6) hours from their most recent release, satisfying the
required break.  It is also understood that any employee released for such a
break may be called back to work before six (6) hours have elapsed.
 
MEAL PERIODS: Meal periods while working overtime will not be considered as part
of the six (6) hour break and will not be considered time worked, unless
employees are directed to work through their meal period.  Employee's unpaid
meal period which occurs during regular work hours will be included in the
computation of the six (6) hour break, when this break is
 


 
76

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 

 
 
calculated from the end of the employee's last regular shift.  Accordingly, an
employee may be called out five and one-half (5 1/2) hours from the end of their
last regular shift without creating a requirement for this rate.
 
STRAIGHT TIME PAY: Employees sent home for a six (6) hour break will not lose
any straight time pay for normally scheduled hours, as a result of such a break.
 
Example
Employees assigned to a 7:00 am to 3:30 pm shift and released two (2) hours
early so they may
have a six (6) hour break before a scheduled outage would be paid for the two
(2) hours
at the straight time rate and this would satisfy the six (6) hour break.
 
Employees must use any rest time pay accumulated as a result of an overtime
assignment before these provisions would apply. If an employee's accumulated
rest time does not cover the entire six (6) hour break, the employee will
receive straight time pay for any regularly scheduled hours not worked due to
this break.
 
6.5
OVERTIME EQUALIZATION: (Does not apply to UDC or Mapping classifications) The
Company will endeavor to distribute overtime work as evenly as possible among
those employees qualified to perform such work. For the purpose of distributing
overtime, the Company will maintain and post overtime lists in each
sub-department indicating time offered and time worked. Each department will
create policies and procedures (BY LOCATION, SHIFT – as defined by Article 6.1
AND CLASSIFICATION), for overtime equalization through labor/management
meetings.

 
6.7
CALL-OUTS:

 
TWO-HOUR MINIMUM:  Employees called out for overtime duty shall receive at least
two (2) hours pay.  Reasonable travel time (defined below) to and from home will
be considered as time worked for the purpose of satisfying the two (2) hour
minimum, and will be paid at the appropriate overtime rate.

 
Example #1
Employees called out who work two (2) hours and travel one (1) hour (round trip)
will be paid
for three (3) hours.
 
Example #2

Employees called out who work four (4) hours and travel one (1) hour (round
trip) will be
paid for five (5) hours.
 
Example #3

Employees called out who work one (1) hour and travel one (1) hour (round trip)
will be paid
for two (2) hours.
 
Example #4
Employees called out who work fifteen (15) minutes and travel one (1) hour
(round trip) will
be paid for two (2) hours.
 
Example #5

Employees called out who work into their regular shift shall be paid the
appropriate overtime
premium for at least two (2) hours, which includes travel time to work
only.  This does not
change the normal starting time for the purpose of extending the shift.
 
 
MULTIPLE CALL-OUTS: Employees called-out more than once in the twenty-four (24)
hour period from midnight one day to midnight the following day shall be paid at
least the two (2) hour minimum mentioned above for the first call. For
subsequent calls, employees shall be paid for a one (1) hour minimum with the
same travel time considerations mentioned above.

 
 


 
77

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 
 
 
 
For the purpose of this section, concurrent calls or successive calls without a
break in work time shall be considered as a single call.

 
TRAVEL TIME: Employees are entitled to travel time according to the following
chart:
 
Locations
Las Vegas Valley
Reid Gardner
Laughlin
Las Vegas Valley
.5 hour
1 hour
2 hours
Moapa Valley
1 hour
.5 hour
3 hours
Boulder City
.75 hour
1.5 hours
1.5 hours
St. George/Alamo
2 hours
1.5 hours
4 hours
Mesquite
1.5 hours
.75 hour
3.5 hours
Laughlin
2 hours
3 hours
0
Henderson
.75 hour
1.5 hours
1 hour

 
6.9
REQUIRED NOTICE FOR OVERTIME:

 
SCHEDULED OVERTIME: In scheduling overtime work, a minimum of fourteen (14)
hours notice is required, prior to the start of any overtime for a particular
day, and before leaving the work site on a regular work day. Without this
notice, such work will be considered as a call-out. It is understood that
overtime, when worked as an extension of a regular shift, does not require such
notification.

Example:
An employee assigned to a 7:00 am to 3:30 pm shift and held over for overtime
and is
notified to work the next day  (his/her day off) at 7:00 am. If notification is
given in the first two
(2) hours of held over overtime, this overtime is considered scheduled.
 
CANCELING OVERTIME: A minimum of twelve (12) hours notice is required on
canceling pre-scheduled overtime. When customer arrangements are involved, the
Company must provide twelve (12) hours notice prior to the employee's next
normal starting time. When such notice of cancellation of pre-scheduled overtime
work is not given in accordance with the above, employees involved will be paid
for two (2) hours at established overtime rates if they report and are retained
for work. When such notice of cancellation is not given in accordance with the
above, but employees are later notified of work cancellation, they will be paid
for two (2) hours at established overtime rates. If they report and are not
retained for work, they shall receive pay for two (2) hours at established
overtime rates
 
6.18
MUTUAL ASSISTANCE: The Company and the Union recognize the importance of
assisting communities whose citizens may be in severe distress due to outages
caused by wild fires, storms, etc.  In order to facilitate being able to send NV
Energy’s employees while not hindering the day-to-day operations of the
business; it is agreed that: 1) the Company will select those employees whose
qualifications will be most valuable in assisting the community that is
suffering due to outages/adverse conditions.  Selection of qualified employees
will be made according to the (i) “on call crew” at the time the assignment is
made, and (ii) the low equivalent overtime list at the time the assignment is
made; however, 2) any Employee in discipline for misconduct or whose assignment
would disrupt an ongoing NVE major project will not be eligible for assignment
under this Article.

 
Any employees selected by the Company to assist the suffering community must own
the requisite gear/clothing for giving assistance in the specific climate where
the outage has
 
 
 
 


 
78

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 
 
 
occurred.  Any employee without the proper gear must either turn down the
selection or be responsible for purchasing proper gear/clothing at the
employee’s own expense.
 
Any employees selected to assist a community in distress will work under and be
subject only to the NV Energy/IBEW Local 396 Collective Bargaining Agreement.
 
 
 


 
79

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 
 
 
 
T & D
ARTICLE NO. 16
Working Rules
 
 
16.1
SAFETY GEAR: Rubber gloves, hose, hoods and blankets may be used to make as safe
as possible any work performed on any equipment having conductors energized in
excess of 750 volts, in addition, hot line tools may be used where applicable.
The safety precautions taken by the crew are the direct responsibility of the
foreman in charge.  The Occupational Safety and Health Standards as contained in
sub-part "v" of the Occupational Safety and Health Act (OSHA) shall be
considered minimum standards for work performed on power transmission and
distribution equipment.

 
16.2
TWO MAN CREW: A two (2) man crew shall be made up of two (2) Journeymen Lineman
or one Journeyman Lineman and an Apprentice Lineman that is qualified to
complete the particular work assigned. In all cases the company will endeavor to
use two (2) Journeymen lineman, and designate one of them as the employee in
charge to direct all the work.

 
16.3
T&D ENERGIZED WORK: All lines energized at 4 kv, phase to phase, or above shall
be handled in accordance with 1910.269 subpart “R” of the Occupational Safety
and Health Act (OSHA). When working on energized lines / electrical apparatus
with live line tools, two (2) qualified and authorized employees shall be on the
pole to do the work. They shall be at all times under the observation of a
foreman who shall have no other duties at the time the work is being performed.
Foreman shall use their judgment in and be responsible for the proper placing of
their employees (ie, Foreman may delegate the observation duties to a qualified
Journeyman Lineman when necessary) As an exception to the rule, one (1) such
employee may be allowed to clean insulators in un-crowded conditions, do hot
meggering, make current and voltage test, connect or remove the hot taps from
the fuse holders to the line, provided the fuses are removed and adequate
clearance can be maintained or emergency repairs by troubleman to the extent
necessary to safeguard the general public. No employee shall be assigned to hot
work on two hundred thirty thousand (230kv) or on higher voltages unless that
employee has received training on such voltages.

 
16.5
FRAMING AND POLE CONSTRUCTION: All framing and erecting of poles or towers in
the field shall be done by the line crew. All framing in any pole yard shall be
done by a Journeyman lineman with the ratio of assisting apprentices and/or
groundmen no greater than that in the majority of line crews on the system.

 
16.8
TEMPORARY LEAD LINEMAN: In the temporary absence of a regular Lead Lineman, when
there is three (3) or more employees on a crew, one of those employees shall be
paid at the Lead Lineman’s rate of pay for all hours worked. The employee chosen
to be the lead will be responsible for all duties within the Lead Lineman job
description; however this language is not intended to conflict with (Article 7.3
Staffing Vacancies).


 
80

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 

EXHIBIT I
T & D
JOB CLASSIFICATION DESCRIPTIONS
 (Alphabetical)
 
 
APPRENTICE COMMUNICATIONS ELECTRICIAN (7024)

Assists the communications electrician while in training of Journeyman; installs
and maintains the sophisticated voice, data and video communications equipment
while working under the direct supervision of Journeyman Communications
Electrician. May be required to perform other activities as assigned.
 
APPRENTICE EQUIPMENT MECHANIC  7013)
Assists the equipment mechanic while undergoing training for the Journeyman
level. Does such work as tuning motors, adjusting valves and ignitions, cleaning
fuel systems and radiators’, adjusting clutches, brakes and carburetors, tests
compression of oil and fuel pressure.
 
APPRENTICE LINEMAN (7020)
Assists in all work performed by a lineman while engaged in learning lineman
work under the direct observation of a Journeyman lineman; climbs poles in the
installation of cross arms, guy wires, insulators, pins and wires, etc., splices
transformer leads and solders and tapes connections and may be required to
perform other duties as assigned.
 
APPRENTICE METERING ELECTRICIAN (7022)
Assists in all the work performed by the Meterman while undergoing training for
the Journeyman level; tests meters, programs meters, completes all appropriate
paperwork, sets all meters, wires panels, wires primary, secondary, substation,
generation, and transmission metering circuits all under the supervision of a
Journeyman Meterman, and may be required to perform other duties as assigned.
 
APPRENTICE SUBSTATION ELECTRICIAN (7021)
Assists the substation electrician while in training for Journeyman; assists the
Journeyman in his work in the construction, maintenance and operations of
substations and switchyards; cleans, makes tests and does minor repair of all
substation equipment, fixtures, wiring, and may be required to perform other
duties as assigned.
 
CIRCUIT INSPECTOR (6111)
Makes periodic, routine and emergency inspections and repairs of all electrical
distribution facilities, and property owned by the Company, including
rights-of-way, and overhead line and underground facilities; identifies system
encroachments, and deteriorating and defective equipment; and prepares related
reports necessary to perform required maintenance and repairs. May be required
to operate sonic, or other test equipment, perform incidental tasks, minor
repairs that can safely be completed by a Journeyman, and related work as
required. Must be thoroughly familiar with distribution construction standards
and practices, and be able to recognize system deficiencies on sight.
 
CLERK DISPATCHER (5144)
Responsible for Distribution Construction and Maintenance activities related to
analyzing construction and maintenance work orders to determine a plan of
optimum work method, crew size, equipment and man hours. Coordinates maintenance
projects for Transmission and Distribution. Schedules work processes for the
coordination, construction and maintenance of underground and overhead
distribution projects. Responsible for customer contact on all projects while
under construction and maintenance, Receives and logs all work orders. Prepares
related material requests and ensures that material is available and staged.
Makes arrangements to have holes dug and poles delivered before dispatching
crews to jobs. Dispatches crew and keeps log on their location in order to
dispatch them efficiently to their next job. Sets up scheduled outages when
required and conducts field check jobs. Prepares daily and monthly reports and
work orders and closes out all jobs. Answers radio and telephones and does
general office clerical work as required. Performs other related work for which
employee is capable and qualified to perform as assigned.
 
 


 
81

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 
 
 
CLERK DRIVER (6188)
Drives truck; operates power winch; maintains truck and equipment in orderly
manner; does field clerical work, such as maintaining records of materials used,
materials needed the following days, preparation of time cards and any other
records as directed by the foreman; works as a groundman if so required by the
foreman.
 
COMMUNICATIONS ELECTRICIAN I (6197)
With supervision and oversight be capable of diagnosing the causes of poor
performance or non-operation of radio or communication equipment. Performs
installation, field testing and maintenance of communications systems, telephone
switchboards and other terminal equipment, supervisory, microwave, multiplex,
radio, 950 MHz data radios, "T" carrier, fiber optic, hardware, and multiplex
tone equipment, scada/ems computer, rtu, and all associated hardware, fiber
optic cable splicing, remote signal and remote control equipment, load frequency
control and telemetering equipment, and any new technology related to Telecom
that the company decides to use. This position is not to be considered a
permanent position but is a training position for the Communication Electrician
II position. The Communication Electrician I shall qualify for the Communication
Electrician II position by demonstrating, on-the-job, that he or she has
acquired the necessary skills to qualify and then pass a written proficiency
exam.  Must have a valid FCC general class radiotelephone operator's license, or
valid NABER or NARTE certification.  May be required to perform any of the
duties assigned to the electrician classification.  If the employee has
successfully completed Company’s Communications apprenticeship program, this
position can be bypassed and the employee can move directly into the
Communication Electrician II classification.
 
COMMUNICATIONS ELECTRICIAN II (6108)
With almost no supervision and oversight be capable of working independently to
diagnoses the causes of poor performance or non-operation of radio or
communication equipment. Performs installation, field testing and maintenance of
communications systems, telephone switchboards and other terminal equipment,
supervisory, microwave, multiplex, radio, 950 MHz data radios, "T" carrier,
fiber optic, hardware, and multiplex tone equipment, scada/ems computer, rtu,
and all associated hardware, fiber optic cable splicing, remote signal and
remote control equipment, load frequency control and telemetering equipment, and
any new technology related to Telecom that the company decides to use. Must have
a valid FCC general class radiotelephone operator's license, or valid NABER or
NARTE certification. Must be a Journeyman communications electrician with at
least two years of experience in that classification or successfully completed
the Company’s Communication apprenticeship program. May be required to perform
any of the duties assigned to the Electrician classification.
 
COMMUNCIATIONS GROUNDMAN (6185)
Performs semi-skilled work functions and tasks when necessary, as assigned by
supervisor, communications lead, or Journeyman or apprentice supplied with
tools, materials, and supplies while assisting with specific jobs. Work
assignments will provide training to enhance job knowledge and skills for
progression in career path towards electrical apprenticeship. At no time,
however, shall a groundman be allowed to work on energized equipment or liens.
Responsible for keeping job sites clean and may be required to perform such
other duties as assigned.
 
COMPANY WIDE WELDER (6130)
Performs all types of high pressure, gas and electrical welding. Will have
fabrication skills (ie. gas, electric and mechanical cutting) Must be capable of
welding, brazing and/or soldering carbon, stainless, alloy steels, aluminum and
bronze. Will be required to work intermittently with T&D personnel, on, below
and above ground, if necessary. Will perform any and all tasks for which they
are properly trained and can competently and safely perform It is never the
intent for a welder to perform work that is traditionally done by Journeyman.
 
CREW CHIEF (7095)
Directs the work and activities of the Survey Crew in the performance of
measurements upon the land of features and fixtures of Company owned land and
land rights, construction layout and staking of improvements and facilities, and
other survey related activities in support of Company objectives.
 
 


 
82

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 
 
 
Maintains and operates all survey and survey related equipment. Reviews plans
for accuracy, performs research, calculations and other field checks to insure
correctness, maintains data collector files, and oversees survey crew to make
sure correct survey procedures and safety requirements are met. Possesses
fundamental knowledge of Land Survey principles and practices and actively
pursues performance excellence. The Crew Chief shall be responsible for the
survey crews activities in the performance of their duties. Performs such other
duties as may be assigned.
 
An employee who holds the position of Crew Chief will automatically progress to
the position of Surveyor (3178) once they obtain a Professional Land Surveyor’s
License and once they provide the Company with documentation of obtaining the
license.  Should the license expire or be revoked, the employee will return to
the classification and rate of pay of Crew Chief.  The Company may require a
Surveyor to provide documentation of a current Professional Land Surveyor’s
license on an annual basis.
 
DESIGN FACILITATOR (7097)
Reviews construction designs for accuracy and appropriate specifications and
standards. Assists design team in the training and development of constructible
designs. Researches field equipment and field conditions for compatibility to
design. Makes recommendations, decisions and/or changes that will effect the
workability, reliability, and safety of the installation and maintenance of
equipment. Employee can observe and verify proper installation of facilities in
accordance with company specification and standards. Has contact with company
employees, customers and company contractors. Must be skilled to perform all
types of work specific to the Journeyman Lineman classification. Employee will
perform any and all tasks for which they are trained and can competently and
safely perform. Performs related duties to help ensure job site and design
readiness prior to construction.
 
ELECTRICAL INSPECTOR (6112)
Responsible for inspecting electrical installations performed by Company and
contract personnel, Inspects electrical service requirements within residential
subdivisions and/or commercial developments. Will perform electrical inspections
and other duties beyond the main trench. Inspects installation and removal of
appropriate distribution system. Observes and verified the proper installation
of facilities in accordance with Company specifications and standards and
performs material audits. Has direct contact with customers and Company
contractors. Must be skilled to perform all types of work specific to the
Journeyman lineman classification. Employees will perform any and all tasks for
which they are properly trained and can competently and safely perform.
 
EQUIPMENT MECHANIC (6150)
Performs skilled mechanical work in the maintenance and repair of motor vehicles
of all types of motor vehicles, cranes, aerial devices and associated equipment;
inspects passenger cars, trucks, pickups and other transportation equipment to
determine needed repairs, makes such repairs as are possible in the Company
shop, diagnoses motor and other equipment troubles and recommends sending them
out or repairing them in-house. Maintains work and vehicle records as required
by the Company. Performs all other work as assigned.
 
EQUIPMENT OPERATOR   (6166)
Operates digger machine in boring of holes for poles and anchors; gives
directions for raising and setting of poles; raising of electrical equipment and
racks; make minor repairs and adjustment to digger machines; operates other
special equipment including jackhammer as required and drives truck or pickup in
performance of duties.
 
FIELD INSPECTOR (6110)
Inspects installation and removal of appropriate systems. Observes and instructs
in the proper installation of facilities in accordance with Company
specifications and standards and performs material audits. Has direct contact
with customers and Company contractors. Must be skilled to perform all types of
work specific to the appropriate trade. May be required to operate test
equipment, perform incidental tasks and minor repairs that can safely be
completed by a Journeyman, and may be required to perform other duties as
assigned.
 
 


 
83

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 
 
 
FLEET MAINTENANCE TECHNICIAN (6151)
Will perform all vehicle and equipment classes for preventative maintenance work
(to include PM’s-A,B & C). Will be required to maintain work, vehicle and
equipment PM records. Will be required to obtain ASE certifications in PM class.
Upon training, the Fleet Maintenance Technician will be required to check all
vehicle safety items, and advise the Lead of the condition of the vehicle or the
equipment. Will be required to transport all company vehicles to and from
locations to perform PM work, which requires a CDL license. Will be required to
perform any of the above tasks. May be required to assist with or perform work
in a lower classification and other related work for which the employee is
capable and qualified to perform as assigned.
 
FLEET UTILITY TECHNICIAN (6182)
Operates mobile tank truck for fueling fleet vehicles at various locations. Must
be able to obtain a CDL with haz-mat and tanker endorsements. Performs all types
of tire repairs including split rims. Changes all types of tires in-house and in
the field. Inspects vehicles for tire repairs of replacements. Operates tow
truck for pickup and delivery of disabled vehicles. Assists Equipment Mechanic
with preventative maintenance of all types of motor vehicles, cranes, aerial
devices and associated equipment. Maintains work and vehicle records as required
by the Company. Performs other work as assigned.
 
HIGH BOOM OPERATOR (6177)
Operates live booms with a reach of more than sixty (60) feet above ground
level; makes minor repairs and adjustments on boom and truck; responsible for
driving and maintaining truck and boom in safe and orderly manner. Maintains
records as required by the Company, works in lower classifications as assigned.
 
LEAD
In the absence of appropriate supervision and when directed, leads, assists, and
works with other departmental personnel to ensure the efficient operation of
related activities.  May be required to develop schedules, direct work
assignments, prepare job related reports, complete other administrative duties,
function in a Journeyman capacity, and perform other work as needed.  Employees
will perform any and all tasks for which they are properly trained and can
competently and safely perform.
 
LINE CLEARANCE INSPECTOR (6100)
Directs, assigns, and inspects all Company and contract tree trimming
maintenance activities. Assists other department personnel to ensure efficient
operation of related activities. May be required to develop schedules, direct
work assignments, dispatch crews, prepare job related reports, train
departmental personnel and perform tree-trimming activities. Has direct contact
with customers and promotes good public relations. May also be required to
perform Line Groundman responsibilities and other duties as assigned.
 
LINE GROUNDMAN (6136)
Assists a lineman in a crew in the laboring work involved in the setting up of
overhead transmission lines and overhead and underground distribution lines;
digs holes; clears rights-of-way; handles tools and materials; steadies poles as
they are raised by winch and tamps dirt around the pole to hold it in place:
passes work tools, equipment and material from ground to lineman on the poles;
may be required to drive a truck; may be permitted to climb. A groundman shall
be permitted to climb only in established training sites, which are not
energized and may be required to perform other duties as assigned.
 
LINE PATROLMAN (6180)
Patrols overhead transmission and distribution lines by truck or helicopter.
Will observe and report any damaged structures or equipment. Will re-fuse
capacitor banks and will fill out and give trouble reports to the supervisor.
Must be qualified to use specialized equipment for detecting radio and
television interference. May be required to tighten hardware on NV Energy
fixtures. Will be required to patrol and tong the static line on the 500kv line
semi-annually with another Journeyman. May have to perform light maintenance
such as replacing guy guards, switch handles and pull down guys. May be required
to switch in remote line locations and substations, and other duties as
assigned.
 
 


 
84

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 
 
 
LINE TROUBLEMAN (6113)
Installs services and single phase self-contained meters up to two hundred (200)
amps; replaces line and transformer fuses; changes transformer taps when
necessary; is skilled in all types of transformer hook ups; does line work to
restore customer service; provides limited service and assists customers in
emergencies; has direct contact with customers and tries to build good public
relations; makes out necessary reports on car/pole accidents and equipment
failures; operates OCB’s and ACB’s and other station equipment in restoring
outages and when necessary for line work; must take training period provided by
the Company to become qualified on substation and field switching and to operate
and check for minor troubles in all line and substation equipment; may work on
shift basis.
 
JOURNEYMAN LINEMAN (6123)
Constructs high voltage power transmission and distribution overhead &
underground lines; makes construction changes to existing lines; fittings and
equipment; repairs power lines; services lines and line equipment; sets poles;
installs cross arms, transformers, transformer racks, self contained single
phase meters of 200 amps or less, and services of various types and sizes.
 
JOURNEYMAN METERING ELECTRICIAN (6124)
Tests electrical and physical characteristics and accuracy of electricity
meters, instrument transformers, transducers, and other electrical devices in
the circuit for measuring, monitoring, and analysis of electricity. Performs all
tasks except meter reading on all instrument rated metering systems and on
self-contained meters over 200 Amps or over 250 volts. Performs all initial
installations of three (3) phase meters of any voltage. Assists in tie-line,
station, and generation meter testing, installation, repairs, modifications, and
verification.  Installs, maintains, and performs basic troubleshooting for
communication interface with customer load management equipment; Installs,
maintains, and removes portable equipment for measuring, monitoring, and
analysis of electricity. Utilizes computer to upload/download data and
company-developed equipment programs and to enter equipment parameters. Prepares
written reports on field and shop activity as necessary. Equipment selection,
metering system design, and equipment program development are not within the
exclusive scope of this classification.
 
MAINTENANCE TECHNICIAN (7094)
Performs a variety of skilled work including operating equipment, insulating,
painting, lubricating and carpentry.  Will be required to perform any of the
above tasks if necessary.  May be required to assist or perform work in any
lower classification. Employees will perform any and all tasks for which they
are properly trained and can competently and safely perform.
 
MAINTENANCE UTILITY TECHNICIAN (7092)
Does unskilled work as necessary; keeps Journeyman or apprentice supplied with
tools, materials, and supplies while assisting with a specific job; cleans
working area and equipment.  Operates other special equipment including
jackhammer as required and drives truck or pickup in performance of duties.  A
maintenance utility technician shall not displace an apprentice or a Journeyman
or generation technician. Employees will perform any and all tasks for which
they are properly trained and can competently and safely perform.
 
MAPPING TECHNICIAN I (3103)
This entry-level position performs work under the close guidance and direction
of a Mapping Technician II, Senior Mapping Technician, or the Supervisor.  This
position checks and updates both CAD maps and database attribute files with Work
Order/Project designs that range in complexity from simple to moderately
complex.  The position checks Work Order/Project designs for accuracy,
completeness, and adherence to mapping standards and notifies a designated
Mapping Technician II, Senior Mapping Technician, or the Supervisor of any
inconsistencies or discrepancies discovered in the designs.  This position
updates the network model and landbase data with corrections provided from a
designated Mapping Technician II, a Senior Mapping Technician, or the
Supervisor.  The position transfers project design landbase information to the
CAD maps and database attribute files when necessary.  This position maintains
the customer-to-transformer link within the mapping system.  This position will
learn the operation of the mapping software as well as how the mapping software
interacts with AutoCAD.  
 
 


 
85

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 
 
 
Performs other related work for which the employee is capable and qualified to
safely perform as assigned.
 
MAPPING TECHNICIAN II (3104)
This position performs work under the limited guidance of a Mapping Technician
II, Senior Mapping Technician, or the Supervisor.  This position checks and
updates both CAD maps and database attribute files with Work Order/Project
designs that range in complexity from simple to highly complex.  The position
checks Work Order/Project designs for accuracy, completeness and adherence to
mapping standards, and notifies a designated Mapping Technician II, Senior
Mapping Technician, or the Supervisor of any significant inconsistencies or
discrepancies discovered in the designs.  This position will attempt to clarify
or resolve problems with the designs by contacting the appropriate people
responsible for the Work Order/Project.  This position updates the network model
and landbase data with corrections provided from a designated Mapping Technician
II, Senior Mapping Technician, or the Supervisor.  The position transfers
project design landbase information to the CAD maps and database attribute files
when necessary.  The position will correct any corrupted CAD maps including
landbase files and connectivity maps when found.  The position maintains the
customer-to-transformer link within the mapping system.  The position
coordinates with other departments to ensure that project design and as-built
information is provided to the department in accordance with the required
mapping standards.  This position will update the Distribution Operations
wallboard information when necessary.  This position fully understands the
interaction of the mapping software and AutoCAD and will generate solutions to
problems that are encountered with this interaction.  This position prepares
mapping software problem logs.  The position may provide training and
development to all department technicians.  The position may review the work of
the Mapping Technician I & II positions.  Performs other related work for which
the employee is capable and qualified to safely perform as assigned.
 
SENIOR MAPPING TECHNICIAN (3105)
This position performs work independently or under the limited direction of the
Supervisor.  This position reviews completed work within the department for
accuracy, completeness, and adherence to established procedures and standards,
reporting results to the supervisor.  The position independently checks and
updates CAD maps, database attribute files, the network model, including
landbase updates, and reviews Mapping Technician I & II updates to the CAD maps
and database attribute files.  This position checks Work Order/Project designs
for accuracy, connectivity, completeness, and adherence to mapping
standards.  This position creates and maintains all mapping standards and
documentation.  This position reviews landbase changes and determines the impact
to the mapping database, and provides guidance to the Mapping Technician I & II
positions to accomplish the updates of the landbase information.  This position
maintains the customer-to-transformer link and reconciles the automated
assignment system when errors occur.  The position coordinates efforts with
other departments to ensure that project design and as-built information is
provided to the department in accordance with the required mapping
standards.  This position prepares mapping software change requests and problem
logs, proposes workaround solutions, and verifies and coordinates final problem
resolution.  The position develops, prepares, and conducts training to the
Mapping Technician I & II positions.  This position supports all the department
needs related to the mapping software and AutoCAD software with regard to the
software menus, macros, and scripts.  The position resolves any problems related
to the department systems and the mapping process or data updates.  This
position is expected to understand and perform all duties of a Mapping
Technician I or II, if necessary.   Performs other related work for which the
employee is capable and qualified to safely perform as assigned.
 
MASTER LINE CLEARANCE INSPECTOR (6199)
Directs, assigns and inspects all company and contract tree trimming maintenance
activities. Assists other department personnel to ensure efficient operation of
related activities. May be required to develop schedules, direct work
assignments, dispatch crews, prepare job related reports, train departmental
personnel and perform tree trimming activities. They will be required to get and
maintain an ISA Certified Arborist license. Has direct contact with customers
and promotes good public relations, and may be required to perform other duties
for which are properly trained and competently and safely perform. Employees who
obtain an ISA Certified Arborist license will be paid an amount equal to five
(5) percent more than a line clearance inspector. The Company will pay any cost
for getting and maintaining the ISA Certified Arborist license.
 
 


 
86

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 
 
 
MATERIAL SPECIALIST I (6158)
Performs manual and clerical duties in connection with receiving, storing and
issuing supplies, tools, and equipment; unloads and unpacks incoming materials;
places, shelves and racks stock of machine, hand and construction tools;
measures, counts, cuts, crates, marks and stencils materials, supplies, tools
and equipment; keeps the premises clean; drives a car or pickup in local
purchases of materials and equipment.  Operates special pole yard crane to
receive, load and unload poles, large transformers and cable reels, switches and
other heavy equipment, and determines location and reordering of
same.  Supervises the orderly accumulation and removal of scrap materials in the
pole yard.
 
MATERIAL SPECIALIST II (6186)
Performs manual and clerical duties in connection with receiving, storing and
issuing supplies, tools, and equipment; unloads and unpacks incoming materials;
places, shelves and racks stock of machine, hand and construction tools;
measures, counts, cuts, crates, marks and stencils materials, supplies, tools
and equipment; keeps the premises clean; operate vehicles as required to execute
assigned tasks (including deliveries, purchases, etc). All Material Specialists
II must have and maintain a Class A Commercial Drivers’ License (CDL) in the
State of Nevada. The Company will responsible for the cost of any physical and
license renewal fees. Operates special pole yard cranes to receive, load and
unload poles, large transformer and cable reels, switches and other heavy
equipment, and determines location and reordering of same. Supervises the
orderly accumulation, and removal of scrap materials in the pole yard. This
position will be paid an amount equal to fifty cents more than the Material
Specialist I classification.
 
Failure to maintain a Class A, CDL in the State of Nevada will result in
demotion to the Material Specialist I and reduction in the rate of pay to the
Material Specialist I rate.
 
Om the initial filling of this classification, all current Material Specialist I
will be offered the opportunity to advance to the Material Specialist II
classification. After 1/1/09, any openings the Company chooses to fill in the
Material Specialist II classification will be posted and will be filled through
the bidding process.
 
MATERIAL UTILITY TECHNICIAN  (7093)
Performs unskilled and semi-skilled labor as necessary.  Keeps warehouse and
outside areas clean.  May operate forklift for loading and unloading of
materials for deliveries.  Drives warehouse vehicles for material deliveries and
local purchases of material and equipment.  Two hours minimum upgrade if
material is to be purchased during town run.  Must be able to obtain a CDL
within 90 days of hire date.  May assist Material Specialist in putting away
material and loading material for crews.  The ratio should not exceed 1 Material
Utility Technician for 7 Material Specialists (1:7).  A Material Utility
Technician shall not displace a Material Specialist.
 
MECHANIC SPECIALIST (3146)
Maintains all types of construction and transportation equipment and
accessories. Diagnoses mechanical, hydraulic and electrical problems, makes and
recommends repairs. Designs equipment modifications, constructs and installs
parts and similar apparatus, including booms and winches, to accommodate the
required changes. Performs pressure and structural welding, operates metal
lathes, and other precision machinery, and does other related mechanical work as
required.
 
METER SHOP DISPATCHER (5181)
Responsible for coordinating and scheduling all Meter Shop field activities;
analyzing Customer Service Orders to determine a plan of optimum workload, crew
size and man hours; coordinating work with service, maintenance and trouble
crews as well as scheduling special meter tests and the installation of special
metering devices. Dispatches crews as necessary, answers radio and telephones
and does general office clerical work as required. Responsible for ordering
Meter Shop related materials. Also, responsible for maintaining effective work
relationships by communicating effectively and professionally with both internal
and external customers.
 
 


 
87

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 
 
 
METER TESTER (7085)
Inspects, tests, calibrates and repairs single-phase electric meters. Checks and
regulates meter registration against standards at various load and power
factors. Makes written reports of meter testing results. Performs other related
work, including unskilled work in other Meter Services areas, for which the
employee is capable and qualified to safely perform as assigned. Employees
selected as a Meter Tester must have completed the Basic Math Class as a
pre-qualification.
 
 
METERING UTILITY TECHNICIAN (6196)
Does unskilled work as necessary; keeps Journeyman, testers, and apprentices
supplied with tools, materials, and supplies while assisting with a specific
job; cleans working area and equipment including meter glass. Works with
warehouse to assign meters to field workers. Operates other special equipment as
required and drives truck or pickup in performance of duties. A metering utility
technician shall not displace a tester, apprentice, or Journeyman. Performs
other related work, including unskilled work in other meter services areas, for
which the employee is capable and qualified to safely perform as assigned.
 
MULTI-TRADE TECHNICIAN I (7098)
Performs unskilled work as assigned.  Cleans work area and equipment.  Operates
basic hand tools as required and drives truck or pickup in performance of
duties.  Supplies tools and materials as needed and assists Multi-Trade
Technician II and III.  Employees will perform any and all tasks for which they
are properly trained and can competently and safely perform.
 
MULTI-TRADE TECHNICIAN II (7099)
Requires general knowledge of building maintenance work including operating
equipment, building management systems, painting, electrical, air conditioning,
plumbing or carpentry.  Requires understanding of fire alarm systems, fire
sprinkler systems and other fire suppression systems.  May be required to assist
work in a lower classification.  Employees will perform any and all tasks for
which they are properly trained and can competently and safely perform.
 
MULTI-TRADE TECHNICIAN III (7100)
Supervises work and operations being performed.  Inspects, organizes, directs
and coordinates work being performed by other skilled tradesmen.  Functions in a
Multi-Trade Technician II capacity when necessary.  Employees will perform any
and all tasks for which they are properly trained and can competently and safely
perform.
 
PARTS SPECIALIST I, UTILITY FLEET (6157)
An employee who is familiar with automotive parts and supplies for a complex
utility fleet and is qualified to perform, without direct supervision, and
subordinate to the Supervisor in charge, duties relating to and, including
inventory and stocking levels, purchase card functions, and the performance of
duties relating to the ordering, receiving, shipping, handling, taking
inventory, storing and disbursing of Fleet automotive and equipment related
materials and supplies. Must operate Fleet/Corporate computer system to handle
all aspects of shop repair orders relating to issuing and receiving parts,
ordering and invoicing system including fuel, commercial work, labor and work
order processing. Provides input to management regarding vendor selection,
evaluation and performance. The employee shall become familiar with the
departments accounting and data processing procedures and other applicable
rules. May be required to update and operate data entry system for parts
inventory control. Must be able to lift 50 lbs., shall be required to operate
company vehicles within the scope of forgoing duties. May be required to provide
general direction to any classification assigned to the Parts Specialist in
performing the work herein defined. May be required to assist with or perform
work in a lower classification and other related work for which the employee is
capable and qualified to perform as assigned. Must possess good communication
skills, both oral and written, and general knowledge of Fleet terminology, and
practices.
 
 


 
88

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 
 
 
 
PARTS SPECIALIST II, UTILITY FLEET (6156)
An employee who is familiar with automotive parts and supplies for a complex
utility fleet and is qualified to perform, without direct supervision, and
subordinate to the Supervisor in charge, duties relating to and, including
inventory and stocking levels, purchase card functions, and the performance of
duties relating to the ordering, receiving, shipping, handling, taking
inventory, storing and disbursing of Fleet automotive and equipment related
materials and supplies. Must operate Fleet/Corporate computer system to handle
all aspects of shop repair orders relating to issuing and receiving parts,
ordering and invoicing system including fuel, commercial work, labor and work
order processing. Provides input to management regarding vendor selection,
evaluation and performance. The employee shall become familiar with the
departments accounting and data processing procedures and other applicable
rules. May be required to update and operate data entry system for parts
inventory control. Must be able to lift 50 lbs., shall be required to operate
company vehicles within the scope of forgoing duties. Will be required within 30
days after being awarded the position to obtain and maintain a Class A
commercial driver’s license in the State of Nevada, The Company will be
responsible for the cost of any physical and license renewal fees.
Classification will receive 50 cents over the wage rate of the Parts Specialist
I, Fleet classification. May be required to provide general direction to any
classification assigned to the Parts Specialist in performing the work herein
defined. May be required to assist with or perform work in a lower
classification and other related work for which the employee is capable and
qualified to perform as assigned. Must possess good communication skills, both
oral and written, and general knowledge of Fleet terminology, and practices.
 
*The 50 cent increase for the Part Specialist II classification over the
Specialist I is to compensate for the Class A CDL requirement.
 
RELAY ELECTRICIAN I (6198)
With supervision and oversight regularly and customarily inspects, tests,
adjusts, calibrates, repairs, and installs all types of system protection and
control equipment.  Performs the work required for the installation,
maintenance, repair, and adjustment of automatic controls and equipment
protection devices concerned with the operation of generating equipment as it
affects the system, power transformers, transmission systems, distribution
systems, and customer facilities.  With supervision the Relay Electrician I is
responsible for certification of all related wiring, operational checks, and
taking and evaluating in-service test data.  Must be a Journeyman substation
electrician with two years of experience as a Journeyman, be a qualified Nevada
Power Company substation switchman, have formal training in mathematics
progressing through trigonometry and be knowledgeable in electrical and
electronic theory, including but not limited to microprocessors, polyphase
circuits, and diagrams.  Upon occasion or in an emergency the Relay Electrician
I may be required to perform such other duties as assigned.  This position is
not to be considered a permanent position but is a training position for the
Relay Electrician II position.  The Relay Electrician I shall qualify for the
Relay Electrician II position by demonstrating, on-the-job, that he or she has
acquired the necessary skills to qualify and then pass a written proficiency
exam.
 
RELAY ELECTRICIAN II (6107)
With almost no supervision and oversight be capable of working independently to
regularly and customarily inspects, tests, adjusts, calibrates, repairs and
installs all types of system protection and control equipment. Also performs the
work required for the installation, maintenance, repair, and adjustment of
automatic controls and equipment protection devices concerned with the operation
of generating equipment as it affects the system, power transformers,
transmission systems, distribution systems, and customer facilities.
Download, verify, and troubleshoot logic programming and logic systems on
microprocessor relays, and specialized substation computing systems.
Is responsible for certification of all related wiring, operational checks, and
taking and evaluating in service test data. Must be a Journeyman substation
electrician, with two years of experience as a Journeyman, be a qualified Nevada
Power Company substation switchman, have formal training in mathematics
progressing through trigonometry and be knowledgeable in electrical and
electronic theory, including but not limited to microprocessors, polyphase
circuits and diagrams; upon occasion or in an emergency, may be required to
perform such other duties as assigned.
 
 


 
89

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 
 
 
RELIEF LINE TROUBLEMAN (6187)
Performs the duties of a Line Troubleman as described in this Exhibit I. The
relief Line Troubleman shall be assigned to any shift other than the usual
schedule for purposes of providing relief coverage for an absent Line
Troubleman.
 
SUB LEAD LINEMAN
In the absence of appropriate supervision and when directed, leads, assists, and
works with other departmental personnel to ensure efficient operation of related
activities. May be required to develop schedules, direct work assignments,
prepare job related reports, complete other administrative duties, function in a
journeyman lineman capacity, and perform other work as needed. The Sub Lead
Lineman classification will be paid an amount equal to 5% greater than a
Journeyman Lineman. This classification is not intended to replace the lead
classification; this Sub Lead Lineman classification is for two man crews when
such crews are performing, meter sets, DCA work, standbys, service work, fault
location and any and all tasks for which they are properly trained and can
competently and safely perform.
 
The Sub Lead Lineman will be appointed and chosen by the Company in its
discretion.
 
SUBSTATION ELECTRICIAN (6122)
Performs a variety of skilled electrical and mechanical work in the
construction, maintenance and operations of substations and switchyards. Must be
qualified to install, erect, maintain, switch, test and repair all substation
equipment including, but not limited to, transformers, regulators, circuit
breakers, switchgear, switchboard bus and cable work. Must be able to lay out,
assemble, install, test and maintain fixtures and wiring. Upon occasion or in an
emergency, may be required to perform such other work duties as assigned.
 
SUBSTATION GROUNDMAN (6189)
Performs semi-skilled work functions and tasks as assigned by supervisor,
Substation Lead, Journeyman or apprentice, supplies tools and materials while
assisting with specific jobs; Works under the supervision of Substation Lead or
Journeyman. Work assignments will provide training to enhance job knowledge and
skills for progression in career path towards electrical apprenticeship. At no
time, shall a groundman be allowed to work on energized equipment or lines.
Responsible for keeping job sites clean and may be required to perform such
other duties as assigned.
 
SUBSTATION INSPECTOR (6121)
Conducts inspections of Substations and Substation Equipment. Must be a
Journeyman substation electrician. Must be able to work alone and be responsible
for scheduling their own work to meet departmental schedules; Responsible for
scheduling and performing preventative maintenance on substation battery
systems. Performs switching in substations required for dispatch to clear line
and equipment for other entities and load relief. Responsible for providing
monthly and bi-monthly load reads into the load database. May also be asked to
perform some minor maintenance work on substation equipment and other duties as
assigned that they are trained and qualified to perform.
 
SURVEY INSTRUMENT TECHNICIAN (6190)
Assists the Surveyor/Crew Chief in the performance of survey and survey related
activities. Must possess a working knowledge of the theories and principles of
geometry. Must be able to operate and maintain all survey and survey related
equipment and is responsible for the accuracy of all measurements. Is familiar
with construction layout and staking and possesses the physical ability to
perform such duties in various terrain and weather conditions. Must possess
basic knowledge of Land Survey principles and practices and actively pursues
performance excellence. Must be able to read and understand
construction/engineering plans and keep accurate, legible field notes. Performs
research and calculations in support of the Survey/Crew Chief. Is responsible
for basic maintenance, cleaning and stocking of work truck and other vehicles
used in the performance of the survey crew’s duties. In the absence of the
Surveyor/Crew Chief, must be able to act as Crew Chief. Performs such other
duties as may be assigned.
 
 


 
90

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 
 
 
SURVEYOR (3178)
Directs the work and activities of the Survey Crew in the performance of
measurements upon the land of features and fixtures of Company owned land and
land rights, construction layout and staking of improvements and facilities, and
other survey related activities in support of Company objectives. Maintains and
operates all survey and survey related equipment. Checks plans for accuracy,
performs research, calculations and other field checks to insure correctness,
maintains data collector files and oversees survey crew to make sure correct
survey procedures and safety requirements are met. Possesses fundamental
knowledge of Land Survey principles and practices and actively pursues
performance excellence. The Surveyor shall be responsible for the survey crews
activities in the performance of their duties. Must possess a valid
Professional Land Surveyors license. Should the license expire or be revoked,
the employee will return to the classification and rate of pay of Crew
Chief.  The Company may require a Surveyor to provide documentation of a current
Professional Land Surveyor’s license on an annual basis.  Performs such other
duties as may be assigned.
 
TOOL COMPLIANCE TECHNICIAN (6184)
Administers the live line tool testing and maintenance program per 29 CFR
1910.269 Company wide, the high and low voltage rubber glove testing program per
29 CFR 1910.269 Company wide, the atmospheric test instruments program per 29
CFR 1910.269 and the tool inventory program and protective ground testing
program.  Performs live line tool testing and maintenance and administers
records.  Administers high and low voltage rubber protective equipment testing
and record maintenance. Maintains tool inventory and administers control
procedures and activities.  Calibrates atmospheric test instruments.  Shall be
responsible for protective ground testing/maintenance. May perform the duties of
Tool Repairer, as needed.
 
TOOL REPAIRER (6183)
Receives, stores, issues and maintains records for tools and similar items used
in connection with the construction, maintenance and repair of the Company’s
transmission and distribution systems, including vehicles, metering and
communication maintenance and related services. Does minor repair work on hot
sticks, hoists, pumps, drills and other tools associated with T&D operations.
Refuels Company vehicles, makes and repairs hot jumpers, hand lines, rope blocks
and cable slings, etc. May work as a groundman or a clerk driver if required.
 
TRAINER-LINES (6105) / TRAINER-SUBSTATION (6104)
Responsible for administration development, administration and evaluation of
apprenticeship program for Journeyman classification in accordance with Company
guidelines and industry standards. Provides classroom instruction and field
training for qualified groundman, apprentice, and Journeyman classifications.
Will be responsible for apprentice testing and evaluation, maintenance of all
apprentice and Journeyman training records. Provides reports and recommendations
to the apprentice committee. Conducts assessments and evaluations for program
effectiveness and performance. Performs other related duties as required and may
be required to work in classification as needed.
 
UNDERGROUND INSPECTOR (6172)
Will be responsible for inspecting the installation of conduits, main trenches
and all system improvement projects. Inspects underground sub-structures all in
accordance with Company specifications and standards. Will perform survey work
in determining alignment locations for right-of-way acquisition as required by
various departments. Will assist the Electrical Inspector in all aspects of the
job. Employees will perform any and all tasks for which they are properly
trained and can competently and safely perform.
 
UNDERGROUND LINE LOCATOR (6173)
Shall be responsible for all aspects of line location including maintaining and
understanding equipment necessary to complete all line locates. Shall be
responsible for accuracy, reading and understanding all engineering blueprints,
keeping accurate office and field notes, coordinating between contractors and
customers, research records for needed information to perform all duties in line
locates.  May report to different locations and may perform other duties.
 
 


 
91

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 
 
 
UTILITY DESIGN COORDINATOR I (3107)
This entry-level position completes design work of a straightforward and
standardized nature and identifies project specific customer needs and
expectations for electric utility improvements. Responsible for the preparation
of new improvement designs, work orders and cost estimates for new business
construction. This position may be the central point of contact for external
customers, developers, contractors, engineering firms, local agencies, utilities
and governmental entities. Designs and/or coordinates entry-level to more
complex electric utility improvements. Focuses on the identification of customer
needs regarding project specific electric utility design requirements,
standards, policies and establishes project specific business relationships and
guides the customer through the New Business process. Focuses on ensuring
service commitments are delivered and will create, negotiate and administer
financial and contractual agreements with the external customer. This position
may perform independently or under the general direction of a Utility Design
Coordinator II or Senior Project Coordinator.  Provides high level of customer
service to internal and external customers. May complete field checks of
customer service orders for meter sets on new electric utility
improvements.  Responsible for verification of voltage, amperage and panel size
for various types of meter sets, and ensures that a final inspection from the
appropriate government entity has been issued, the panel is energized and that
identification is clearly posted on the panel and building. Required to operate
a vehicle for the Company.  Responsible for design quality assurance and
ensuring a quality product for internal and external customers. Performs other
related work, including underground line location, for which the employee is
capable and qualified to safely perform as assigned
 
UTILITY DESIGN COORDINATOR II (3108)
This position performs complete design work of a straightforward and
standardized nature and identifies project specific customer needs and
expectations for electric utility improvements. Responsible for the preparation
of new improvement designs, work orders and cost estimates for new business
construction. May provide training, development and mentoring to the Utility
Design Coordinator I. This position may be the central point of contact for
external customers, developers, contractors, engineering firms, local agencies,
utilities and governmental entities. Designs and/or coordinates entry-level to
very complex, electric utility improvements. Focuses on the identification of
customer needs regarding project specific electric utility design requirements,
standards and policies. Establishes project specific business relationships and
guides the customer through the New Business process. Also expected to
understand and be capable of performing all duties of a Utility Design
Coordinator I. Focuses on ensuring service commitments are delivered and will
create, negotiate and administer the financial and contractual agreements with
the external customer, including government entities. This position may perform
under the direction of a Senior Project Coordinator. Required to operate a
vehicle for the Company. Responsible for design quality assurance and ensuring a
quality product for internal and external customers. Performs other related work
for which the employee is capable and qualified to safely perform as assigned.
 
SENIOR PROJECT COORDINATOR (3109)
This position identifies project specific customer needs and expectations for
new electric utility business development. This position is the central point of
contact for external customers, developers, contractors, engineering firms,
local agencies, utilities and governmental entities. Focuses on the
identification of customer needs regarding project specific electric utility
design requirements. Establishes project specific business relationships and
guides the customer through the New Business process. Focuses on ensuring
service commitments are delivered and will create, negotiate and administer the
financial and contractual agreements with the external customer, including
government entities. Coordinates moderately complex, to very complex, new
electric utility improvements. Responsible for the preparation of  electric
utility improvement designs, work orders, cost estimates and contract
administration pertaining to budget jobs for new construction or system
improvements, public works, road improvements and government projects. Expected
to understand and perform all duties of a Utility Design Coordinator I or II.
Provides coaching, direction and mentoring to the Utility Design Coordinator I &
II. Required to operate a vehicle for the Company. Responsible for design
quality assurance and ensuring a quality product for internal and external
customers. Performs other related work, including maintaining a close working
relationship with internal partners to facilitate continuous improvement
opportunities and attainment of cost per customer goals, for which the employee
is capable and qualified to safely perform as assigned.
 
 


 
92

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 
 
 
TRANSMISSION & DISTRIBUTION - WAGES
Job Code
Job Title
Step
09/01/2011 1.5%
1st Pay Period After 02/01/2012 1.0%
 
3102
Rodman Chainman
1
23.32
23.55
   
2nd Six Months
2
25.51
25.77
   
3rd Six Months
3
25.72
25.98
   
4th Six Months
4
27.02
27.29
   
5th Six Months
5
28.40
28.68
             
3103
Tech I, Mapping
1
22.10
22.32
   
2nd Six Months
2
22.65
22.88
   
3rd Six Months
3
23.19
23.42
   
4th Six Months
4
23.78
24.02
   
5th Six Months
5
24.37
24.61
   
6th Six Months
6
24.99
25.24
   
7th Six Months
7
25.60
25.86
             
3104
Tech II, Mapping
1
25.99
26.25
   
2nd Six Months
2
26.53
26.80
   
3rd Six Months
3
27.04
27.31
   
4th Six Months
4
27.59
27.87
   
5th Six Months
5
28.15
28.43
   
6th Six Months
6
28.69
28.98
   
7th Six Months
7
29.27
29.56
   
8th Six Months
8
29.89
30.19
             
3105
Tech Sr, Mapping
1
30.09
30.39
   
2nd Six Months
2
30.64
30.95
   
3rd Six Months
3
31.40
31.71
   
4th Six Months
4
32.19
32.51
   
5th Six Months
5
32.96
33.29
   
6th Six Months
6
33.78
34.12
   
7th Six Months
7
34.60
34.95
             
3107
UDC I
1
23.40
23.63
   
2nd Six Months
2
24.10
24.34
   
3rd Six Months
3
24.81
25.06
   
4th Six Months
4
25.58
25.84
   
5th Six Months
5
26.33
26.59
   
6th Six Months
6
27.11
27.38
   
7th Six Months
7
27.93
28.21
 

 
 


 
93

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 
 
 
 

 
TRANSMISSION & DISTRIBUTION - WAGES
 
Job Code
Job Title  
Step
 
09/01/2011 1.5%
 
1st Pay Period After 02/01/2012 1.0%
   
8th Six Months
8
28.79
29.08
 

 

           
3108
UDC II
1
30.94
31.25
   
2nd Six Months
2
31.87
32.19
   
3rd Six Months
3
32.84
33.17
   
4th Six Months
4
33.81
34.15
             
3109
Coordinator Senior, Projects
1
36.39
36.75
   
2nd Six Months
2
37.47
37.84
   
3rd Six Months
3
38.79
39.18
   
4th Six Months
4
40.15
40.55
   
5th Six Months
5
41.56
41.98
             
3146
Mechanical Specialist
1
40.09
40.49
             
3178
Surveyor
1
40.60
41.01
             
5144
Clerk Dispatcher
1
35.10
35.45
             
5145
Mat Spec/LG/FSR
1
30.25
30.55
   
2nd Six Months
2
31.38
31.69
   
3rd Six Months
3
32.67
33.00
             
5181
Meter Shop Dispatcher
1
29.61
29.91
             
6054
Lead Comm Electrician
1
45.69
46.15
             
6055
Lead Relay Electrician
1
46.66
47.13
             
6056
Lead Substation Electrician
1
44.45
44.89
             
6057
Lead Lineman
1
44.89
45.34
             
6058
Lead Metering Electrician
1
44.45
44.89
             
6062
Lead Underground Inspector
1
38.01
38.39
             
6080
Lead Fleet Services Mechanic
1
43.56
44.00
 

 
 


 
94

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 
 
 
 

 
TRANSMISSION & DISTRIBUTION - WAGES
 
Job Code
Job Title  
Step
 
09/01/2011 1.5%
 
1st Pay Period After 02/01/2012 1.0%
 

 

           
6086
Lead Material Specialist T&D
1
35.94
36.30
             
6089
Lead Surveyor
1
44.67
45.12
             
6100
Line Clearance Inspector
1
27.44
27.71
             
6104
Trainer Substation
1
44.45
44.89
             
6105
Trainer Lines
1
44.89
45.34
             
6107
Relay Electrician II
1
42.43
42.85
             
6108
Comm Electrician II
1
42.43
42.85
             
6110
Field Inspector
1
41.63
42.05
             
6111
Circuit Inspector
1
36.35
36.71
             
6112
Electrical Inspector
1
42.83
43.26
             
6113
Line Troubleman
1
42.84
43.27
             
6121
Substation Inspector
1
42.43
42.85
             
6122
Substation Electrician
1
40.41
40.81
             
6123
Journeyman Lineman
1
40.80
41.21
             
6124
Journeyman Metering Electrician
1
40.41
40.81
             
6130
Welder,Company Wide
1
40.41
40.81
             
6136
Lines Groundman
1
21.86
22.08
   
2nd Six Months
2
22.60
22.83
   
3rd Six Months
3
23.32
23.55
   
4th Six Months
4
24.22
24.46
   
5th Six Months
5
25.15
25.40
 

 
 


 
95

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 
 
 
 

 
TRANSMISSION & DISTRIBUTION - WAGES
 
Job Code
Job Title  
Step
 
09/01/2011 1.5%
 
1st Pay Period After 02/01/2012 1.0%
 

 
6th Six Months
6
26.12
26.38
   
7th Six Months
7
27.02
27.29
             
6150
Equipment Mechanic
1
39.60
40.00
             
6151
Fleet Maintenance Technician
1
28.47
28.75
   
2nd Six Months
2
29.32
29.61
   
3rd Six Months
3
30.20
30.50
   
4th Six Months
4
31.08
31.39
   
5th Six Months
5
31.89
32.21
             
6158
Material Specialist I T&D
1
30.25
30.55
   
2nd Six Months
2
31.38
31.69
   
3rd Six Months
3
31.67
33.00
             
6159
Warehouse Utility Tech T&D
1
22.42
22.64
   
2nd Six Months
2
23.30
23.53
   
3rd Six Months
3
24.14
24.38
             
6166
Equipment Operator
1
36.08
36.44
             
6172
Underground Inspector
1
30.02
30.32
   
2nd Six Months
2
31.25
31.56
   
3rd Six Months
3
32.31
32.63
   
4th Six Months
4
33.45
33.78
   
5th Six Months
5
34.56
34.91
             
6173
Underground Line Locator
1
22.06
22.28
   
2nd Six Months
2
23.15
23.38
   
3rd Six Months
3
24.34
24.58
   
4th Six Months
4
25.56
25.82
             
6177
High Boom Operator
1
34.56
34.91
             
6180
Line Patrolman
1
41.63
42.05
             
6182
Fleet Utility Tech
1
25.01
25.26
   
2nd Six Months
2
25.89
26.15
 

 
 


 
96

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 
 
 
 

 
TRANSMISSION & DISTRIBUTION - WAGES
 
Job Code
Job Title  
Step
 
09/01/2011 1.5%
 
1st Pay Period After 02/01/2012 1.0%
 

 
3rd Six Months
3
26.71
26.98
   
4th Six Months
4
27.60
27.88
             
6183
Tool Repairer
1
33.62
33.96
             
6184
Technician, Tool Compliance
1
35.31
35.66
             
6185
Comm Groundman
1
21.86
22.08
   
2nd Six Months
2
22.60
22.83
   
3rd Six Months
3
23.32
23.55
   
4th Six Months
4
24.22
24.46
   
5th Six Months
5
25.15
25.40
   
6th Six Months
6
26.12
26.38
   
7th Six Months
7
27.02
27.29
             
6156
Parts Specialist II, Utility Fleet
1
30.75
31.06
   
2nd six months
2
31.66
31.98
   
3rd six months
3
32.59
32.92
   
4th six months
4
33.54
33.88
   
5th six months
5
34.55
34.38
             
6157
Parts Specialist I, Utility Fleet
1
30.25
30.55
   
2nd six months
2
31.15
31.46
   
3rd six months
3
32.08
32.40
   
4th six months
4
33.04
33.37
   
5th six months
5
34.04
34.38
             
6158
Material Specialist II T&D
1
     33.18
    33.51
             
6187
Relief Line Troubleman
1
43.66
44.10
             
6188
Clerk Driver
1
29.65
29.95
   
2nd Six Months
2
30.80
31.11
   
3rd Six Months
3
31.97
32.29
   
4th Six Months
4
33.10
33.43
             
6189
Substation Groundman
1
21.86
22.08
   
2nd Six Months
2
22.60
22.83
 

 
 


 
97

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 
 
 
 

 
TRANSMISSION & DISTRIBUTION - WAGES
 
Job Code
Job Title  
Step
 
09/01/2011 1.5%
 
1st Pay Period After 02/01/2012 1.0%
 

 
3rd Six Months
3
23.32
23.55
   
4th Six Months
4
24.22
24.46
   
5th Six Months
5
25.15
25.40
   
6th Six Months
6
26.12
26.38
   
7th Six Months
7
27.02
27.29
             
6190
Survey Instrument Tech
1
30.02
30.32
   
2nd Six Months
2
31.25
31.56
   
3rd Six Months
3
31.31
32.63
   
4th Six Months
4
33.45
33.78
   
5th Six Months
5
34.56
34.91
             
6196
Metering UtilityTech-Mtr Svc
1
16.38
16.54
   
2nd Six Months
2
17.27
17.44
   
3rd Six Months
3
18.10
18.28
   
4th Six Months
4
18.97
19.16
   
5th Six Months
5
19.84
20.04
   
6th Six Months
6
20.69
20.90
   
7th Six Months
7
21.56
21.78
             
6197
Communications Electrician I
1
40.91
41.32
             
6198
Relay Electrician I
1
41.53
41.95
             
6199
Master Lines Clearance Inspector
1
28.81
29.10
             
7013
App Equip Mechanic
1
31.29
31.60
   
2nd Six Months
2
32.15
32.47
   
3rd Six Months
3
33.04
33.37
   
4th Six Months
4
33.95
34.29
   
5th Six Months
5
34.95
35.30
   
6th Six Months
6
36.98
37.35
   
7th Six Months
7
39.60
40.00
             
7020
Apprentice Lineman
1
22.44
22.66
   
2nd Six Months
2
24.48
24.72
   
3rd Six Months
3
26.52
26.79
   
4th Six Months
4
28.56
28.85
 

 
 


 
98

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 
 
 
 

 
TRANSMISSION & DISTRIBUTION - WAGES
 
Job Code
Job Title  
Step
 
09/01/2011 1.5%
 
1st Pay Period After 02/01/2012 1.0%
 

 
5th Six Months
5
30.60
30.91
   
6th Six Months
6
32.64
32.97
   
7th Six Months
7
34.68
35.03
   
8th Six Months
8
36.72
37.09
                         
7021
App Substation Electrician
1
29.99
30.29
   
2nd Six Months
2
31.22
31.53
   
3rd Six Months
3
32.27
32.59
   
4th Six Months
4
33.40
33.73
   
5th Six Months
5
34.52
34.87
   
6th Six Months
6
35.62
35.98
   
7th Six Months
7
36.74
37.11
   
8th Six Months
8
37.87
38.25
   
9th Six Months
9
40.41
40.81
             
7022
App Metering Electrician
1
29.99
30.29
   
2nd Six Months
2
31.22
31.53
   
3rd Six Months
3
32.27
32.59
   
4th Six Months
4
33.40
33.73
   
5th Six Months
5
34.52
34.87
   
6th Six Months
6
35.62
35.98
   
7th Six Months
7
36.74
37.11
   
8th Six Months
8
37.87
38.25
   
9th Six Months
9
40.41
40.81
             
7024
App Comm Electrician
1
29.99
30.29
   
2nd Six Months
2
31.22
31.53
   
3rd Six Months
3
32.27
32.59
   
4th Six Months
4
33.40
33.73
   
5th Six Months
5
34.52
34.87
   
6th Six Months
6
35.62
35.98
   
7th Six Months
7
36.74
37.11
   
8th Six Months
8
37.87
38.25
   
9th Six Months
9
40.41
40.81
             
7085
Meter Tester
1
23.94
24.18
   
2nd Six Months
2
25.01
25.26
 

 


 
99

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 
 
 
 
 

 
TRANSMISSION & DISTRIBUTION - WAGES
 
Job Code
Job Title  
Step
 
09/01/2011 1.5%
 
1st Pay Period After 02/01/2012 1.0%
 

           
7093
Material Utility Technician
1
22.42
22.64
   
2nd Six Months
2
23.30
23.53
   
3rd Six Months
3
24.14
24.38
             
7094
Maintenance Technician
1
26.71
26.98
   
2nd Six Months
2
27.60
27.88
   
3rd Six Months
3
28.47
28.75
   
4th Six Months
4
29.32
29.61
   
5th Six Months
5
30.20
30.50
   
6th Six Months
6
31.08
31.39
   
7th Six Months
7
31.89
32.21
             
7095
Chief, Crew
1
36.52
36.89
   
2nd Six Months
2
37.37
37.74
   
3rd Six Months
3
38.13
38.51
   
4th Six Months
4
38.80
39.19
   
5th Six Months
5
39.62
40.02
             
7096
Maintenance Utility Tech
1
16.38
16.54
   
2nd Six Months
2
17.27
17.44
   
3rd Six Months
3
18.10
18.28
   
4th Six Months
4
18.97
19.16
   
5th Six Months
5
19.84
20.04
   
6th Six Months
6
20.69
20.90
   
7th Six Months
7
21.56
21.78
             
7097
Facilitator, Design & Const
1
42.83
43.26
             
7098
Tech, Multi-Trade I
1
23.74
23.98
             
7099
Tech, Multi-Trade II
1
28.12
28.40
             
7100
Tech, Multi-Trade III (Lead)
1
34.37
34.71
             

 


 
100

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 
 
 
 
March 1, 2004
 
Mr. Jim Anzinger
International Brotherhood of Electrical Workers
Local Union #396
3520 Boulder Hwy
Las Vegas, NV 89121
 
Letter of Understanding
 
Dear Mr. Anzinger,
 
This letter will document the Agreement between the International Brotherhood of
Electrical Workers, Local #396, and Nevada Power Company relative to the duties
of IBEW Local Union #396 represented Crew Chiefs and Surveyors employed in the
Land Survey, Land Services Department.
 
It is agreed and understood that job assignments may be made whereby the
Crew Chief or Surveyor will be allowed to completed the assigned project from
“field to finish”. All such duties of said “field to finish” projects, normally
accomplished by Nevada Power Company MPAT employees, will be accomplished by the
represented employee with the help and aid of MPAT employees. No adjustments to
pay will be made.
 
During the times when a Crew Chief or Surveyor is performing duties other than
field duties, relative to these specific projects, they will under the direction
of the Lead Surveyor, coordinate their assigned on-going fieldwork with crew
members.  When an Instrument Technician is assigned duties normally associated
with Crew Chief or a Surveyor, the Instrument Technician shall be up-graded with
appropriate pay adjustments in accordance with the Collective Bargaining
Agreement.
 
Performance reviews will be made in accordance with the Collective Bargaining
Agreement with respect to field performance only.
 
This is a non-precedent setting agreement and may be rescinded by notification
in writing by either party.
 
AGREED:
 
/s/Zelender Dye
Sr. Labor Relations
Nevada Power Company
 
/s/James Anzinger
Business Manager/Financial Secretary
IBEW Local #396
 
 


 
101

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 
 
 
 
SUBSTATIONS
 
FOUR-TEN Hour Shift (4/10) Schedule
 
THE FOLLOWING PROVISIONS SHALL SUPERSEDE THE CORRESPONDING ARTICLES OF THE
COLLECTIVE BARGAINING AGREEMENT FOR THE PURPOSE OF ESTABLISHING WORKING
CONDITIONS APPLICABLE TO THOSE EMPLOYEES ASSIGNED TO THE FOUR-TEN HOUR SHIFT
(4/10) SCHEDULE in the following classifications:
·  
Substation Electrician

·  
Lead Substation Electrician

·  
Substation Inspector

·  
Substation Groundman

·  
Maintenance Technician

·  
Tool Compliance Technician

·  
Companywide Welder

·  
Apprentice Substation Electrician

·  
Trainer - Substation

 
 
T & D ARTICLE NO. 6
Working Hours and Rates of Pay
FOUR-TEN Hour Shift (4/10) Schedule
 
6.1
WORK DAY:  Ten (10) hours in any one day shall constitute the workday.

 
6.1
REGULAR DAY-SHIFT EMPLOYEES: Regular day shift employees are those employees who
are assigned to shifts, which are established on a Monday through Friday
schedule and work a shift, which begins between the hours of 7:00am and
11:59am.  When mutually agreed to by the Union and Company, the day shift
starting time may be scheduled as early as 6:00am to take advantage of daylight
hours.

 
6.1
WORK WEEK: Four-ten hour (4/10) days shall constitute the basic work
week.  These workdays will be some combination of the days, Monday through
Friday, and will be consecutive unless mutually agreed to by the parties.

 
6.3.1  
OVERTIME:  Time worked in excess of ten (10) hours per day shall be considered
overtime and will be paid for at one and one-half (1 1/2) times the regular
established wage rate except as otherwise provided in this article.  Work
scheduled in the three (3) hours immediately preceding normal starting time
shall be at time and a half (unless mutually agreed upon to take advantage of
daylight hours).

 
 
 
ARTICLE 10
 
10.3
COMPANY HOLIDAYS: When a holiday falls on an employee's regularly scheduled day
off, the holiday shall be observed on that day for pay purposes.  The last
scheduled non-overtime work day immediately preceding the holiday or the
non-overtime work day immediately following the holiday shall be observed as the
regularly scheduled day off for the purposes of this article.

 
 
ALL PARAGRAPHS NOT LISTED SHOULD BE CONSIDERED UNCHANGED FROM THE COLLECTIVE
BARGAINING AGREEMENT.
 


 
102

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 
 
 
Either the Union or the Company can cancel this agreement with sixty (60) days
written notice.
 
/s/Trudy Haszlauer
Manager, Labor Relations
2-2-11
 
/s/Charlie Randall
Business Manager
IBEW Local #396
2-8-11

 
103

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 

GENERATION
ARTICLE NO. 4
Union Activity
 
 
4.3              CONTRACTING WORK:
In case the Company should contract any type of work customarily performed by
bargaining unit employees, the Company shall, before awarding such contract,
advise the contractor that the work is to be done under not less than the terms
and conditions pertaining to hours and wages set forth in this Agreement. Upon
award of such contract, the Company shall notify the Union in writing within
thirty (30) calendar days of any and all contracts awarded of such contractor
and the nature of the work being performed. The Company will not contract any of
its construction and maintenance work while having available competent employees
to do such work. In the event the Company has employees on layoff with recall
rights, the Company will not establish contracts for work that is customarily
performed by such bargaining unit employees unless the affected employees are
not qualified to perform the work (as defined in Article 5.4 LAYOFF PROVISIONS),
or the work requires the use of special construction or other equipment which
the Company does not possess. If the Company has employees in layoff status who
are qualified to perform work, which the Company intends to contract, the
Company may recall these employees for the term of the contracted work without
creating the liability for an additional severance in accordance with Article 5
(STATUS OF EMPLOYEES) of this Agreement.
 

 
104

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 

GENERATION
ARTICLE NO.  6
Working Hours and Rates of Pay
 
 
6.1              DEFINITIONS:
 
SHIFT:  Hours of work.

 
 
SCHEDULE:  Days and hours of work.

 
 
WORK DAY: Eight (8) hours in any one (1) day shall constitute the work day;
however the Company and Union may enter into Agreements which establish
alternative work schedules involving work days which have more than eight hours.

 
 
WORK WEEK: Five (5) consecutive work days, regularly scheduled between the hours
of 12:01 am, Monday, and 12:00 midnight, Sunday, shall constitute the basic work
week.  The basic work week of regular day-shift employees shall be from Monday
through Friday and reflect a schedule of forty (40) hours of straight-time work.

 
 
REGULAR DAYS OFF: Days off shall be consecutive, however, they may not be within
the basic workweek.

 
 
REGULAR DAY-SHIFT EMPLOYEES: Regular day shift employees are those employees who
are assigned to shifts, which are established on a Monday through Friday
schedule and work a shift, which begins between the hours of 7:00 am and 11:59
am.  When mutually agreed to by the Union and Company, the day shift starting
time may be scheduled as early as 6:00 am to take advantage of daylight hours.

 
 
SEVEN DAY COVERAGE: A schedule of fixed or rotating shifts that cover seven (7)
days per week, twenty-four (24) hours per day.

 
 
SHIFT EMPLOYEES: Shift employees are all employees not defined as regular
day-shift employees.  This includes employees assigned to fixed shifts and seven
(7) day coverage.

 
 
SHIFT DESIGNATIONS: No shift periods shall start between the hours of 12:01 am
and 5:59 am, unless mutually agreed to by memorandum of understanding between
the Company and the Union.  The follow designations shall apply:

 
 
FIRST SHIFT: All eight (8) hour shift periods regularly scheduled to begin at
6:00 a.m., or thereafter but before 12:00 noon shall be designated as first
shifts.

 
 
SECOND SHIFT: All eight (8) hour shift periods regularly scheduled to begin at
12:00 noon or thereafter but before 8:00 p.m., shall be designated as second
shifts.

 
 
THIRD SHIFT: All eight (8) hour shift periods regularly scheduled to begin at
8:00 p.m., or thereafter but before 12:01 a.m., shall be designated as third
shifts.

 
 
SHIFT DIFFERENTIAL: An incremental increase for working on a second or third
shift.

 
 
SHIFT PREMIUM: An incremental increase for all hours worked outside of the
employee's previous schedule for the first five (5) working days of a newly
established permanent, temporary or emergency schedule.

 
 
SHORT CHANGE: A transfer from one established schedule to another with only one
shift off between schedules.

 


 
105

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 
 
 
 
COMPANY HEADQUARTERS: Any headquarters established for the purpose of engaging
in work covered by this Agreement when such work will continue for an
indeterminate period of time.

 
6.4
OVERTIME: In computing overtime, intermission taken out for meals served other
than on the job shall be deducted, and any holiday or vacation paid in that pay
period will be considered as time worked.

 
NO PYRAMIDING OF OVERTIME:  The employee will only be entitled to the highest
single premium rate applicable to the work assigned by the CBA.  There will be
no pyramiding of overtime.
 
 
TIME AND A HALF: Except as otherwise provided in this Article, the following
situations shall require payment at one and one-half (1 1/2) times the regular
established wage rate:

 
•
Time worked in excess of eight (8) hours per day.

 
 
•
Time worked in excess of any five (5) scheduled workdays in that workweek.

 
 
•
Work scheduled in the three (3) hours immediately preceding the normal starting
time.

 
 
•
Employees scheduled to work on an observed holiday.

 
 
•
Employees on seven (7) day coverage who are scheduled or called out for overtime
except as defined in "Double Time."

 
 
•
Employees who are scheduled for overtime and such is canceled per Article 6.9
(REQUIRED NOTICE FOR OVERTIME).

 
DOUBLE TIME: Except as otherwise provided in this Article, the following
situations shall require payment at two (2) times the regular established wage
rate:
 
 
•
Employees, other than those assigned to seven (7) day coverage, which are
scheduled to work within the first five (5) hours of the eight (8) hour period
immediately preceding the normal starting time regardless of the day of the
week.

 
 
•
Employees who work on the second day of a two day off period, or on the second
or fourth days off of a four (4) days off period with an overtime minimum as
provided in Article 6.7 (CALL-OUTS).

 
 
DOUBLE TIME AND A HALF: Except as otherwise provided in this Article, the
following situations shall require payment at two and one-half (2 1/2) times the
regular established wage rate:

 
•
All time worked in excess of sixteen (16) consecutive hours.

 
 
BREAK PERIOD:  Employees entitled to pay at this rate will continue at this rate
until they have been released for a period of at least six (6) continuous
hours.  Any break of six (6) hours will be considered an interruption of
continuous work time.  It is understood that any employee may be returned to
work exactly six (6) hours from their most recent release, satisfying the
required break.  It is also understood that any employee released for such a
break may be called back to work before six (6) hours have elapsed.

 
 
MEAL PERIODS: Meal periods while working overtime will not be considered as part
of the six (6) hour break and will not be considered time worked, unless
employees are directed to work through their meal period.  Employee's unpaid
meal period which occurs during regular work hours will be included in the
computation of the six (6) hour break, when this break is

 


 
106

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 
 
 
calculated from the end of the employee's last regular shift.  Accordingly, an
employee may be called out five and one-half (5 1/2) hours from the end of their
last regular shift without creating a requirement for this rate.

 
 
 
STRAIGHT TIME PAY: Employees sent home for a six (6) hour break will not lose
any straight time pay for normally scheduled hours, as a result of such a break.

 
Example:
Employees assigned to a 7:00 am to 3:30 pm shift and released two (2) hours
early so they
may have a six (6) hour break before a scheduled outage would be paid for the
two (2) hours
at the straight time rate and this would satisfy the six (6) hour break.
 
 
Employees must use any rest time pay accumulated as a result of an overtime
assignment before these provisions would apply. If an employee's accumulated
rest time does not cover the entire six (6) hour break, the employee will
receive straight time pay for any regularly scheduled hours not worked due to
this break.

 
6.5
OVERTIME EQUALIZATION: The Company will endeavor to distribute overtime work as
evenly as possible among those employees qualified to perform such work. For the
purpose of distributing overtime, the Company will maintain and post overtime
lists in each sub-department indicating time offered and time worked. Each
department will create policies and procedures (BY LOCATION, SHIFT – as defined
by Article 6.1 AND CLASSIFICATION), for overtime equalization through
labor/management meetings.

 
6.6              PAY PROVISIONS:
PAY DAYS:  Pay days shall be at biweekly intervals.
 
 
WAGES:  The schedule of job classifications and wage rates, as mutually agreed
to, are made a part of this Agreement, and are marked "Exhibits I and II"
respectively.

 
 
Wages shall be paid at biweekly intervals on the Thursday following the close of
the two-week pay period provided that if the regular payday falls on a holiday,
payment shall be made on the preceding workday.

 
 
SPECIAL PAY REQUESTS: The Company recognizes there will be circumstances such as
weeks of vacation and vacation in association with holidays, which will create
special requests of the payroll department.  Unless the situation is an
emergency, all special checks will be limited to individuals who are absent for
at least the Wednesday through Friday of a pay week.  Exceptions to this
practice will require written approval from the department manager and must be
presented to payroll no later than forty-eight (48) hours in advance of the
requested time for payment.

 
 
RECOVERING OVERPAYMENTS: Deductions from an employee's wages, to recover
overpayments made in error, will not be made unless the employee is notified
prior to the end of the month following the month in which the check in question
was delivered to the employee.  The Company and the employee will agree upon a
schedule for re-payment.

 
6.7
CALL-OUTS:

 
TWO-HOUR MINIMUM:  Employees called out for overtime duty shall receive at least
two (2) hours pay.  Reasonable travel time (defined below) to and from home will
be considered as time worked for the purpose of satisfying the two (2) hour
minimum, and will be paid at the appropriate overtime rate.

 
Example #1
Employees called out who work two (2) hours and travel one (1) hour (round trip)
will be paid
for three (3) hours.


 
107

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 
 
 
Example #2
Employees called out who work fifteen (15) minutes and travel one (1) hour
(round trip) will
be paid for two (2) hours.
 
 
Example #3

Employees called out who work into their regular shift shall be paid the
appropriate overtime
premium for at least two (2) hours, which includes travel time to work
only.  This does not
change the normal starting time for the purpose of extending the shift.
 
 
MULTIPLE CALL-OUTS:  Employees called-out more than once in the twenty-four (24)
hour period from midnight one day to midnight the following day shall be paid at
least the two (2) hour minimum mentioned above for the first call. For
subsequent calls, employees shall be paid for a one (1) hour minimum with the
same travel time considerations mentioned above. For the purpose of this
section, concurrent calls or successive calls without a break in work time shall
be considered as a single call.

 
TRAVEL TIME: Employees are entitled to travel time according to the following:
 
Locations
Las Vegas Valley
Reid Gardner
Lenzie / H.A.
Las Vegas Valley
.5 hour
1 hour
.75 hour
Moapa Valley
1 hour
.5 hour
.75 hour
Boulder City
.75 hour
1.5 hours
1.25 hours
St. George/Alamo
2 hours
1.5 hours
1.75 hours
Mesquite
1.5 hours
.75 hour
1 hour
Laughlin
2 hours
3 hours
2.75 hours
Henderson
.75 hour
1.5 hour
1.25 hours

 
6.9
REQUIRED NOTICE FOR OVERTIME:

SCHEDULED OVERTIME: In scheduling overtime work preceding the employee’s next
regular work day (shift), the employee shall be given a notice of no later than
thirty (30) minutes prior to the employee’s regularly scheduled quit time.
Without this notice, such work will be considered as a call-out. It is
understood that overtime, when worked as an extension of a regular shift, does
not require such notification.
 
CANCELING OVERTIME: A minimum of twelve (12) hours notice is required on
canceling pre-scheduled overtime. When customer arrangements are involved, the
Company must provide twelve (12) hours notice prior to the employee's next
normal starting time. When such notice of cancellation of pre-scheduled overtime
work is not given in accordance with the above, employees involved will be paid
for two (2) hours at the appropriate overtime rate if they report for and are
retained for work. When such notice of cancellation is not given in accordance
with the above, but employees are later notified of work cancellation, they will
be paid for two (2) hours at the appropriate overtime rate. If they report and
are not retained for work, they shall receive pay for two (2) hours at the
appropriate overtime rate.
 
 

 
108

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 

GENERATION
ALTERNATIVE SHIFT AGREEMENTS
Twelve-Hour Shift Schedule (THS)
 
 
The following provisions shall supersede the corresponding articles of the
Collective Bargaining Agreement for the purpose of establishing work conditions
applicable to those employees assigned to the Twelve-Hour Shift (THS) schedule.
All paragraphs not listed below should be considered unchanged from the
Collective Bargaining Agreement.
 
WORKING HOURS AND RATES PAY:
 
Workday: Twelve (12) consecutive hours per day shall constitute a work
shift.  The day shift shall begin at 6:00am; the night shift shall begin at
6:00pm.
 
Work Week: Four (4) twelve (12) hour shifts (48 hours) and three (3) twelve (12)
hour shifts (36 hours) as described in Exhibit V-A, and V-B shall constitute the
basic work schedule. 6:01pm Sunday to 6:00pm on the next following Sunday shall
constitute the regular workweek.
 
EXHIBIT V-A     TWELVE-HOUR SHIFT (THS) SCHEDULE
 
            M T W T F S
S                                                           M T W T F S
S                                            M T W T F S
S                                         M T W T F S S
 
Crew #1    D D
D  -  -  -  N                                                      N N
N  -  -  -  -                                             -  -   -   D D D
D                                           -  -  -   N N N -
 
Crew #2    N N
N  -  -  -  -                                                       -  -   -  D
D D D                                            -  -  -   N N
N  -                                           D D D  -  -  - N
 
Crew #3     -  -  -  D D D
D                                                     -  -  -   N N
N  -                                             D D D  -  -
-  N                                           N N N  -  -  -  -
 
Crew #4     -  -  -  N N
N  -                                                     D D D
-  -  -  N                                               N N N   -  -  -
-                                           -  -  -  D D D  D
 
  D = Day Shift                                           6:00am (same day) –
6:00pm (same day)
  N = Night Shift                                6:00pm (preceding day) – 6:00am
(same day)
 
 
EXHIBIT V-B     TWELVE-HOUR SHIFT (THS) SCHEDULE
 
            M T W T F S
S                                                           M T W T F S
S                                            M T W T F S
S                                           M T W T F S S
 
Crew #1    -   -   -  - N N N                       
                               N  -  -  - D D
D                                              -  N
N  N  -  -  -                                           D D D  D -  -  -
 
Crew #2    N -   -  -  D D
D                                                      -  N N N
-  -   -                                                D D D  D
-  -  -                                           -  -   -  - N N N
 
Crew #3     D D D D
-  -  -                                                       -   -   -  - N N
N                                               N  -  -  - D D
D                                           -  N N N -  -  -
 
Crew #4     -  N N N
-  -   -                                                      D D D  D
-  -  -                                                 -   -  -  - N
NN                                           N -  -   -  D D D
 
  D = Day Shift                                           6:00am (same day) –
6:00pm (same day)
  N = Night Shift                                6:00pm (same day) – 6:00am
(following day)
 
Overtime: Time worked in excess of forty (40) hours within a regular workweek
shall be considered overtime and will be paid for at one and one-half (1 ½)
times the regular established wage rate except as otherwise provided in this
article. In computing overtime, intermission taken out for meals served other
than on the job shall be deducted. In computing overtime, any holiday not worked
will be considered as twelve (12) hours worked. In scheduling overtime work, a
minimum of twelve (12) hours notice, prior to the start of said overtime, but
prior to leaving the last shift shall be required; otherwise
 
 
109

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 

such work will be considered as a callout.  It is understood that this excludes
overtime when worked as an extension of a regular shift.
 
Call-Out: Employees who are called for overtime duty shall receive at least two
(2) hours pay, and reasonable travel time to and from home will be considered as
time worked for the purpose of satisfying the two-hour minimum cited herein.
 
Double-Time: Employees who are called for work on an observed holiday or who
work anytime during the one (1) day off period, on the last day of the two (2)
day off period, the second day of the three (3) day off period, or the fourth
day of the seven (7) day off period, shall receive double time for all time
worked with an overtime minimum of two (2) hours as provided in Article 6.7.
Employees who are called out for overtime work within the eight (8) hour period
immediately preceding normal workday\night shall receive double time for all
time worked during that period with an overtime minimum as provided above.
 
Double-Time and One Half / Continuation:  Employees shall be paid at the double
time and one half (21/2) rate of pay for all time worked in excess of sixteen
(16) hours. Employees who, under the provisions of this clause, would be
entitled to pay at the double time and one half rate will not have such right
nullified by an interruption of continuous work time of less than six (6) hours.
(Any break in continuous work time of six (6) hours or more will be considered
to be an interruption of continuous work time).
 
Under the provisions of this article, the employees may be sent home for a
specified break and shall not lose any normal time pay for the regular time for
the regular time which they are required to lose by reasons of such break.   (It
is understood that employees on any such break may be called back to work). Meal
periods will not be considered as an interruption of continuous work time and
will not be considered as work time except when paid for by the Company. The
meal period which, occurs during employees’ regular work hours, will be included
in the computation of the break period.

 
Canceling Overtime: A minimum of twelve (12) hours notice is required on
canceling prescheduled overtime, or where customer arrangements are involved,
twelve (12) hours notice prior to the employee’s next normal starting time. When
such notice of cancellation of prescheduled overtime work is not given in
accordance with the above, employees involved will be paid for two (2) hours at
established overtime rates if they report and are retained for work.  When such
notice of cancellation is not given in accordance with the above, but they are
later notified of work cancellation, they will be paid for two (2) hours at time
and one-half (1 ½).  If they report and are not retained for work, they shall
receive pay for two (2) hours at time and one-half (1 ½).
 
Multiple Call-Outs: If an employee is called for emergency work more than once
in the twenty-four (24) hour period from midnight one day to midnight the
following day, minimum overtime compensation shall be paid for two (2) hours
only for the first call outside of such employee’s regular work hours on work
days, or at any time on his on-work days.  For subsequent calls, minimum
overtime compensation shall be paid for one (1) hour and travel time as herein
provided. For the purpose of this section, concurrent calls or successive calls
without a break in work time shall be considered as a single call.  If by reason
of a call, an employee works less than the minimum time and into regular work
hours, the minimum overtime provisions will apply into his regular work hours
and thereby postpone starting time.
 
All employees included in special or rotating schedules will receive the
following consideration: When an employee is transferred from one schedule of
work days or work hours to another schedule provided, the schedule is an
established schedule or shift for the employee’s work group. The employee shall
not be entitled to overtime compensation for work performed during regular work
hours of any day involved in the transfer, provided that (a) employee has been
notified of such transfer not less than twenty-four (24) hours in advance of the
starting time of the new shift or work period; (b) employee has had a minimum of
twelve (12) hours off between shifts or work periods; (c) as a result of such
transfer employee has not been required to work more than forty (40) hours at
the straight rate in any regular pay period involved; and (d) employee has not
been required to work more than one (1) short change in the regular pay period
involved, provided, however, that such short change was not the result of a
voluntary action on the part of an employee, i.e., calling in sick, taking an
unauthorized day
 
 
110

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 

off for personal reason, etc.  (A short change is defined as a transfer from one
schedule to another with but twelve (12) hours off between shifts or work
periods).
 
Meal Times: When working overtime before or after the regular shift, or when
called out for work after the completion of their regular shift, or when called
out on the employee’s regularly scheduled days off, or holidays, and such work
is continuous for one and one-half (1 ½) hours or more, the Company shall
provide all meals unless the employee is released before meal time or the
employee may choose to receive the allowance. The normal meal times shall be one
and one-half (1 ½) hours before the employee’s normal starting time, six (6)
hours after the normal starting time, fourteen (14) hours after the normal
starting time, and eight (8) hours before the normal starting time; and meals
will be provided as close to these times as circumstances of work will permit.
 
Rest Time: All employees who are required to work emergency overtime within the
eight (8) hour period immediately preceding their scheduled starting time shall,
after the emergency, be entitled to time off with straight time pay equal to
time worked.  This is not applicable to a callout or scheduled overtime of three
(3) hours or less immediately preceding the employee’s normal starting time. If
an employee is entitled to time off under above, such time off which would
normally begin at the start of the regular shift maybe taken during the last
part of the regular shift.  An employee shall not be required to work during his
rest period provided adequate relief is available, however, should an employee
be required to work during this period, he shall receive straight time for all
time worked during his rest period in addition to his rest period pay.
 
Shift Differential: Seven (7) day coverage employees will be paid the shift
differential applicable to the shift under which any hours worked may fall.
Fixed shift employees will be paid their shift differential for all hours worked
on that day.
 
February 1, 2008 through February 1, 2011 …………$1.02 per hour
 
Shift premiums shall be payable only for hours actually worked and shall not be
payable for non-work time such as holidays, sick leave and vacation.
 
Holidays: Regular employees and temporary employees with more than six (6)
months continuous service who are assigned to the THS schedule may be permitted
to take holidays off which fall on their scheduled work days; however, if they
are not permitted time off, they shall be paid at the rate of time and one-half
(1½) in addition to the holiday pay for the time worked on such day during
regular working hours.
 
Holiday Schedule for the 12 Hour Shift Agreement:
 
New Year’s Day
Martin Luther King Day
Memorial Day
4th Of July
Labor Day
Veterans Day
Thanksgiving Day
Christmas Day
 
Banked Holidays: If a regular employee or a temporary employee with more than
six (6) months of continuous service is required to work on any day observed as
a holiday and agrees in advance of that observed holiday to work for the
straight time hour rate of pay rather than the premium rate of pay, then the
holiday pay of twelve (12) hours may be traded for 12 hours to be added to that
employee’s vacation entitlement for that calendar year.  No more than thirty-six
(36) hours may be acquired in this manner.
 
When a holiday falls on an employee’s regularly scheduled work day, or on an
employee’s regularly scheduled day off, the holiday may be observed on another
work day within the same pay period which
 
 
111

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 

maybe in conjunction with the employee’s regularly scheduled days off, or any
other day within that pay period.  This accommodation must be by mutual
Agreement between the employee and the Company and scheduled as far in advance
as possible.  It is understood that if any employee requests that they be
excused on the fourth day of their four-day workweek, they will be compensated
with twelve (12) hours of straight time pay.  If the holiday falls on an
employee’s regularly scheduled day off, or the fourth day of the four-day work
week, and no other accommodations are made, the last scheduled, non-overtime
work day, immediately preceding the holiday, shall be observed as the holiday
for the purpose of this article.
 
Vacations: An employee’s vacation accrual shall be adjusted for all periods of
leave of absence without pay as defined elsewhere in this Agreement by reducing
the number of vacation days accrued in direct proportion to the number of days
of leave without pay within the employee’s anniversary year.  Such reductions
shall be applied to any accrued and unused vacation available in the calendar
year the adjustment is made, or when such adjustment exceeds the employee’s
available vacation, the excess shall be applied against the employee’s next
vacation accrual or the employee’s final paycheck, whichever occurs first.  It
is understood that no adjustment to vacation accrual will be made due to use of
paid sick leave.
 
Vacation periods shall normally commence on Monday except for employees whose
workweek starts on days of the week other than Monday; the vacation period shall
commence with the starting days of their respective workweeks.  However, by
prior arrangement with the employee'’ supervisor, an employee shall be allowed
vacation in increments of one shift or more on any day of the week, except where
prohibited by operations needs or where necessary relief cannot be provided, or
where payment of overtime to another employee would be required. If a holiday
occurs on a workday during an employee’s vacation, it shall not be counted as
one day of vacation.  The employee shall receive straight time pay for the
holiday as such.
 
If an employee assigned to the THS schedule, requests, and is granted vacation
on the first, second, or third day of their forty-eight hour work schedule, the
employee will have those hours considered as time worked for the purpose of
calculating their pay on the fourth day of that work schedule.  It is understood
that vacation granted for the entire week (i.e., forty-eight (48) hours) or on
the fourth day of the four-day workweek will be paid on a straight time basis.
 
Upgrade And Overtime Scheduling: The Company may upgrade a qualified employee or
utilize a relief employee to provide coverage for a vacant shift due to a
scheduled or unscheduled absence provided such situation does not result in
overtime for any employee in a lower classification, or may elect not to cover
the shift when sufficient qualified personnel are available to perform the
required functions safely. If these arrangements cannot be made and it is
necessary to work employee overtime the following steps will be followed:
 
1.  An employee, who is on his or her day off and will have at least twelve (12)
hours off between shifts, shall be called to fill the vacant shift in accordance
with the overtime list. Scheduled overtime shall be paid in accordance with
Article 6.4, Overtime Pay. Callouts for coverage of unscheduled vacancies (i.e.
sick leave or family sick leave) shall be paid at double time (2X).
 
2. The Company may force the person that meets the requirements of step #1
above, to come in and work the shift. Scheduled overtime shall be paid in
accordance with Article 6.4, Overtime Pay. Callouts for coverage of unscheduled
vacancies (i.e. sick leave or family sick leave) shall be paid at double time
(2X).
 
3. If there is no employee available to accept the overtime offered, the
Company  shall offer overtime for a portion of the vacant shift to the qualified
employee lowest on the overtime list (if the supervisor determines they can do
so safely), provided no employee is required to work beyond sixteen (16) hours.
The company may divide the shift among multiple employees to avoid working
employees beyond sixteen (16) hours. Scheduled overtime shall be paid in
 
 
 
112

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 

accordance with Article 6.4, Overtime Pay. Callouts for coverage of unscheduled
vacancies (i.e. sick leave or family sick leave) shall be paid at double time
(2X).
 
4. If the Company is still unable to cover the shift at this time, they may use
whatever option they choose, including using a member of Management to cover.
 
It is the intent of the Company not to work employees assigned to the THS
schedule beyond their regularly scheduled work hours, however, all employees
shall be expected to respond to overtime assignments as necessary.
 
It is the intent of the Company not to work employees assigned to the THS
schedule beyond 16 hours. However, it may be necessary to work employees past 16
hours when all of the above steps are exhausted and the supervisor determines
they can do so safely.
 
It is understood that Article 7.4 TEMPORARY APPOINTMENTS does not apply to
12-hour shift schedule agreement.
 
 

 
113

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 

GENERATION
ALTERNATIVE SHIFT AGREEMENTS
Four-Ten Hour Shift Schedule
 
 
The following provisions shall supersede the corresponding articles of the
Collective Bargaining Agreement for the purpose of establishing working
conditions applicable to those employees assigned to the four-ten hour shift
(4/10) schedule. All paragraphs not listed below should be considered unchanged
from the Collective Bargaining Agreement.
 
WORKING HOURS AND RATES OF PAY:
 
·  
Workday: Ten (10) hours in any one (1) day shall constitute the workday.

 
·  
Work Week: Four (4) consecutive workdays, regularly scheduled between the hours
of 12:01 am, Monday, and 12:00 midnight, Sunday, shall constitute the basic work
week.  The basic work week of regular day-shift employees shall be from Monday
through Friday and reflect a schedule of forty (40 hours of straight time work.

 
Ten Hour Shift Schedule
 
   M  T  W  T  F S
S       M  T  W  T  F  S  S        M  T  W  T  F  S  S      M   T  W  T  F  S  S
 
Crew
1    D  D  D  D   -  -  -        D  D  D  D   -   -   -         D  D  D  D   -   -   -       D  D  D  D   -   -   -
 
 
   M  T  W  T  F S
S       M  T  W  T  F  S  S        M  T  W  T  F  S  S      M   T  W  T  F  S  S
 
Crew
2     -   D  D  D  D  -  -        -   D  D  D  D  -   -          -  D  D   D  D  -   -        -   D  D   D
D  -   -
 
·  
Regular Day-Shift Employees:  Regular day shift employees are those employees
who are assigned to shifts, which are established on a Monday through Friday
schedule and work a shift, which begins between the hours of 6:00 am and 11:59
am.  When mutually agreed to by the Union and Company, the day shift starting
time may be scheduled as early as 5:00am to take advantage of daylight hours.

 
·  
Shift Designations: No shift periods shall start between the hours of 12:01am
and 5:59am, unless mutually agreed to by memorandum of understanding between the
Company and the Union.  The following designations shall apply:

·  
FIRST SHIFT: All ten (10) hour shift periods regularly scheduled to begin at
5:00am, or thereafter but before 12:00 noon shall be designated as first shifts.

·  
SECOND SHIFT: All ten (10) hour shift periods regularly scheduled to begin at
12:00 noon or thereafter but before 8:00pm, shall be designated as second
shifts.

·  
THIRD SHIFT: All ten (10) hour shift periods regularly scheduled to begin at
8:00pm, or thereafter but before 12:01am, shall be designated as third shifts.

 
·  
Shift Premium: An incremental increase for all hours worked outside of the
employee’s previous schedule for the first four (4) working days of a newly
established permanent, temporary or emergency schedule.

 
·  
Lunch Periods: Supervisors will establish a meal period without pay,
approximately five (5) hours after the start of a shift.  Employees who are
required to begin their lunch more than one (1) hour before or after the regular
start of lunchtime shall be paid during the lunch period at the straight time
rate.

 
Overtime:  In computing overtime, intermission taken out for meals served other
than on the job shall be deducted, and any holiday or vacation paid in that pay
period will be considered as time worked.
 
 
114

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 

Time And A Half:  Except as otherwise provided in this Article, the following
situations shall require payment at one and one-half (1 ½ ) time the regular
established wage rate:
§  
Time worked in excess of ten (10) hours per day.

§  
Time worked in excess of any four (4) scheduled workdays in that workweek.

§  
Work scheduled in the three (3) hours immediately preceding the normal starting
time.

§  
Employees who are scheduled to work on an observed holiday.

§  
Employees who are scheduled for overtime and such is canceled per Article 6.9
(Required Notice For Overtime)

 
Double Time: Except as otherwise provided in this Article, the following
situations shall require payment at two (2) times the regular established wage
rate:
 
·  
Employees, who are scheduled to work within the first five (5) hours of the
eight (8) hour period immediately preceding the normal starting time regardless
of the day of the week.

·  
Employees who work on the third regular day off, with an overtime minimum as
provided in Article 6.7 CALL OUTS

 
For published scheduled outages only, unless other arrangements are made, any
personnel on the Tuesday through Friday shift will be moved, without
notification, to a Monday through Thursday shift with no shift premium pay.
 
Rest Time:  Employees who are required to work overtime within the ten (10) hour
period immediately preceding their scheduled starting time on a regular work
day, shall be entitled to time off with straight time pay equal to time worked
during this time frame. This is not applicable to a call out or scheduled
overtime of three (3) hours or less immediately preceding the employee's normal
starting time.
 
Establishing Permanent Schedules: The right to establish working schedules and
methods of shift rotation for employees, to assign individuals to schedules and
to make changes in schedules, rests with the Company. The Company may schedule
employees to work for periods of ten (10) hours per day for a minimum period of
four (4) days at other than their regular work hours when additional shifts are
required for emergency conditions involving the maintenance of repair of plant
or station equipment. Company shall pay overtime compensation for all work
performed outside of the regular work hours for the first four (4) work days of
any such situations.  After the first four (4) day overtime requirement has been
fulfilled, the appropriate shift differential shall apply.  On the fifth (5th)
day and thereafter for the duration of any such situation, Company shall pay the
straight time rate of pay for work performed on work days during the hours of
work established under this section.  If any such situation extends beyond four
(4) work weeks, Company and the Union may agree to rotate the assignments of
employees thereto, but in such event the overtime compensation herein provided
for will not be paid to any employee for more than the first four (4) work day
period worked outside of regular work hours.
 
Meals: Meal Times: When working overtime before or after the regular day, or
shift, or when called out for overtime work, and such work is continuous for two
(2) hours or more, the Company shall provide all meals unless employees are
released before the meal time. The normal unpaid meal times shall be:
·  
One and one-half (1 1/2) hours before the employee's normal starting time,

·  
Eight (8) hours before the employee's normal starting time,

·  
Six (6) hours after the normal starting time, and

·  
Two (2) hours after the normal quitting time.

 
Holidays: It is understood that Employees may, at their discretion, use two (2)
hours of vacation time on holidays to ensure a full eighty (80) hour pay
period.  When a holiday falls on an employee’s regularly scheduled day off, the
last scheduled non-overtime work day immediately preceding the holiday or the
non-overtime work day immediately following the holiday shall be observed as the
holiday for the purpose of this Article. Notice of the date that the holiday
will be observed shall be posted within the work group a minimum of one week
prior to the holiday itself.

 
115

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 

GENERATION
ALTERNATIVE SHIFT AGREEMENTS
Thirty-Six for Forty
 
 
The following provisions shall supersede the corresponding articles of the
Collective Bargaining Agreement for the purpose of establishing work conditions
applicable to those employees assigned to the 36 for 40 shift. All paragraphs
not listed below should be considered unchanged from the Collective Bargaining
Agreement.
 
WORKING HOURS AND RATES OF PAY:
 
Hours of Work: For the purpose of this Agreement, the hours of work will be
6:00am to 6:00pm.
 
Workday: Twelve (12) hours in any one (1) day shall constitute the workday.
 
Work Week: Except as provided for part-time employees, the basic work week shall
consist of Three (3) consecutive workdays regularly scheduled between the hours
of 12:01am Monday, and 12:00 midnight Sunday. This shall constitute the basic
work week.  The basic workweek of this shift shall be Friday, Saturday, and
Sunday. This will reflect a schedule of forty (40) hours of straight-time work.
 
Regular Days off: Days off shall be consecutive; however they may not be within
the basic work week.
 
Break Periods:  A fifteen (15) minute relief period shall be provided for all
employees during each one-half (1/2) of the shift.  Work conditions permitting,
each break period shall be given as near the middle of each one-half (1/2) of
the shift as possible. When employees who are assigned to these schedules are
held beyond their normal quitting time, they will receive an additional fifteen
(15) minute break, as quickly as operationally possible.
 
Lunch Periods: Three-Twelve (3/12) Employees will have a thirty (30) minute paid
lunch period as part of their regular shift.
 
Overtime:  In computing overtime, intermission taken out for meals served other
than on the job shall be deducted, and any holiday or vacation paid in that pay
period will be considered as time worked. The 36 for 40 employees will not be
available for call-outs or overtime on Thursday Friday and Saturday nights.
 
Time and a Half: Except as otherwise provided in this Article, the following
situations shall require payment as one and one-half (1-1/2) times the regular
established wage rate:
 
■  
Time worked in excess of Twelve (12) hours per day.

■  
Time worked in excess of any of the Three (3) scheduled workdays.

■  
Work scheduled in the three hours immediately preceding the normal starting
time.

■  
Employees who are scheduled to work an observed holiday.

■  
Employees on Three-Twelve (3-12)’s who are scheduled for overtime except as
defined in “Double Time.”

■  
Employees who are scheduled for overtime and such is canceled per Article 6.9
(Required notice for overtime)

 
Double Time:  Except as otherwise provided in this article, the following
situations shall require payment at two (2) times the regular established wage
rate:
 
■  
Employees, who are scheduled to work within the first five (5) hours of the
eight (8) hour period immediately proceeding the normal starting time regardless
of the day of the week.

■  
Employees who work on the first day (Monday) of a scheduled four (4) day off
period.

 
 
116

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 

Rest Time: Employees who are required to work overtime within the Eight (8) hour
period immediately preceding their scheduled starting time on a regular workday,
shall be entitled to time off at the rate of one and one-half (1-1/2) times the
actual hours worked. This would create the potential for Twelve (12) hours of
rest time. This is not applicable to a call-out or scheduled overtime of three
(3) hours or less immediately preceding the Employees normal starting time.
 
Required Notice For Overtime:
Scheduled Overtime:  In scheduling overtime work, a minimum of Twelve (12) hours
notice is required, prior to the start of any overtime for a particular day, and
before leaving the work site on a regular workday.  Without this notice, such
work will be considered as a call out.  It is understood that overtime, when
work as an extension of a regular shift, does not require such notification.
 
Example:
 
An employee assigned to a 6:00 am to 6:00 pm shift and is notified to work the

 
 next day (their day off) at 6:00 am. If notification is given by the end of
shift

 
(6:00 pm), this overtime is scheduled.

 
Training Exception: The Company may for the purposes of training only, change
schedules (Revert back to eight (8) hours – Monday – Friday) when mutually
agreed upon by the Union and the Company, without incurring the premium
penalties mentioned previously.
 
Staffing the 36 for 40 Schedule:
 
·  
Volunteers: The Company will solicit volunteers for this schedule

·  
A waiting list (in order from the most senior qualified to the least senior
qualified) of volunteers will be kept for the 36 for 40 schedule. This list will
be used to staff any changes in the personnel.

·  
Volunteers will be on a three (3) month commitment to the 3-12 schedule if
another volunteer Employee cannot be found.

·  
If there are no volunteers, the two (2) lowest in seniority, in that
classification, will be assigned to a 4-10 split weekend schedule.

·  
Holiday hours will be tracked to ensure everyone has an opportunity to use their
Ninety-six (96) hours when rotating between the 4/10 and 36 for 40 shifts.

·  
Schedule adjustments will be made to facilitate payroll as needed.

 
Meals:
Meal Times: When working overtime before or after the regular day, or shift, or
when called out for overtime work, and such work is continuous for two (2) hours
or more, the Company shall provide all meals unless employees are released
before the meal time. The normal unpaid meal times shall be:
 
·  
One and one-half (1 1/2) hours before the employee’s normal starting time,

·  
Eight (8) hours before the employee’s normal starting time,

·  
Six (6) hours after the normal starting time, and

·  
One (1) hour after the normal quitting time.

 
Meals will be provided as close to these times as circumstances of the work will
permit.  Employees may elect to complete their assignment and take their meal
period upon completion of their task.  This meal period would be unpaid time
unless directed by their supervision to work through their meal period.  This
paid lunch period will be limited to one-half (1/2) hour at the appropriate rate
of pay.
Holidays:
                                                                                                               
New Years Day                                            Labor Day
                                                                                                               
Martin Luther King Day                            Veterans Day
                                                                                                               
Memorial Day                                           Thanksgiving Day
                                                                                                               
4th Of July                                                  Christmas Day
 
Note: It is understood that the holidays will be worked with the appropriate
premium pay.
 
 
 
117

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 

 
Floating Birthday/Holiday:  Employees assigned to this schedule do not receive a
floating/birthday holiday as they have 96 hours of holiday designated above.
 
Banked Holidays:  The provision to bank holidays does not apply to individuals
assigned to this schedule.
 
Vacation in Conjunction with a holiday:
When vacation is used in conjunction with their observed holiday, the 36 for 40
employees will not be required to work the holiday.
 
Note: Vacation hours will be charged against the Employees accrued hours as
follows:
 
FRIDAY                       =           THIRTEEN  (13) HOURS OF VACATION
SATURDAY               =           THIRTEEN  (13) HOURS OF VACATION
SUNDAY                     =           FOURTEEN (14) HOURS OF VACATION
 
Note: Sick Leave hours will be charged against the Employees accrued hours as
follows:
 
FRIDAY                      =          THIRTEEN  (13) HOURS OF SICK LEAVE
SATURDAY              =          THIRTEEN  (13) HOURS OF SICK LEAVE
SUNDAY                    =           FOURTEEN (14) HOURS OF SICK LEAVE

 
118

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 

 GENERATION
ARTICLE NO. 16
Working Rules
 
 
16.1
SAFETY GEAR: Protective safety equipment such as rubber gloves, hose, hoods and
blankets shall be used to make as safe as possible any work performed on any
equipment having un-insulated energized parts, in addition, hot line tools may
be used when applicable.  The safety precautions taken by the crew are the
direct responsibility of the foreman in charge.  The Occupational Safety and
Health Standards as contained in 1910.269 sub-part “R” of the Occupational
Safety and Health Act (OSHA) shall be considered minimum standards for work
performed on electrical transmission and distribution equipment.

 
16.2
TWO MAN CREW: Two (2) competent electrical workers together on the same fixture
shall be required when performing work on wires or equipment carrying voltages
in excess of 600 volts.  One (1) of them shall serve principally as a standby
person to render assistance in case of an accident.  In no case when working in
pairs shall they work simultaneously on wires or parts of different phases or
polarities.  One qualified employee shall stand by and serve principally as a
safety observer to the other person.

 
16.12
BOILER BLASTING: While performing any assignment in which explosives have been
utilized, qualified employees will be paid a $3.50 per hour shift premium in
addition to the appropriate rate of pay. Employees working in this capacity will
perform all duties in accordance with the NV Energy S.A.F.E. work practice
manual, NV Energy Blasting Program & Procedures, and all local, state and
federal regulations. The Blaster in Charge rate of pay will be equal to the Lead
Control Operator rate of pay.


 
119

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 

EXHIBIT I
GENERATION
JOB CLASSIFICATION DESCRIPTIONS
(Alphabetical)
 
 
APPRENTICE EQUIPMENT MECHANIC  (7011)
Assists the equipment mechanic while undergoing training for the Journeyman
level. Does such work as tuning motors, adjusting valves and ignitions, cleaning
fuel systems and radiators, adjusting clutches, brakes and carburetors, tests
compression of oil and fuel pressure.
 
APPRENTICE ELECTRICAL / INSTRUMENT TECHNICIAL  (7012)
Assists the generation plant electrical/instrument technician while in training
for Journeyman. Assists the Journeyman in the installation, maintenance, repair
and testing of electrical equipment in a generating station. Renews and
calibrates gauges and control devices on control boards; repairs and calibrates
transmitters, receivers, and control drives; and does other repair work as
directed by Journeyman instrument technicians while learning trouble shooting
techniques for electronic, solid state and pneumatic instrument servicing. Will
perform additional duties as required by the electrical/instrument technician.
 
APPRENTICE MECHANICAL TECHNICIAN / MACHINIST  (7035)
Assists the machinist while in training for Journeyman; assists the Journeyman
in precision work on any type of machine as well as work on the floor in tearing
down, repairing and placing into operation any plant equipment and may be
required to perform other duties as assigned.
 
APPRENTICE MECHANICAL TECHNICIAN / MECHANIC  (7010)
Assists the mechanic while in training for Journeyman; assists the Journeyman in
doing general mechanic work associated with installing or repairing any plant
equipment, and will be required to work with other journeymen to learn basic
rigging, machining and welding, and may be required to perform other duties as
assigned.
 
APPRENTICE MECHANICAL TECHNICIAN / WELDER  (7009)
Assists the welder while in training for Journeyman; assists the Journeyman in
performing all types of gas or electrical welding, and may be required to
perform other duties as assigned.
 
ASSISTANT CONTROL OPERATOR  (7062)
Assists the control operator during operational emergencies, startups, shutdowns
and fuel changes. The primary function will be the manual and control work
involved in the light off and shutdown of boilers, start-up and shutdown of
turbines and operational procedures required in changing of fuels. May also be
required to operate any or all plant mechanical or electrical equipment as
directed. Must be familiar with the trip functions and testing of all equipment
and keep records and logs as required. When necessary, will work as part of the
maintenance crew during plant shutdowns, or any emergency when necessary, may be
required to work in any position in the plant. Employees will perform any and
all tasks for which they are properly trained and can competently and safely
perform.
 
AUXILIARY OPERATOR  (7076)
Assists control operator in all phases of operations. Inspects and operates
plant auxiliary equipment and water treatment equipment at water treatment
plant. Monitors and reads gauges, meters, and water treatment control panels to
make adjustments that ensure equipment is operating properly. Does switching in
and out of breakers. Performs good housekeeping as a matter of clean and safe
operations. When necessary will work as part of the maintenance crew during
shutdowns. Leaves shift upon proper relief and performs other duties as
required. Employees will perform any and all tasks for which they are properly
trained and can competently and safely perform.
 
 
 
120

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 

 
 
BLASTER IN CHARGE
A Blaster in Charge will lead, assist and work with dedicated personnel to
ensure safe and efficient operation of all activities related to blasting and
boiler de-slagging. The Blaster in Charge will be required to meet all local,
state and federal licensing requirements to handle explosives.
 
BLASTER ASSISTANT
Qualified employees working under the supervision of the Blaster in Charge will
transport, handle and utilize explosives to remove boiler slag prior to entry of
personnel. The employees working in this capacity will have to first
successfully complete the Nevada Power Company Blasting Training Program.
 
COAL YARD EQUIPMENT OPERATOR  (6161)
Operates and maintains all equipment assigned to the coal yard including dozers,
railroad locomotives and cars, shakers, conveyors, separators, feeders and
crushers and such other supplemental equipment as may be assigned to the coal
yard. Will be required to work intermittently in any other classification when
assigned. Employees will perform any and all tasks for which they are properly
trained and can competently and safely perform.
 
CONTROL OPERATOR  (6118)
Operates the controls of gas, oil or coal fired boilers and auxiliaries such as
boiler feed water and other pumps, compressors, condensers, fan motors and all
other equipment necessary for the operations of the plant. Clears boilers,
generating units and auxiliaries during outages, cooperates with the system
dispatcher's relative to load voltage changes, frequency and switch
requirements, adjusting controls of generating equipment according to operating
conditions and synchronizes the equipment with the system; maintains daily
operating log, a record of all dispatcher and trouble calls, and visitors
record; maintains in a clean and orderly manner control room, all equipment and
panels; informs his relief fully on existing and preceding operating conditions
of the plant and system; acts as part of overhaul crew during plant shutdown, or
any emergency when necessary, may be required to work in any position in the
plant. Employees will perform any and all tasks for which they are properly
trained and can competently and safely perform.
 
ELECTRICAL/INSTRUMENT TECHNICIAN  (6050)
Performs a wide variety of skilled electrical and instrumentation work in the
installation, maintenance, repair and testing of electrical and electronic
equipment in a generation facility. Performs a wide variety of precision tests,
repairs, calibrations, modifications, maintenance and inputs on numerous
electronics, pneumatic and hydraulic systems. Must have thorough knowledge of
computer based process and electrical control systems and skill level to
troubleshoot and repair these systems. Employees will perform any and all tasks
for which they are properly trained and can competently and safely perform.

 
GENERATION MATERIALS REPRESENTATIVE  (5272)
Performs sophisticated functions defined by regular applications of equipment
and business software systems. Extensive customer interaction and a significant
degree of decision-making authority are required. Supports all areas of material
acquisition and handling within generation. Performs “Town Runs” as assigned.
May be upgraded to “Materials Specialist” as required. Purchases non-stock, one
time only items as directed. Will function as the administrator for the
Corporate Purchasing Card System within Generation, including maintenance of
records, and data entry for the “Paris” system. Process requisition as assigned
to support material acquisition within Generation. Performs other related duties
as assigned for which the employee is qualified and capable.
 
LABORATORY TECHNICIAN  (6160)
The laboratory technician is directly responsible for all phases of chemical
monitoring on the plant's boiler water, feed water and cooling water systems and
implement proper treatment to control corrosion or scale formation in all water
pipe systems and to insure steam purity. The laboratory technician must have a
thorough knowledge of Zeolite softeners, mixed bed demineralizers, chlorine
room, and clarifier operation. Takes monthly inventory of all chemicals and
chemical supplies throughout the plant and laboratory and makes analysis
standards and plots graphs for control limits on all chemically treated water as
directed. Unloads caustic, acid and chlorine and maintains a supply of chemicals
inside
 
 
 
121

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 

the plant as necessary. The laboratory technician at gas fired plants will
calibrate all conductivity meters and replace corrosion coupons and will perform
additional duties as required. Employees will perform any and all tasks for
which they are properly trained and can competently and safely perform.
 
The laboratory technician at a coal-fired plant will sample and perform analysis
of coal at that plant. Sampling and analysis include collection of the sample,
riffling, pulverizing, and actual burning of the sample in the bomb calorimeter.
Analysis of the sample includes determination of the external moisture, internal
moisture, percent of ash, BTU's per pound, percent of sulfur and ash fusion.
Performs normal housekeeping duties to insure a clean laboratory and recommends
chemical supplies and materials to insure an adequately supplied laboratory.
 
LEAD
In the absence of appropriate supervision and when directed, leads, assists, and
works with other departmental personnel to ensure the efficient operation of
related activities. May be required to develop schedules, direct work
assignments, prepare job related reports, complete other administrative duties,
function in a Journeyman capacity, and perform other work as needed. Employees
will perform any and all tasks for which they are properly trained and can
competently and safely perform.
 
LEAD CONTROL OPERATOR  (6094)
In the absence of appropriate supervision and when directed, leads, assists and
works with other departmental personnel to ensure the efficient operation of
related activities. May be required to develop schedules, direct work
assignments, prepare job related reports, complete other administrative duties,
function in a Journeyman capacity, i.e. Control Operator, upgrade to management
and perform other work as needed. May be required to work any recognized shift.
Employees will perform any and all tasks for which they are properly trained and
can competently and safely perform.
 
MAINTENANCE TECHNICIAN  (6181)
Performs a variety of skilled work including operating equipment, insulating,
painting, lubricating and carpentry. Will be required to perform any of the
above tasks if necessary. May be required to assist or perform work in any lower
classification. This includes lubricating coal-conveying equipment such as
conveyors, feeders, etc. This is specifically non-mobile coal yard equipment.
Will be authorized to operate - vacuum truck, backhoe, water truck, dump truck,
and crane. Employees will perform any and all tasks for which they are properly
trained and can competently and safely perform.
 
MAINTENANCE UTILITY TECHNICIAN  (6192)
Does unskilled work as necessary; keeps Journeyman or apprentice supplied with
tools, materials, and supplies while assisting with a specific job; cleans
working area and equipment. Operates other special equipment including
jackhammer as required and drives truck or pickup in performance of duties. A
maintenance utility technician shall not displace an apprentice or a Journeyman.
Employees will perform any and all tasks for which they are properly trained and
can competently and safely perform.
 
MATERIAL SPECIALIST  (6096)
Performs manual and clerical duties in connection with receiving, storing and
issuing supplies, tools, and equipment; unloads and unpacks incoming materials;
places, shelves and racks stock of machine, hand and construction tools;
measures, counts, cuts, crates, marks and stencils materials, supplies, tools
and equipment; keeps the premises clean; drives a car or pickup in local
purchases of materials and equipment.
 
MATERIAL UTILITY TECHNICIAN  (6098)
Performs unskilled and semi-skilled labor as necessary. Keeps warehouse and
outside areas clean. May operate forklift for loading and unloading of materials
for deliveries. Drives warehouse vehicles for material deliveries and local
purchases of material and equipment. Two hours minimum upgrade if material is to
be purchased during town run. Must be able to obtain a CDL within 90 days of
hire date. May assist Material Specialist in putting away material and loading
material for crews. The ratio should not exceed 1 Material Utility Technician
for 7 Material Specialists (1:7). A Material Utility Technician shall not
displace a Material Specialist.
 
 
 
122

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 

 
MECHANIC SPECIALIST  (6128)
Maintains all types of construction and transportation equipment and
accessories. Diagnoses mechanical, hydraulic and electrical problems, makes and
recommends repairs. Designs equipment modifications. Constructs and installs
parts and similar apparatus, including booms and winches, to accommodate the
required changes. Performs pressure and structural welding, operates metal
lathes, and other precision machinery, and does other related mechanical work as
required. Maintains work and vehicle records as required by the Company.
Performs all the duties of an Equipment Mechanic or Equipment Mechanic B or
other work as assigned.
 
MECHANICAL TECHNICIAN / MACHINIST  (6131)
Must be able to do precision work on any type machine as well as actual work on
the floor in tearing down, repairing and putting into operation any plant
equipment. Will be required to work intermittently in any of the maintenance
classifications if necessary. Employees will perform any and all tasks for which
they are properly trained and can competently and safely perform.
 
MECHANICAL TECHNICIAN / MECHANIC  (6146)
Capable of doing general mechanical work attached to installing or repairing any
plant equipment, be familiar with work on high pressure boilers and their
auxiliaries. Will be required to work intermittently in any of the maintenance
classifications if necessary. Employees will perform any and all tasks for which
they are properly trained and can competently and safely perform.
 
MECHANICAL TECHNICIAN / WELDER  (6129)
Performs all types of high pressure, gas and electrical welding and layout and
must have satisfactorily completed welding tests as designed by, and in
accordance with, state boiler safety requirements for high pressure vessels
operated by the Company. Will be required to work intermittently in any of the
maintenance classifications if necessary. Employees will perform any and all
tasks for which they are properly trained and can competently and safely
perform.
 
RELIEF ASSISTANT CONTROL OPERATOR  (7046)
Performs the duties of an assistant control operator as described in this
Exhibit I. The relief assistant control operator shall be assigned to any shift
other than the usual schedule for purposes of providing relief to, or coverage
for an absent assistant control operator. Employees will perform any and all
tasks for which they are properly trained and can competently and safely
perform.
 
RELIEF AUXILIARY OPERATOR  (7069)
Performs the duties of an auxiliary operator as described in this Exhibit I. The
relief auxiliary operator shall be assigned to any shift other than the usual
schedule for purposes of providing relief to, or coverage for an absent
auxiliary operator. Employees will perform any and all tasks for which they are
properly trained and can competently and safely perform.
 
RELIEF CONTROL OPERATOR  (6102)
Performs the duties of control operator as described in this Exhibit I. The
relief control operator shall be assigned to any shift other than the usual
schedule for purposes of providing relief to, or coverage for an absent control
operator. Employees will perform any and all tasks for which they are properly
trained and can competently and safely perform.
 
TECHNICAL SPECIALIST  (7077)
Performs PD\PM maintenance. Will receive specialized training to accomplish said
duties outside of the standard training provided for other Bargaining Unit
Personnel.  This classification will be the last called for overtime within
their previous classification. They will receive the current associated
Journeyman rate of pay. Employees will perform any and all tasks for which they
are properly trained and can competently and safely perform.
 
 
 
123

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 

TRAINER - POWER DELIVERY  (6103)
Responsible for development, administration and evaluation of Power Delivery's
apprenticeship and Mechanical, Electrical and Instrumentation Journeyman
classification cross-training and refresher training. Provides classroom and
field training for existing mechanical and electrical and instrumentation
employees within Power Delivery. Assists with testing as a pre-qualifier for
prospective new hires and promotions. Accountable for testing, documenting and
providing regular updates to Power Delivery Management and others as required on
progress and qualifications of apprentices and Mechanical, Electrical and
Instrumentation Journeymen. Will work in conjunction with Power Delivery
apprenticeship committee. May be required to work outages if properly trained,
and will not displace other Journeyman.
 
UTILITY OPERATOR (7001)
Assist auxiliary and control operators and employees in other classifications as
assigned by their supervisor, in the semiskilled work involved in the operating
of generating and auxiliary equipment; receives fuel oil; operates bottom ash
disposal equipment , changes burners for fuel change, clears boilers as
necessary, works as a part of the maintenance crew during crew during shut down
for overhaul, relieves an auxiliary operator when necessary, and be in training
for progression and may be required to perform other duties assigned.
 

 
124

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 

 
GENERATION - WAGES
Job Code
Job Title
Step
09/01/2011 1.5%
1st Pay Period After 02/01/2012 1.0%
 

 
5272
Gen Materials Representative
1
28.73
29.02
             
6050
Electrical/Instrument Tech
1
40.41
40.81
             
6059
Lead Electrical Tech
1
44.45
44.89
             
6060
Lead Maintenance Tech
1
44.45
44.89
             
6063
Lead Mechanical Tech/Mech
1
44.45
44.89
             
6064
Lead Laboratory Tech
1
40.37
40.77
 
 
6073
 
Lead Coal Yard Operator
1
       41.06
       41.47
 
6161
Coal Yard Equipment Operator
1
37.35
37.72
             
6094
Lead Control Operator
1
44.45
44.89
             
6095
Lead Material Specialist GEN
1
35.94
36.30
             
6096
Material Specialist GEN
1
30.25
30.55
   
2nd Six Months
2
31.38
31.69
   
3rd Six Months
3
32.67
33.00
             
6098
Material Utility Technician
1
22.42
22.64
   
2nd Six Months
2
23.30
25.53
   
3rd Six Months
3
24.14
24.38
             
6102
Relief Control Operator
1
41.87
42.29
             
6103
Trainer Power Delivery
1
44.45
44.89
             
6118
Control Operator
1
39.73
40.13
   
2nd Six Months
2
40.89
41.30
             
6129
Mechanical Tech/Welder
1
40.41
40.81
             
6131
Mechanical Tech/Machinist
1
40.41
40.81
             

 
 
 
125

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 

 
GENERATION - WAGES
Job Code
Job Title
Step
09/01/2011 1.5%
1st Pay Period After 02/01/2012 1.0%
 

 
6146
Mechanical Tech/Mechanic
1
40.41
40.81
             
6160
Laboratory Tech
1
32.92
33.25
   
2nd Six Months
2
34.13
34.47
   
3rd Six Months
3
35.39
35.74
   
4th Six Months
4
36.70
37.07
             
6181
Maintenance Tech
1
26.71
26.98
   
2nd Six Months
2
27.60
27.88
   
3rd Six Months
3
28.47
28.75
   
4th Six Months
4
29.32
29.61
   
5th Six Months
5
30.20
30.50
   
6th Six Months
6
31.08
31.39
   
7th Six Months
7
31.89
32.21
             
6192
Maintenance Utility Tech
1
16.38
16.54
   
   2nd Six Months
2
17.27
17.44
   
3rd Six Months
3
18.10
18.28
   
4th Six Months
4
18.97
19.16
   
5th Six Months
5
19.84
20.04
   
6th Six Months
6
20.69
20.90
   
7th Six Months
7
21.56
21.78
             
7001
Utility Operator
1
16.38
16.54
   
  2nd Six Months
2
17.27
17.44
   
  3rd Six Months
3
18.10
18.28
   
  4th Six Months
4
18.97
19.16
   
  5th Six Months
5
19.84
20.04
   
  6th Six Months
6
20.69
20.90
   
  7th Six Months
7
21.56
21.78
             
7009
App Mechanical Tech/Welder
1
29.99
30.29
   
2nd Six Months
2
31.22
31.53
   
3rd Six Months
3
32.27
32.59
   
4th Six Months
4
33.40
33.73
   
5th Six Months
5
34.52
34.87
   
6th Six Months
6
35.62
35.98
   
7th Six Months
7
36.74
37.11
 

 
 
126

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 

 
 
GENERATION - WAGES
Job Code
Job Title
Step
09/01/2011 1.5%
1st Pay Period After 02/01/2012 1.0%
 

 
8th Six Months
8
37.87
38.25
   
9th Six Months
9
40.41
40.81
             
7010
App Mechanical Tech/Machinist
1
29.99
30.29
   
2nd Six Months
2
31.22
31.53
   
3rd Six Months
3
32.27
32.59
   
4th Six Months
4
33.40
33.73
   
5th Six Months
5
34.52
34.87
   
6th Six Months
6
35.62
35.98
   
7th Six Months
7
36.74
37.11
   
8th Six Months
8
37.87
38.25
   
9th Six Months
9
40.41
40.81
             
7011
Apprentice Equipment Mechanic
1
29.99
30.29
   
2nd Six Months
2
31.22
31.53
   
3rd Six Months
3
32.27
32.59
   
4th Six Months
4
33.40
33.73
   
5th Six Months
5
34.52
34.87
   
6th Six Months
6
35.62
35.98
   
7th Six Months
7
36.74
37.11
   
8th Six Months
8
37.87
38.25
   
9th Six Months
9
40.41
40.81
             
7012
App Electrical/Inst Technician
1
29.99
30.29
   
2nd Six Months
2
31.22
31.53
   
3rd Six Months
3
32.27
32.59
   
4th Six Months
4
33.40
33.73
   
5th Six Months
5
34.52
34.87
   
6th Six Months
6
35.62
35.98
   
7th Six Months
7
36.74
37.11
   
8th Six Months
8
37.87
38.25
   
9th Six Months
9
40.41
40.81
             
7034
App Mechanical Tech/Mechanic
1
29.99
30.29
   
2nd Six Months
2
31.22
31.53
   
3rd Six Months
3
32.27
32.59
   
4th Six Months
4
33.40
33.73
   
5th Six Months
5
34.52
34.87
 

 
 
 
127

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 

 
 
GENERATION - WAGES
Job Code
Job Title
Step
09/01/2011 1.5%
1st Pay Period After 02/01/2012 1.0%
 

 
6th Six Months
6
35.62
35.98
   
7th Six Months
7
36.74
37.11
   
8th Six Months
8
37.87
38.25
   
9th Six Months
9
40.41
40.81
 
7046
Relief Assistant Control Operator
1
37.67
38.05
             
7062
Assistant Control Operator
1
35.66
36.02
   
2nd Six Months
2
36.70
37.07
             
7069
Relief Auxiliary Operator
1
35.96
36.32
             
7076
Auxiliary Operator
1
34.08
34.42
   
2nd Six Months
2
35.02
35.37
             
7077
Technical Specialist
1
40.41
40.81
             

 

 
128

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 

March 31, 1997
 
Mr. Jim Anzinger
International Brotherhood of Electrical Workers
Local Union #396 3520 Boulder Highway
Las Vegas, Nevada 89121
 
OPERATIONS WORKING IN MAINTENANCE AT REID GARDNER
 
Dear Mr. Anzinger:
 
This letter will document the Agreement between the International Brotherhood of
Electrical Workers, Local #396, and Nevada Power Company relative to the use of
Operations working in Maintenance at Reid Gardner. Both the IBEW and the Company
agree that it is mutually beneficial to agree to changes that allow operations
to work in maintenance and go from 12's to 10's while assisting maintenance with
required work. The following are the specifics:
 
1.  
The Company will provide seven (7) days calendar days notice. This will result
in no monetary penalty to the Company. If the seven (7) days is not followed,
then penalties will be handled as identified in the CBA.

 
2.  
With regard to overtime equalization, operations will be placed in their own
classification for the purposes of overtime. This includes control operators,
auxiliary operators, and assistant control operators. Operations will also be
included on their respective overtime list for weekend coverage as long as it
doesn't interfere with the scheduled maintenance work.

 
3.  
The hours that they have in their current OT pool will merely be moved over.
This classification will be called after MUT's.

 
4.  
Individuals will first be asked to volunteer. If we receive no volunteers, then
we will use reverse seniority. This will be done by seniority by classification
by crew.

 
5.  
The time frame/period for pulling employees from operations to maintenance will
be throughout the duration of an outage season. This will continue for 90
consecutive days or can be extended if a person volunteers to do so. (There are
two outage seasons: January through June and July through December). This will
occur for a maximum of 180 days within a twelve-month period.

 
6.  
Upon completion of the assignment, the individual will go back to the original
shift with no penalty to the employee and will fall right back into their normal
rotation.

 
7.  
In emergency situation, operators could be called back to do operations work.

 
8.  
Operators assigned to Maintenance will be paid shift differential.

 
The above changes reflect the Company and Union's interest in working together
to provide a future for our employees and the ultimate success of the Company.
 
Very truly yours,
/s/Gloria Banks Weddle
Vice President, Human Resources and Corporate Services
 
AGREED:
 
/s/James Anzinger
Business Manager and Financial Secretary
IBEW Local #396

 
129

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 

June 25, 1999
 
Mr. James Anzinger
International Brotherhood of Electrical Workers
Local Union #396
3520 Boulder Highway
Las Vegas, NV 89121
 
LETTER OF AGREEMENT:
 
SEVERANCE ALLOWANCE PLAN
 
The Company and Union agree that the sale of the generating facilities will not
trigger the Severance Allowance Plan. The Severance Allowance Plan will no
longer be included in the Generation Collective Bargaining Agreement. The
Company will require the buyer to maintain the employment of bargaining unit
employees assigned to the plants and require the additional terms and conditions
indicated in this settlement.
 
This Severance Allowance Plan Agreement does not impact the Severance Plan
outlined in Article 5.5.
 
 
Very truly yours.
 
 
 
/s/Mark Sandoval
Director, Southern Operations
 
AGREED:
 
 
 
/s/James Anzinger
Business Manager and Financial Secretary
IBEW Local #396

 
130

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 

May 4, 1998
 
Mr. James Anzinger
International Brotherhood of Electrical Workers, Local Union #396
3520 Boulder Highway
Las Vegas, NV 89121
 
LETTER OF AGREEMENT
 
FLEXIBILITY LANGUAGE
 
This letter is to document the Agreement between the Company and the Union
regarding the intent of the flexibility language for positions as stated..
 
"Employees will perform any and all tasks for which they are properly trained
and can competently and safely perform."
 
This language has been added to all generation classifications currently in the
contract.
 
* All training must be formally documented
 
* OSHA requires certain jobs and functions to be performed and certified every
year -these will be defined at a later time

* Refresher courses may be required
* Must be able to perform job safely
 
This clause allows the Company to offer training to the employees to expand
their knowledge. The Company will ask for volunteers first. The interest is in
placing training efforts into those individuals who have a desire to take
advantage of this training and then put into action what they have learned.
 
Documentation means bookwork in addition to practical and demonstrated
application as well.
 
Very truly yours,
 
 
s/Gloria Banks Weddle
Vice President, Corporate Services
 
AGREED:
 
s/James Anzinger
IBEW Local #396

 
131

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 

 
NPC Logo [npclogo.jpg]
 
LETTER OF AGREEMENT FOR
CHARLES LENZIE/HARRY ALLEN COMPLEX
 
BETWEEN
 
IBEW LOCAL 396 AND NEVADA POWER COMPANY
 
This Letter of Agreement is entered into by the International Brotherhood of
Electrical Workers Local 396 (Union) and Nevada Power Company (Company),
collectively referred to as the Parties, concerning the job descriptions, wages,
working hours, contracting conditions and the process of staffing the Charles
Lenzie Generating Station (Lenzie) as outlined below.  All terms and conditions
of the Collective Bargaining Agreement (CBA) between the company and the union
shall be in effect except where specified herein.
 
Due to location and opportunities for greater response and control, Harry Allen
will become a part of the Charles Lenzie Complex and employees of Charles Lenzie
Station will support Harry Allen Operations and Maintenance activities.
 
Lenzie is a 1200 MW Combined Cycle Power Plant which is currently under
construction and expected to be operational by summer of 2006.
 
Due to the technology, and operational and maintenance differences from existing
units, this letter of agreement has been created to allow for minimal staffing
and greater efficiencies while allowing for greater cross functioning amongst
classifications.
 
Occupational Group
 
Employees will be placed in a separate tab called Combined Cycle Generation in
the CBA.
 
Wages and Employee Classifications
 
See Attachment A.
 
Job Descriptions
 
See Attachment B.
 
Working Hours
 
See Attachment C.
 
Staffing Process for Filling Vacancies
 
See Attachment D.
 
Call Outs
 
See Attachment E.
 


 
132

--------------------------------------------------------------------------------

 

 
Contracting Language
 
See Attachment F.

 
All other conditions contained in the Local 396 Collective Bargaining Agreement
apply unless otherwise defined and addressed in this agreement.  The Company and
Union agree that once Lenzie becomes operational, there could become a need to
reopen this letter of agreement to discuss work schedules and contracting
language, or any other area as mutually agreed to by the Company and the Union.
 
This Letter of Agreement will become effective upon signature of both parties.
 
 
Nevada Power Company
International Brotherhood of Electrical

Workers
 
 
/s/Mary Jean
Snow                                                                           /s/James
C. Anzinger
Director, Human
Resources                                                                           Business
Manager/Financial Secretary
Nevada Power
Company                                                                           IBEW
Local 396
 

 
133

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 

ATTACHMENT A -- Wages and Employee Classifications
 
Production Technician
Lead Production Technician
Combined Cycle Operator
Lead Combined Cycle Operator
 
Cross-functional skills must be obtained with full training provided.
 
Initially, employees selected for these positions bring basic skill sets and
will require training and on-the-job experience to be trained on the technology.
 
COMBINED CYCLE GENERATION - WAGES
Job Code
Job Title
Step
09/01/2011 1.5%
1st Pay Period After 02/01/2012 1.0%
 

 
6065
Combined Cycle Operator
1
42.11
42.53
   
2nd Six Months
2
43.36
43.79
             
6066
Lead Combined Cycle Operator
1
45.79
46.25
   
2nd Six Months
2
47.18
47.65
             
6067
Production Technician
1
42.11
42.53
   
2nd Six Months
2
43.36
43.79
             
6068
Lead Production Technician
1
45.79
46.25
   
2nd Six Months
2
47.18
47.65
             
6826
Warehouse Technician
1
      31.76
       32.08
   
2nd six months
2
      32.96
     33.29
   
3rd six months
3
      34.32
     34.66
 

 
ATTACHMENT B – Job Descriptions
 
PRODUCTION TECHNICIAN (6067)
Supports the efficient and cost effective production of electric energy by
performing any and all power plant maintenance functions which may include but
are not limited to: operating equipment, insulating, painting, lubricating,
carpentry; mechanical maintenance and repair or power plant equipment including
machining, assembly and disassembly of equipment, investigating and correcting
mechanical malfunctions; performing skilled electrical and mechanical work
necessary to install, operate and maintain building equipment; perform
electrical maintenance including heat tracing, motor replacement, motor
overhaul, lighting fixture and lighting circuit maintenance.  Maintain high
personnel and equipment safety and environmental compliance standards and
practices. Assist in the administration and oversight of contractors of plant
maintenance, warehousing activities and building and grounds
maintenance.   Assist in the development and defining of overall maintenance
policies and procedures. Respond quickly to abnormal plant conditions or
requirements. Supplement operations by performing basic operations as
trained.  Employees will perform any and all tasks for which they are properly
trained and can competently and safely perform.
 


 
134

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 

COMBINED CYCLE OPERATOR (6065)
Supports the efficient cost effective production of electric energy by operating
and controlling power plant equipment. Monitors instrumentation to determine
plant conditions.  Performs actions necessary to keep the plant operating within
prescribed limits. Respond quickly to abnormal plant conditions or requirements.
Operating duties include inspection, preventative maintenance and repairs
incidental to the performance of regular duties. Assist in the development and
defining of overall operations policies and procedures. Operates and monitors
turbines, generators, water treatment equipment and plant auxiliary equipment.
Maintain high personnel and equipment safety ad environmental compliance
standards and practices. Cooperates with system dispatchers relative to load
voltage changes, frequency and switch requirements, adjusting controls of
generating equipment accordingly to operating conditions and synchronizes the
equipment with the system; maintains daily log, a record of all dispatcher and
trouble calls, and visitors records; maintains in a clean and orderly manner
control room, all equipment and panels; informs relief fully on existing and
preceding operating conditions of the plant and system; acts as part of overhaul
crew during plant shutdown, or any emergency when necessary, may be required to
perform any function in the plant.  Inspects and operates plant auxiliary
equipment.  Must be familiar with trip functions and testing of all equipment as
directed.  Supplement maintenance by performing basic maintenance duties as
trained.  Employees will perform any and all tasks for which they are properly
trained and can competently and safely perform.
 
LEAD PRODUCTION TECHNICIAN (6068)
In the absence of appropriate supervision and when directed, leads, assists, and
works with other departmental personnel to ensure the efficient operations of
related activities.  May be required to develop schedules, direct work
assignments, prepare job related reports, complete other administrative duties,
function in a Journeyman capacity and perform other work as needed.  May
supervise contract workers performing work that the bargaining unit typically
does.  Employees will perform any and all tasks for which they are properly
trained and can competently and safely perform.
 
LEAD COMBINED CYCLE OPERATOR (6066)
In the absence of appropriate supervision and when directed, leads, assists, and
works with other departmental personnel to ensure the efficient operations of
related activities.  May be required to develop schedules, direct work
assignments, prepare job related reports, complete other administrative duties,
function in a Journeyman capacity and perform other work as needed.  May
supervise contract workers performing work that the bargaining unit typically
does.  Employees will perform any and all tasks for which they are properly
trained and can competently and safely perform.
 
WAREHOUSE TECHNICIAN (6826)
Performs all warehouse inventory functions within the generation facility as
required in order to maintain and operate the supply chain warehouse.  These
functions include receiving, storing, picking, staging, issuing, returns,
transfers, putaways, cycle/inventory counts, shipping, warehouse optimization,
stock level review, pickup and delivery of materials.  Unloads and unpacks
incoming materials; determines storage requirements and stores materials on
shelves, racks or in lay-down yards; picks, stages and issues materials;
processes returned materials and items requiring repairable actions; performs
warehouse to warehouse and bin to bin material transfers; performs cycle counts
and inventory counts; packages material for shipment; measures, counts, cuts,
crates; marks and stencils materials, supplies and warehouse locations; keeps
the premises clean; drives a car or pickup in local purchases of materials;
operates forklifts and various material handling equipment.
 
ATTACHMENT C – Working Hours
 
Maintenance
 
The normal work-week shall be defined as five consecutive eight hour days from
Monday through Friday and a shift from Tuesday through Saturday.  The hours
shall be from 7 to 3:30 p.m. with a half hour unpaid lunch.
 
Shifts shall run from M-F and Tu-Sat on eight hour shifts to start.  Other
shifts may need to be negotiated as the need arises.
 


 
135

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 

 
Operations
 
Operations shall follow a twelve-hour shift schedule with a start time of 6:00
a.m. and end time of 6:00 p.m. and the second shift will be from 6:00 p.m. to
6:00 a.m..  A Lead Combined Cycle Operator will work the day shift when not in a
relief capacity.
 
Operations shall provide 24/7 coverage.
 
 
ATTACHMENT D – Staffing Process for filling vacancies
 
The company shall follow the following process when filling the vacancies:
 
Positions will be posted with the negotiated job descriptions and associated
wages.
 
The company will establish skill set requirements for the new positions.
 
Interviews will be conducted for qualified employees.  All things being equal,
seniority will prevail.
 
Selection Criteria will include:
■  
Skill set requirements

■  
Training completed

■  
Ability and flexibility

■  
Observed behavior

■  
File review for letters of discipline and history

 
A Bargaining Unit representative will be present during the interview process
but shall be a neutral and non-rating member.
 
Hearing Procedures will be followed as defined in the CBA (Article 7.3 - Hearing
Procedures).  Although for the initial staffing of Lenzie Station, the bid
hearings option ONLY shall apply.
 
If the company cannot fill its vacancies from the staff who have bid on the
positions, they will be authorized to:
■  
Externally recruit for these vacancies

■  
Temporarily assign employees from Reid Gardner or Clark to facilitate vacancies
until staff can be hired on a regular full time basis using existing contract
language

■  
Utilize temporary staff to fill vacancies on an interim basis

■  
Utilize staff supplied by the contractor on site at Lenzie Station

 
The lateral transfer policy will not apply for the Lenzie Station staffing
process now or in the future because of the specific skill set requirements and
specialized job descriptions negotiated.
 
Article 7.8 (Trial Period) shall apply as defined in the existing CBA.
 
ATTACHMENT  E – Call out for Harry Allen
 
Harry Allen callout time shall be a 2-hour minimum due to the proximity of
Lenzie to Harry Allen as defined in 6.7.  The Harry Allen section will no longer
be applicable.
 
This change shall be implemented once the official remote start capability has
been transferred to Lenzie Station and call outs no longer occur from Clark
Station.
 
ATTACHMENT F – Contracting Work
 
Lenzie Complex shall have a significant requirement for contract work.
 


 
136

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 

 
A bargaining unit employee shall be assigned as oversight on shift when
contractors are on sight to perform work that is normally performed by
bargaining unit employees as defined in the contract.  This language shall not
apply to work that is not normally performed by the bargaining unit.
 
The company shall endeavor to provide as much notice as possible when
contracting is required as well as sufficient notice to the employee that shall
function as oversight.
 
It is understood that the man for man, hour for hour requirement in the CBA can
be satisfied within a two week window from the occurrence of contracting without
penalty or offense.

 
137

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 

 
 
 
 
Letter of Agreement
Between IBEW 396 and Nevada Power Company
 
 
Electric System Control Center Operators

 
June 26, 2006
 
This Letter of Agreement is entered into by the International Brotherhood of
Electrical Workers Local 396 (Union) and Nevada Power Company (Company),
collectively referred to as the Parties, concerning the wages, benefits and
other conditions of employment for herein identified incumbent
Operator/Dispatcher employees of the Company’s Electric System Control Center in
Las Vegas, Nevada.  These employees have been represented by the Union as the
Occupational Group “System Control” under a previous Letter of Agreement, and
this revised LOA represents key enhancements to the original agreement,
addressing such issues as progression, wage rates, classifications and
placements within those classifications, and revisions to job tasks (primarily
the removal of Balancing and Reliability Functions from Transmission).   This
LOA supersedes all previous Letters of Agreement between the Parties concerning
the System Control Occupational Group.
 
DISPATCH

ARTICLE NO. 4

Union Activity

4.3  
 

CONTRACTING WORK:  In case the Company should contract any type of work
customarily performed by the Bargaining unit employees the Company shall before
awarding such contract will post such opening in accordance with the CBA if no
qualified bidders then the Company may contract and shall notify such contractor
that all work to be done shall not be less than the terms & conditions
pertaining to hours and wages set forth in this agreement.  Upon such award of
the contract, the Company shall notify the Union in 30 days in writing of any
and all contracts awarded to such contractor and the nature of the work being
performed.  The contractor shall be limited to 90 days however after 75 days the
Company shall post the openings and if again there are no qualified bidders then
the contractors time maybe extended by a mutual agreement between the Company
and the Union.
 
Alternative Shift Agreements
Twelve Hour Shift Schedule (THS)
The following provisions shall supersede the corresponding articles of the
Collective Bargaining Agreement for the purpose of establishing work conditions
applicable to those employees assigned to the twelve-hour shift (THS) schedule.
All paragraphs not listed below should be considered unchanged from the
Collective Bargaining Agreement.
 
WORKING HOURS AND RATES PAY:
 
■  
Workday: Twelve (12) consecutive hours per day shall constitute a work
shift.  The day shift shall begin for Distribution at 5:00am; the night shift
shall begin at 5:00pm.  The day shift shall begin for Transmission at 5:30am;
the night shift at 5:30pm.

■  
Workweek: Four (4) twelve (12) hour shifts (48 hours) and three (3) twelve (12)
hour shifts (36 hours) as described in Exhibit V-A shall constitute the basic
work schedule. 5:01pm Sunday to 5:00pm (Distribution), 5:31pm Sunday to 5:30pm
(Transmission) on the next following Sunday shall constitute the regular
workweek.   Schedules and starting time maybe changed by mutual agreement
between the Union and the Company.

■  
Overtime: Time worked in excess of forty (40) hours within a regular workweek
shall be considered overtime and will be paid for at one and one-half (1 ½)
times the regular established wage rate except as otherwise provided in this
article. In computing overtime, intermission taken out for meals served other
than on the job shall be deducted. In computing overtime, any holiday not worked
will









 
 
138

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 

 





■  
be considered as twelve (12) hours worked, as defined in Article 10.3 (Company
Holidays). In scheduling overtime work, a minimum of twelve (12) hours notice,
prior to the start of said overtime, but prior to leaving the last shift shall
be required; otherwise such work will be considered as a callout.  It is
understood that this excludes overtime when worked as an extension of a regular
shift.  Hours worked in excess of 36 hours on employees’ three day workweek is
paid at overtime.

■  
Call-Out: Employees who are called for overtime duty shall receive at least two
(2) hours pay, and reasonable travel time to and from home will be considered as
time worked for the purpose of satisfying the two-hour minimum cited herein.

■  
Double Time: Employees who are called out for overtime work within the eight (8)
hour period immediately preceding normal workday\night shall receive double time
for all time worked during that period with an overtime minimum as provided in
Article 6.7.

■
Canceling Overtime: A minimum of twelve (12) hours notice is required on
canceling prescheduled overtime, or where customer arrangements are involved,
twelve (12) hours notice prior to the employee’s next normal starting time. When
such notice of cancellation of prescheduled overtime work is not given in
accordance with the above, employees involved will be paid for two (2) hours at
established overtime rates if they report and are retained for work.  When such
notice of cancellation is not given in accordance with the above, but they are
later notified of work cancellation, they will be paid for two (2) hours at time
and one-half (1 ½).  If they report and are not retained for work, they shall
receive pay for two (2) hours at time and one-half (1 ½).

■  
Multiple Call-Outs: If an employee is called for emergency work more than once
in the twenty-four (24) hour period from midnight one day to midnight the
following day, minimum overtime compensation shall be paid for two (2) hours
only for the first call outside of such employee’s regular work hours on work
days, or at any time on his on-work days.  For subsequent calls, minimum
overtime compensation shall be paid for one (1) hour and travel time as herein
provided. For the purpose of this section, concurrent calls or successive calls
without a break in work time shall be considered as a single call.  If by reason
of a call, an employee works less than the minimum time and into regular work
hours, the minimum overtime

 
 
 
Meal Times: When working overtime before or after the regular shift, or when
called out for work after the completion of their regular shift, or when called
out on the employee’s regularly scheduled days off, or holidays, and such work
is continuous for one and one-half (1 ½) hours or more, the Company shall
provide all meals unless the employee is released before meal time or the
employee may choose to receive the allowance. The normal meal times shall be one
and one-half (1 ½) hours before the employee’s normal starting time, six (6)
hours after the normal starting time, fourteen (14) hours after the normal
starting time, and eight (8) hours before the normal starting time; and meals
will be provided as close to these times as circumstances of work will permit.
 
Rest Time: All employees who are required to work emergency overtime within the
eight (8) hour period immediately preceding their scheduled starting time shall,
after the emergency, be entitled to time off with straight time pay equal to
time worked.  This is not applicable to a callout or scheduled overtime of three
(3) hours or less immediately preceding the employee’s normal starting time. If
an employee is entitled to time off under above, such time off which would
normally begin at the start of the regular shift maybe taken during the last
part of the regular shift.  An employee shall not be required to work during his
rest period provided adequate relief is available, however, should an employee
be required to work during this period, he shall receive straight time for all
time worked during his rest period in addition to his rest period pay.
 
Shift Differential: Seven (7) day coverage employees will be paid the shift
differential applicable to the shift under which any hours worked may fall.
 
February 1, 2011 through January 31, 2013:  $1.02 per hour
 
Shift premiums shall be payable only for hours actually worked and shall not be
payable for non-work time such as holidays, sick leave and vacation.
 
 
139

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 

Holidays: Employees under this agreement shall be granted a front-loaded amount
of Holiday hours equal to their annual accrual at the beginning of the payroll
year.  These hours can be used by the employees, in the same manner as PTO is
utilized, throughout the year with customary supervisory approval.
 
Upgrade And Overtime Scheduling: System Operators are considered one
classification and accordingly will not be upgraded to higher levels except as
provided in the Step Progression Article.  The Company may upgrade a qualified
employee to provide coverage for a vacant shift as a first choice due to a
scheduled or unscheduled absence as long as this upgrade does not constitute
overtime for the upgraded employee.  This upgraded employee shall be paid at the
rate applicable to the classification being covered for all hours of the
coverage assignment. If these arrangements cannot be made and it is necessary to
work employee overtime the following steps will be followed:
 
1.  
An employee in the same classification, who is on his or her day off and will
have at least twelve (12) hours off between shifts, shall be called to fill the
vacant shift in accordance with the overtime list.

2.  
If there is no employee willing to accept the overtime offered the employee on
shift will be offered, if the supervisor feels they can do so safely, the option
of splitting the shift.

3.  
The Company may force the person that meets the requirements of step #1 above,
to come in and work the shift.

4.  
If the Company is still unable to cover the shift at this time, they may use
whatever option they choose, including using a member of Management to cover.

 
It is the intent of the Company not to work employees assigned to the THS
schedule beyond their regularly scheduled work hours, however, all employees
shall be expected to respond to overtime assignments as necessary.
 

 

 
140

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 

 
 
Twelve Hour Shift (THS) Schedule
 
 

 
Table 1: Transmission Shift Schedules
   
1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30
   
T
W
T
F
S
S
M
T
W
T
F
S
S
M
T
W
T
F
S
S
M
T
W
T
F
S
S
M
T
W
 
Op 1
T
T
T
           
D
D
D
D
     
N
N
N
 
D
D
D
     
N
N
N
N
                                                                 
Op 2
D
D
     
N
N
N
N
       
T
T
T
T
           
D
D
D
D
                                                                       
Op 3
   
D
D
D
D
     
N
N
N
 
D
D
D
     
N
N
N
N
       
T
T
T
                                                                 
Op 4
   
N
N
N
 
D
D
D
     
N
N
N
N
       
T
T
T
T
                                                                             
Op 5
N
N
       
T
T
T
T
           
D
D
D
D
     
N
N
N
 
D
D
D
                                                                 

 
 

 
Table 2: Sub-Transmission Shift Schedules
   
1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30
 
T
W
T
F
S
S
M
T
W
T
F
S
S
M
T
W
T
F
S
S
M
T
W
T
F
S
S
M
T
W
 
 Op 1
N
N
             
D
D
D
D
D
D
D
             
D
D
D
D
D
D
D
 
 Op 2
D
D
             
N
N
N
N
N
N
N
             
N
N
N
N
N
N
N
 
 Op 3
   
D
D
D
D
D
D
D
             
D
D
D
D
D
D
D
               
 Op 4
   
N
N
N
N
N
N
N
             
N
N
N
N
N
N
N
                                                                               


 
141

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 

 
 

 
Table 3: Distribution Shift Schedules
   
1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30
 
T
W
T
F
S
S
M
T
W
T
F
S
S
M
T
W
T
F
S
S
M
T
W
T
F
S
S
M
T
W
 
 Op 1
N
N
             
D
D
D
D
D
D
D
             
N
N
N
N
N
N
N
 
 Op 2
N
N
             
D
D
D
D
D
D
D
             
N
N
N
N
N
N
N
 
 Op 3
N
N
             
D
D
D
D
D
D
D
             
N
N
N
N
N
N
N
                                                                 
 DA 1
N
N
             
D
D
D
D
D
 D
D
             
N
N
N
N
N
N
N
                                                                 
 Op 4
D
D
             
N
N
N
N
N
N
N
             
D
D
D
D
D
D
D
 
 Op 5
D
D
             
N
N
N
N
N
N
N
             
D
D
D
D
D
D
D
                                                                 
 DA 2
D
D
             
N
N
N
N
N
N
N
             
D
D
D
D
D
D
D
                                                                               
                                                 
 Op 6
   
D
D
D
D
D
D
D
             
N
N
N
N
N
N
N
               
 Op 7
   
D
D
D
D
D
D
D
             
N
N
N
N
N
N
N
               
Op 8
   
D
D
D
D
D
D
D
             
N
N
N
N
N
N
N
                                                                               
 DA 3
   
D
D
D
D
D
D
D
             
N
N
N
N
N
N
N
                                                                               
                                                               
 Op 9
   
N
N
N
N
N
N
N
             
D
D
D
D
D
D
D
               
 Op 10
   
N
N
N
N
N
N
N
             
D
D
D
D
D
D
D
                                                                               
 DA 4
   
N
N
N
N
N
N
N
             
D
D
D
D
D
D
D
                                                                               

 
 
 
142

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 

Ten Hour Shift Schedule
 

 
Table 4: Trainer Shift Schedule
   
1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30
 
T
W
T
F
S
S
M
T
W
T
F
S
S
M
T
W
T
F
S
S
M
T
W
T
F
S
S
M
T
W
 
Trainer
D
D
D
     
D
D
D
D
     
D
D
D
D
     
D
D
D
D
     
D
D
D
 

 
 
 
143

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 

Vacation and Sick Leave Articles 10, 11 and 12
 
For Electric System Control only:
 
It is understood that the Paid Time Off (PTO) program shall only replace the
language in Articles 10, 11, and 12 that refer to benefits that are covered in
the Paid Time Off program.  All five classifications of the System Control group
will be covered on the MPAT PTO and MPAT Short-term disability program with all
provisions.  Practices will be consistent with how they are currently managed.
 
Note: This replaces all of Article 11, 12 and Article 14.9 in the general
contract that refers to benefits that are covered in the Paid Time Off Program
(PTO).
 
Management Responsibilities - Article 15, Sec 15.1
 
Intended to expand Article 15.1: Due to the inherent nature of operating the
System, the management will have increased flexibility to provide necessary
support and assistance without violating terms of this agreement.  This
flexibility is not intended to replace bargaining unit employees.  Management
personnel can include, but is not limited to, Supervisors, Operations Engineers,
Transmission and Distribution Administrators, Network Engineers, and ESCC
Technical Support (EMS) personnel.
 
Incumbent Contract Employee - Transmission Operations
 
The Company currently utilizes a contractor resource to perform System Operator
duties associated with Transmission Operations.   The Company will continue to
contract these duties and pay wages currently established within the existing
Vendor Contract until the current contract employee leaves the service of the
Company.  At that time the parties agree that these System Operator duties shall
be covered under the Collective Bargaining Agreement.  
 
 

 
144

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 

System Operator Progression
 
Four families of Operator/Dispatcher classifications are established by this
Letter of Agreement for the System Control Occupational Group, namely, Dispatch
Assistant, Distribution, Transmission, and Trainer.  Progression within families
and between families will be as follows,
 
Progression Within Dispatch Assistant:
Progression within Dispatch Assistant family will be automatic, based on
satisfactory performance and minimum time served in each classification (Table
5).  Any Short Term or Long Term Disability leave taken will not be counted
towards minimum time required at each classification.
 
Progression within Distribution:
Progression within Distribution family will be automatic, based on satisfactory
performance and minimum time served in each classification (Table 5).  Any Short
Term or Long Term Disability leave taken will not be counted towards minimum
time required at each classification.
 
Progression from Distribution to Transmission:
Progression from Distribution Family to Transmission Family will be based on
selection for the vacant position in Sub-Transmission classification from the
qualified applicants within Senior Distribution classification.  If no Senior
Distribution Operators are interested in transfer to Sub-Transmission Operator
classification, other classifications within the Distribution Family may be
evaluated for transfer to Sub-Transmission classification. The successful
candidate(s) advancing to Sub-Transmission classification must agree to the
change of work schedule to Transmission Operator THS (Table 1) whenever transfer
to a vacancy in Transmission Operator classification is required.
 
Within initial 24 months at Sub-Transmission classification, Sub-Transmission
Operators will be required to attain NERC Certification (Transmission Operator
or higher).  In the instance that an employee in the Sub-Transmission
classification is unable to attain NERC Certification within 24 months period,
the Company, after exhausting all reasonable efforts to train and mentor the
employee to attain the Certification, will re-assign the employee to his/her
previously held classification within T&D Operations department, for which the
Certification is not a requirement.  If, at that time, there are no existing
Distribution Operators interested in Sub-Transmission classification, the
Company, at its sole discretion, may continue to train the Sub-Transmission
Operator beyond the initial 24 month period in the position.
 
Progression within Transmission:
Progression from Sub-Transmission Classification to Transmission Classification
will be based on selection for the vacant position in Transmission
classification from the qualified Sub-Transmission Operators.  The
Sub-Transmission Operator, with longest length of time as NERC certified
operator will be automatically selected for a vacancy in Transmission Operator
classification.  A change of schedule from Sub-Transmission schedule (Table 2)
to Transmission schedule (Table 1) will be required.
 
Vacancies in Dispatch Assistant, Distribution, Transmission and Trainer
 
Vacancies in Dispatch Assistant, Distribution, Transmission, and Trainer
families will be filled as follows,
 
Dispatch Assistant Vacancies:
All vacancies in Dispatch Assistant family will be advertised per existing CBA
provisions.  Vacancies in Dispatch Assistant family will be filled at Dispatcher
Assistant Start classification.
 
Distribution Vacancies:
All vacancies in Distribution family will be advertised per existing CBA
provisions.  Vacancies in Distribution family will be filled at Distribution
Operator Start classification.
 
 
145

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 

 
 
Sub-Transmission Vacancies from Outside T&D Operations:
If no candidates are available from within the Distribution Family to transfer
to the Transmission Family, the vacancies in Sub-Transmission classification may
be filled externally (Outside T&D Operations) as per provisions of existing CBA.
 
External candidates coming into Sub-Transmission classification will be required
to attain NERC Certification (Transmission Operator or higher) within the
initial 24 months.  In the instance that such an employee in the
Sub-Transmission classification is unable to attain NERC Certification within
the initial 24 months period, the Company, after exhausting all reasonable
efforts to train and mentor the employee to attain the Certification, may
re-assign the employee to another classification within T&D Operations
department, for which the Certification is not a requirement.  If no vacancies
exist in other classifications within T&D Operations, the Company may choose to
re-assign the employee to another position outside the T&D Operations
department.
 
Transmission Vacancies:
Vacancies in Transmission classification will be filled by automatic selection
of the Sub-Transmission Operator, with longest length of time as NERC certified
operator.  A change of schedule from Sub-Transmission schedule (Table 2) to
Transmission schedule (Table 1) will be required.
 
Trainer Vacancies:
All vacancies in Trainer family will be advertised per existing CBA provisions.
 
Closed Classifications
 
Upon execution of this LOA, the existing classifications of System Dispatcher I,
II, III,  and System Operator I, II, III, shall be deleted.  Incumbent Assistant
Dispatchers, Distribution Operators, and Transmission Operators shall be placed
in the new classifications established in this LOA.
 
System Control Classifications and Wage Rates
 
Upon execution of this LOA, the following classifications and wage rates will be
in effect for Dispatcher Assistants, Trainer, and System Operators.
 
Table 5: System Operator Classifications
Family
Job Code
Classification
Step*
09/01/2011  1.5%
1st Pay Period After 02/01/2012
1.0%
               
Dispatch Assistant
4016
Dispatcher Assistant Start
1 Year
28.87
29.16
   
4017
Dispatcher Assistant
1 Year
29.61
29.91
   
4018
Senior Dispatcher Assistant
 
31.62
31.94
               
Distribution
4019
Operator Start, Distribution
2 Year
43.87
44.31
   
4020
Operator, Distribution
2 Year
45.78
46.24
   
4021
Senior Operator, Distribution
Vacancy**
48.39
48.87
               
Transmission
4022
Operator, Sub-Transmission
 
Vacancy**
NERC***
49.09
49.58
   
4023
Operator, Transmission
 
49.96
50.46
               
Training
4006
Trainer, System Operator
 
49.96
50.46
 

 
 
 
146

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 

*  Step is defined as time required at each classification level
**  Vacancy in the next higher classification is required for progression
***  NERC Certification is required for progression to Transmission Operator


 
147

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 

System Control Position Descriptions
 
DISPATCHER ASSISTANT (4017)
Responsible for initial activities relating to power outages and trouble
calls.  Monitors and updates the OMS system. May also act as a lead or team
member on projects.  Coordinates distribution orders to be dispatched to the
Line Troublemen.  Tracks the location of Line Troublemen in order to dispatch
them efficiently to their next job.  Timely dispatching of Line
Troublemen.  Responsible for answering phones and radios. Maintains and provides
system updates.  Facilitates operational functions involving research,
notification and follow-ups.  Assist System Dispatchers with operational
practices and performs tasks as necessary involving power restoration.  Promotes
teamwork.  Develops and maintains effective work relationships by communicating
professionally and on a continuous basis.  Informs employee’s relief fully on
existing and preceding operating conditions of the system.  Assists System
Dispatchers in training of Distribution Dispatch personnel.  Employees will
perform any and all tasks for which they are properly trained and can
competently and safely perform.
 
OPERATOR, DISTRIBUTION (4020)
Responsible for continuous, real time, safe, and reliable operation of the
distribution system including initial activities relating to power outages and
trouble calls. May also act as a lead or team member on projects.  Monitors the
OMS system.  Fully capable of assuming the duties of Dispatch
Assistant.  Responsible for answering phones and radios.  Maintains and provides
system updates. Timely dispatching of Line Troublemen.  Tracks the location and
progress of Line Troublemen so dispatched.  Performs research, notification and
follow-ups as necessary.  Utilize and update the Outage Management
System.  Makes proper notification of system activities as required.  Monitors
progress of outages and follows up as necessary.  Research, write, and check
switching programs.  Will be required to use independent judgment in order to
maintain or restore electric service and will have the direct authority to shed
customer load.  Demonstrate ability to operate various systems including but not
limited to SCADA, OMS, CADOPS and WMS.  Log and maintain daily log of system
events.  Directs field personnel through switching/clearance activities.  Issues
Hot Line Permits, Clearances, Intra-Company Releases and Permits to qualified
field personnel.  Ensures the accuracy of the distribution mapping system
including device and equipment status.  Ensure distribution system integrity by
closely monitoring the SCADA system and T & D system status.  Develops
contingency plans to help ensure the safe and reliable operation of the
distribution system.  Works closely with other departments to resolve loading
and customer issues.  Informs employee’s relief fully on existing and preceding
operating conditions of the system.   Assists in training of Distribution
Dispatch personnel.  Promotes teamwork.  Develops and maintains effective work
relationships by communicating professionally and on a continuous
basis.  Employees will perform any and all tasks for which they are properly
trained and can competently and safely perform.
 
OPERATOR, SUB-TRANSMISSION (4022)
This real time function is responsible for safe, efficient and reliable
operation of the electrical sub-transmission system (primarily 69kV and 138kV)
within Nevada Power Company’s control area. May also act as a lead or team
member on projects. Works in conjunction with Transmission Operator to ensure
power system integrity by continuously monitoring and adjusting as required such
items as voltage, power flow, reactive and line loading.  Fully capable of
assuming the duties of the Distribution Operator and Dispatch
Assistant.  Responsible for and directs switching within substations and on the
sub-transmission lines, and issues required clearances and permits while
adhering to all NPC Safety rules and procedures. Prepares written switching
programs and reviews and approves the switching programs prepared by other
Operating personnel.  Will be required to use independent judgment in order to
maintain or restore electric service and will have the direct authority to shed
customer load.  Adheres to all applicable WECC and NERC policies and NPC
transmission system business procedures. Must become NERC-Certified within two
years in position.  Completes required training to attain and/or maintain NERC
Certification.  Maintains daily logs, prepares and distributes daily reports.
Maintains and provides system operations updates as needed.  Employees will
perform any and all tasks for which they are properly trained and can
competently and safely perform.
 
 
148

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 

 
NERC CERTIFICATION REQUIREMENT (SUB-TRANSMISSION CLASSIFICATION) (4022)
The requirement to attain NERC Certification within two years of attaining the
Sub-Transmission classification is intended to prepare the incumbent employee
for progression to the Transmission classification and to provide reasonable
backstop measures to ensure that the system is being operated at all times by a
NERC-Certified Operator.  In the instance that an employee in the
Sub-Transmission classification is unable to attain NERC Certification within 24
months period, the Company, after exhausting all reasonable efforts to train and
mentor the employee to attain the Certification, will re-assign the employee to
his/her previously held classification within T&D Operations department, for
which Certification is not a requirement.  If, at that time, there are no
existing Distribution Operators interested in Sub-Transmission classification,
the Company may continue to train the Sub-Transmission Operator beyond the
initial 24 month period in the position.
 
OPERATOR, TRANSMISSION (4023)
This real time function is responsible for safe, efficient and reliable
operation of the electrical transmission system (69 kV and above) within Nevada
Power Company’s control area. May also act as a lead or team member on projects.
Ensures power system integrity by continuously monitoring and adjusting as
required such items as voltage, power flow, reactive and line loading.
Responsible for and directs switching on the Transmission system and issues
required clearances and permits while adhering to all NV Energy Safety rules and
procedures. Prepares written switching programs and reviews and approves the
switching programs prepared by other Operating personnel.  Will be required to
use independent judgment in order to maintain or restore electric service and
will have the direct authority to shed customer load.  Performs contingency
analysis, and adjusts system parameters as necessary to preserve electric
transmission system reliability.  Adheres to all applicable WECC and NERC
policies and NV ENERGY transmission system business procedures. Maintains daily
logs, prepares and distributes daily reports. Performs additional Transmission
Operation duties as required.  Serves as on-the-job trainer and mentor for
Sub-Transmission Operators.  Must be NERC-certified.
 
The System Operators grandfathered at Transmission Operator III level are
trained and capable of operating the Reliability Operator functions for Nevada
Power Company system.  The operators in this closed classification (Transmission
Operator III) may be called upon to assist Reliability Operators when and if
needed.

 
TRAINER, SYSTEM OPERATOR (4006)
Primary responsibility is to conduct system operator training associated with
NPC ESCC Transmission and Distribution Operations, including development,
updating, record keeping and staying current with training needs. Must hold
highest NERC certification. Must maintain qualifications or become a qualified
trainer for any applicable Transmission or Distribution Operations courses,
including NERC or WECC courses. Performs additional Transmission Operation
duties as required.
 
Other:
All other terms and conditions of the CBA, existing LOA, and any written
agreements between the Parties apply.
 
Agreed to this date by
 
 
 

       /s/  Paul Kaleta                      /s/  Charles W. Randall  For
Company/Date              For Union/Date

 
 
 
 
 
149

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 

 
 
A
 
 
 
ALTERNATIVE, 15, 30,48, 56, 61, 75, 105

 
ALTERNATIVE SHIFTS, 15, 67, 109, 114, 116, 138,

 
AMENDMENT, 4, 50, 53

 
APPLICATION REFERRAL, 10

 
APPRENTICE, 50, 80, 81, 120

 
ASSIGNMENT TO AN ESTABLISHED SCHEDULE, 19

 
 
B
 
 
 
BANKED HOLIDAYS, 30, 111, 118

 
BENEFIT, 3, 11, 12, 13, 34, 35, 36, 39, 40, 44, 49

 
BENEFITS, 8, 9, 10, 11, 12, 24, 29, 33, 34, 35, 36, 38, 40, 41, 42, 43, 44, 45

 
BI-LINGUAL REPRESENTATIVES, 62

 
BOARD AND LODGING, 20

 
BREAK PERIOD, 15, 76, 106, 100, 116

 
BRIDGED TIME FOR RE-HIRED EMPLOYEES, 24, 32

 
BULLETIN BOARDS, 7

 
BUSINESS MANAGEMENT, 6

 
 
C
 
 
 
CALL-OUTS, 16, 62, 76, 77, 106, 107, 108, 100, 116, 139

 
CHANGE, 9, 18, 19, 22, 23, 24, 29, 38, 42, 44, 48, 53, 60, 62, 65, 75, 77, 105,
110, 111, 117, 136, 145, 146

 
CLASSIFICATION, 3, 9, 10, 11, 15, 23, 24, 35, 48, 51, 52, 57, 59, 64, 65, 69,
81, 107, 112, 117, 120, 129, 134, 140, 145, 146, 149

CLASSIFICATIONS, 4, 8, 10, 16, 48, 61, 73, 77, 102, 107, 131, 132, 134, 138,
144, 145, 146
 
COMPANY HOLIDAYS, 29, 102

 
CONSIDERATIONS, 31, 32, 33, 77, 108

 
CONSTRUCTION, 52, 73, 74, 80, 104

 
CONTINUITY OF SERVICE, 3

 
CONTRACTING, 7, 11, 58, 73, 104, 132, 133, 136, 137, 138

 
CREW, 50, 52, 78, 80, 101, 119, 120, 129

 
 
D
 
 
 
DAYS OFF, 17, 19, 21, 29, 32, 46, 51, 59, 61, 67, 75, 76, 105, 106,111, 112,
116, 139

 
DISABILITY, 4, 29, 32, 33, 34, 35, 36, 37, 43, 44, 56, 62, 144, 145,

 
DISCIPLINE, 6, 15, 22, 48, 78

 
DOUBLE TIME,16, 29, 32, 62, 67, 76, 106, 110, 112, 113, 115, 116, 139

 
 
E
 
 
 
EARLY RELEASE, 21

 
ELIGIBILITY, 12, 33, 37, 40, 42, 43, 44, 56, 59, 66

 
ELIGIBLE EMPLOYEES, 13, 29, 30, 33, 38, 39, 43

 
EMERGENCY, 4, 16, 19, 27, 37, 48, 60, 75, 80, 107, 110, 111, 115, 139

 
EMERGENCY OR TEMPORARY SCHEDULES, 19, 20, 105, 114

 
EMPLOYEE STATUS DESIGNATION, 8

 
ENERGIZED PANELS, 28

  
EQUALIZATION, 16, 62, 77, 107, 129

 
EQUALIZING ASSIGNMENTS, 20

 
ESTABLISHING PERMANENT SCHEDULES, 17, 115

 
EXCEPTIONS, 16, 18, 33, 107

 
EXCLUSIONS, 33, 44

 
 
 
150

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 

F
 
 
 
FACILITIES, 22, 26, 27, 28, 48, 52, 73, 74, 130

 
FAMILY, 37, 39, 46, 47, 48, 65, 112, 113, 145, 146

 
FIRST SHIFT, 17, 61, 67, 75, 105, 114

 
FLOATING HOLIDAY, 29, 30, 56

 
 
H
 
 
 
HEADQUARTERS, 12, 20, 23, 64, 76, 106

 
HEALTH AND SAFETY, 28

 
HEARING PROCEDURES, 23, 136

 
HOLIDAYS, 16, 17, 29, 30, 56, 67, 102, 107, 111, 115, 117, 118, 139

 
 
I
 
 
 
INCLEMENT WEATHER, 27

 
INJURIES, 36

 
INTERVIEW, 23, 66, 136

 
INTRA-DEPARTMENTAL WORK LOCATION CHANGE, 22, 24

 
INTRODUCTION, 3, 33

 
 
J
 
 
 
JOB CODE, 71, 93, 125, 134, 146

 
JURY DUTY, 46

 
 
L
 
 
 
LABOR, 16, 19, 24, 27, 48, 49, 62, 66, 77, 107

 
LEAD, 45, 51, 64, 69, 80, 101

 
LEAST SENIOR QUALIFIED, 17, 19, 117

 
LEAVES, 29, 31, 45

 
LICENSE, 52, 63

 
LIGHT DUTY, 32, 34

 
LUNCH PERIODS, 15, 67, 114, 116

 
 
M
 
 
 
MEAL, 20, 60, 67, 76, 106, 109, 115

 
MEAL PERIODS, 15, 17, 19, 20, 21, 76, 110, 114, 117

 
MEAL RATES, 21

 
MEAL TIMES, 111, 117, 139

 
MEDICAL, 8, 11, 12, 30, 33, 35, 37, 38, 42, 44, 45, 47, 59, 65

 
MILEAGE, 20, 63, 64

 
MILEAGE ALLOWANCE, 20

 
MOVING EXPENSES, 23

 
MUTUAL INTERESTS, 18, 27

 
 
 
151

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 

N
 
 
 
NEW EMPLOYEES, 5, 31

 
NO QUALIFIED BIDDERS, 23, 138

 
NON-DISCRIMINATION,3,  4

 
NOTIFICATION, 10, 11,17, 18, 19, 21, 25, 26, 33, 49, 51, 56, 63, 78, 101, 108,
115, 117

 
 
O
 
 
 
OFFICE, 5, 22, 45, 62, 63, 64

 
OUT OF TOWN WORK, 20

 
 
P
 
 
 
PART-TIME, 9, 10, 11, 15, 39, 42, 59, 61, 65, 116

 
PAY DAYS, 16, 23, 107

 
PAY PROVISIONS, 16, 23, 107

 
PICKET, 4

 
POLICIES, 16, 27, 32, 49, 62, 77, 107, 134

 
POSTING, 7, 23, 66

 
POSTING REQUIREMENT, 22

 
POSTINGS, 22

 
PREMIUM, 11, 17, 18, 19, 20, 29, 30, 45, 59, 61, 62, 75, 76, 77, 105, 106, 108,
111, 114, 115, 117, 119

 
PROBATIONARY, 8, 9, 10, 11, 24, 29, 31, 44, 62, 65, 66

 
PROVISIONS, 3, 4, 6, 10, 16, 19, 21, 22, 23, 25, 27, 29, 30, 32, 33, 34, 35, 36,
40, 42, 43, 45, 48, 49, 51, 53, 56, 64, 65, 73, 102, 104, 107, 110, 139, 145,
146

 
 
R
 
 
 
RAIN GEAR, 28

 
RATE OF PAY AND ROTATION, 20

 
RATES, 3, 15, 23, 38, 44, 45, 61, 63, 66, 67, 75, 78, 102, 105, 107, 109, 114,
116, 138, 146

 
RECALL, 10, 11, 32, 45, 56, 57, 73, 104

 
RECALL RIGHTS, 11

 
RECOVERING OVERPAYMENTS, 16, 107

 
RED CIRCLE/GRANDFATHER, 15

 
REGULAR, 7, 8, 9, 11, 15, 16, 17, 19, 20, 24, 29, 31, 32, 34, 35, 42, 45, 46,
52, 59, 61, 63, 64, 65, 75, 102, 105, 108, 110, 111, 114, 115, 116, 138, 139

 
REPORTING DEFICIENCIES, 27

 
REPORTING LOCATION, 64

 
REST TIME, 16, 17, 32, 67, 77, 107, 111, 115, 117, 139

 
RETURN TO ORIGINAL OR OTHER SCHEDULE, 18

 
RETURN TO ORIGINAL SCHEDULE, 20

 
RIGHT OF ASSIGNMENT, 18, 19

 
RULE VIOLATIONS, 27

 
 
 
152

--------------------------------------------------------------------------------

 
NV Energy – IBEW L396
Collective Bargaining Agreement
09/01/2011– 01/31/2013
 

S
 
 
 
SAFETY, 27, 28, 35, 39, 48, 51, 80, 119

 
SAFETY COMMITTEE, 27

 
SAFETY INVESTIGATIONS, 27

 
SAFETY MEETINGS, 27

 
SCHEDULE PREFERENCE AGREEMENTS, 18

 
SCHEDULING, 31, 32, 63, 65, 67, 78, 108, 109, 112,117, 139, 140

 
SECOND SHIFT, 17, 61, 67, 75, 105, 114, 136

 
SELECTION CRITERIA, 23, 24, 136

 
SEMI-ANNUAL INSPECTIONS, 27

 
SENIORITY, 8, 9, 10, 11, 12, 17, 22, 23, 24, 31, 32, 35, 45, 46, 56, 57, 59, 64,
65, 117, 129, 136

 
SEVEN DAY COVERAGE, 15, 75, 105

 
SEVEN-DAY COVERAGE EMPLOYEES, 16

 
SEVERANCE, 11, 12, 13, 14, 33, 73, 104, 130

 
SHIFT DIFFERENTIAL, 17, 18, 19, 20, 60, 61, 75, 105, 111, 115, 129, 139

 
SICK, 10, 17, 19, 30, 32, 33, 34, 35, 36, 45, 47, 56, 62, 111, 112, 113, 139,
144

 
STAFFING OF SCHEDULES, 17

 
STRAIGHT TIME PAY, 15, 16, 31, 32, 67, 77, 107, 111, 112, 115, 139

 
SUBPOENA, 46,

 
 
T
 
 
 
TEMPORARY, 8, 9, 10, 11, 19, 20, 23, 34, 39, 40, 42, 44, 45, 51, 52, 56, 57, 75,
80, 136

 
TEMPORARY EMPLOYEES, 30, 46, 64, 65, 111

 
THIRD SHIFT, 17, 61, 67, 75, 105, 114

 
TIME AND A HALF, 60, 62, 67, 76, 102, 106, 115, 116

 
TOOLS, 51, 80

 
TRAINING, 9, 10, 12, 18, 35, 36, 45, 46, 50, 52, 60, 65, 80, 131, 134, 136

 
TRAINING EXCEPTIONS, 18

 
TRAVEL TIME, 18, 77, 78, 107,108, 110, 139

 
TRAVEL TIME FOR OUT OF TOWN TRAINING, 18

 
TRIAL PERIOD, 23, 24, 136

 
 
U
 
 
 
UNION BUSINESS, 5, 7, 9, 23, 35

 
UNION DUES, 5

 
UNION LEADERSHIP ACCESS, 7

 
UNION STEWARD BUSINESS, 7

 
 
V
 
 
 
VACATION,10, 16, 17, 31, 32, 33, 34, 37, 45, 46, 47, 51, 52, 56, 61, 62, 65, 66,
67, 76, 106, 107, 111, 112, 114, 115, 118, 139, 144

 
VEHICLE, 52, 63

 
VOLUNTEERS, 12,17, 19, 49, 56, 57, 65, 117, 129, 131

 
 
W
 
 
 
WAGES, 3, 5, 15, 16, 48, 49, 56, 58, 71, 93, 107, 125, 132, 134, 146

 
WELDING, 51

 
WORK WEEK, 19, 46, 61, 75, 102, 105, 112, 114, 115, 116

 
WORKDAY, 16, 18, 29, 32, 33, 59, 67, 102, 107, 109, 110, 112, 114, 116, 117, 138

 
WORKED HOLIDAYS, 29


 
153

--------------------------------------------------------------------------------

 
